Exhibit 10.15

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (the “Agreement”) is entered into as of October 26,
2009 (the “Effective Date”) by and among MEDIVATION, INC., a Delaware
corporation having its principal place of business at 201 Spear Street, 3rd
Floor, San Francisco, California 94105, United States, its wholly owned
subsidiary Medivation Prostate Therapeutics, Inc., a Delaware corporation having
its principal place of business at the same location (such entities,
collectively, “Medivation”), ASTELLAS PHARMA INC., a Japanese corporation having
a principal office at 3-11, Nihonbashi-Honcho 2-chome, Chuo-ku, Tokyo 103-8411,
Japan (“API”) and its indirect wholly owned subsidiary Astellas US LLC, a
Delaware limited liability company having its principal place of business at
Three Parkway North, Deerfield, Illinois 60015, United States (“AUS”;
collectively with API, “Astellas”). Medivation and Astellas are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

BACKGROUND

Astellas is a fully-integrated, global pharmaceutical company with expertise in
the development, manufacture and commercialization of human therapeutic
products.

Medivation is a biotechnology company with expertise in the development and
manufacture of human therapeutic product candidates.

Medivation has completed enrollment in a Phase 1-2 human clinical trial of its
proprietary compound referred to as MDV3100 for the treatment of
castration-resistant prostate cancer.

Astellas and Medivation desire to establish a broad, worldwide, strategic
collaboration for the continued development and, if successful, regulatory
approval for and commercialization of MDV3100 on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1. In addition, the terms “includes,” “including,” “include” and
derivative forms of them shall be deemed followed by the phrase “without
limitation” (regardless of whether it is actually written there (and drawing no
implication from the actual inclusion of such phrase in some instances after
such terms but not others)) and the term “or” has the inclusive meaning
represented by the phrase “and/or” (regardless of whether it is actually written
(and drawing no implication from the actual use of

 

1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the phrase “and/or” in some instances but not in others)). Unless otherwise
stated, dollar amounts set forth herein are U.S. dollars.

1.1 “Acquiror” has the meaning set forth in Section 16.5.

1.2 “Acquisition” means (a) a merger, consolidation or similar transaction of
Astellas or any of its Affiliates with a Third Party, or an acquisition of
Astellas or any of its Affiliates by a Third Party, which Third Party owns or
has a license to, or has an Affiliate that owns or has a license to, a
Restricted Product, or (b) an acquisition by Astellas or any of its Affiliates
of a Third Party or any of its business or assets, which Third Party or any of
its Affiliates owns or has a license to, a Restricted Product (which license in
the case of an asset transaction is assigned or sublicensed to Astellas or any
of its Affiliates).

1.3 “Active Product” means any Product in [*] Development (i.e., [*] or [*]) or
Commercialization.

1.4 “Affiliate” means, with respect to a particular Person, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Person. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

1.5 “Agreement” has the meaning set forth in the preamble hereto.

1.6 “Alliance Manager” has the meaning set forth in Section 2.2(b).

1.7 “Ancillary Agreement” means any safety agreement entered into between the
Parties or their respective Affiliates pursuant to Section 4.3, any supply
agreement and/or quality agreement entered into between the Parties or their
respective Affiliates pursuant to Section 7.12, any Co-Promotion Agreement or
any Transition Agreement.

1.8 “[*]” has the meaning set forth in Section 10.4(a).

1.9 “API” has the meaning set forth in the preamble to this Agreement.

1.10 “Applicable Law” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of
Governmental Authorities, including Regulatory Authorities, that may be in
effect from time to time, including the Foreign Corrupt Practices Act of 1977,
as amended.

1.11 “Astellas” has the meaning set forth in the preamble to this Agreement.

1.12 “Astellas Claims” has the meaning set forth in Section 12.1.

1.13 “Astellas Damages” has the meaning set forth in Section 12.1.

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

1.14 “Astellas Indemnitees” has the meaning set forth in Section 12.1.

1.15 “Astellas Know-How” means all Information Controlled as of the Effective
Date or thereafter during the Term by Astellas and/or its Affiliate(s) that is
reasonably necessary or useful for the research, development, manufacture, use,
importation or sale of Products in the Field and used by Astellas or any of its
Affiliates or Sublicensees in the course of performing Astellas’s obligations or
exercising Astellas’s rights under this Agreement; including, without
limitation, any such Information made or generated by or on behalf of Astellas
or its Affiliate(s) or Sublicensee(s) in the course of performing Astellas’s
obligations or exercising Astellas’s rights under this Agreement. For clarity,
the use of “Affiliate” in this definition shall exclude any Third Party that
becomes an Affiliate due to such Third Party’s acquisition of Astellas, except
as provided in Section 16.5. For additional clarity, Astellas Know-How shall
exclude rights under any Astellas Patents and Astellas’s interest in Joint
Patents and Joint Inventions.

1.16 “Astellas Patents” means all Patents satisfying all three ((a), (b) and
(c)) of the following inclusion criteria: (a) Patents that are Controlled as of
the Effective Date or thereafter during the Term by Astellas and/or its
Affiliate(s), (b) Patents that are reasonably necessary or useful for the
Exploitation of any Collaboration Molecule or Product, including Patents that
claim or cover the composition of matter, manufacture or use of one or more
Collaboration Molecules or Products or that would otherwise be infringed, absent
a license, by the manufacture, use or sale of any Collaboration Molecule or
Product, and (c) Patents that either (i) claim Sole Inventions of Astellas or
Joint Inventions or (ii) are made available by Astellas for the benefit of the
collaboration pursuant to Section 10.11. For clarity, the use of “Affiliate” in
this definition shall exclude any Third Party that becomes an Affiliate due to
such Third Party’s acquisition of Astellas except as provided in Section 16.5.
For further clarity, Astellas Patents shall exclude the Joint Patents.

1.17 “Astellas Technology” means the Astellas Patents, Astellas Know-How, and
Astellas’s interest in Joint Patents and Joint Inventions.

1.18 “Astellas Withholding Tax Action” has the meaning set forth in
Section 9.8(d).

1.19 “AUS” has the meaning set forth in the preamble to this Agreement.

1.20 “Backup Product” means a Product containing any Collaboration Molecule
other than MDV3100 that is Developed or Commercialized by the Parties for use in
the Field following any termination of Development of MDV3100 Products for
technical, medical or scientific reasons.

1.21 “Bailment Agreement” has the meaning set forth in Section 11.2(p).

1.22 “Bankrupt Party” has the meaning set forth in Section 14.7.

1.23 “Bankruptcy Code” has the meaning set forth in Section 14.3(d).

1.24 “Business Combination” has the meaning set forth in Section 16.7(b).

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.25 “Business Day” means a day other than (a) a Saturday or a Sunday, (b) a
bank or other public holiday in San Francisco, California, or (c) a bank or
other public holiday in Tokyo, Japan.

1.26 “[*] Indication” means the treatment of prostate cancer in a population
consisting of patients satisfying all [*] of the following inclusion criteria:
[*].

1.27 “Claim” has the meaning set forth in Section 12.3.

1.28 “Clinical Trial” means any human clinical trial of a Product.

1.29 “CMC Activities” means those Manufacturing activities and regulatory
activities designed to support preparation of the Chemistry, Manufacturing and
Controls sections of any Regulatory Materials or Regulatory Approval.

1.30 “CMO Guidelines” has the meaning set forth in Section 2.4(b)(vii).

1.31 “Collaboration” has the meaning set forth in Section 2.1.

1.32 “Collaboration Molecule” means (a) MDV3100, (b) any Other Patented Molecule
or (c) any metabolite, salt, hydrate, solvate, isomers, enantiomers, free acid
form, free base form, crystalline form, pro-drug (including ester pro-drugs)
form, racemate or optically active form of any compound described in clause
(a) or (b).

1.33 “Collaboration Patents” means all Medivation Patents, all UCLA Patents, all
Astellas Patents and all Joint Patents.

1.34 “Combination Product” has the meaning set forth in the definition of ‘Net
Sales.’

1.35 “Commercialization” means the commercial manufacture, marketing, promotion,
sale and/or distribution of Product in the Territory. Commercialization shall
include commercial activities conducted in preparation for Product launch.
“Commercialize” has a correlative meaning.

1.36 “Commercialization Costs” means all costs incurred by or on behalf of
either Party that are reasonably and directly allocable to (a) the
Commercialization of Products in the Territory, including Distribution Costs and
Sales and Marketing Costs, or (b) the Manufacture of Products in support of
Commercialization.

1.37 “Committee” means the Joint Steering Committee, Joint Development
Committee, Joint Manufacturing Committee, Joint Medical Affairs Committee, or
Joint Commercial Committee, or any other subcommittee established under Article
2, as applicable.

1.38 “Confidential Information” means, with respect to a Party or any of its
Affiliates, and subject to Section 13.2, all Information of such Party or such
Affiliate that is disclosed to the other Party or any of its Affiliates under
this Agreement, which may include,

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

without limitation, specifications, know-how, trade secrets, technical
information, models, business information, inventions, discoveries, methods,
procedures, formulae, protocols, techniques, data, and unpublished patent
applications, whether disclosed in oral, written, graphic, or electronic form,
provided, however, that Confidential Information shall exclude any and all [*]
(except to the extent otherwise provided in the sixth sentence of Section 13.1
in the case of termination of this Agreement with respect to a Region or in its
entirety). Subject to the exceptions set forth in Section 13.2, all confidential
Information disclosed by either Party or any of its Affiliates to the other
Party or any of its Affiliates pursuant to the Existing Confidentiality
Agreements, other than any [*], shall be deemed to be the disclosing Party’s
Confidential Information hereunder.

1.39 “Control” means, with respect to any material, Information, or intellectual
property right, that a Person (a) owns such material, Information, or
intellectual property right, or (b) has a license or right to use to such
material, Information, or intellectual property right, in each case ((a) and
(b)) with the legal right to grant to the applicable Person access, a right to
use, or a license, or a sublicense (as applicable) to such material,
Information, or intellectual property right without violating the terms of any
agreement or other arrangement with any Third Party.

1.40 “Co-Promote Product” has the meaning set forth in Section 6.9(c).

1.41 “Co-Promotion” means those Detailing and promotional activities (including
without limitation performing sales calls) with respect to a Co-Promote Product
undertaken by personnel of either Party to encourage appropriate prescribing of
such Co-Promote Product in the Shared Territory.

1.42 “Co-Promotion Agreement” has the meaning set forth in Section 6.9(b).

1.43 “Co-Promotion Option” has the meaning set forth in Section 6.9(a).

1.44 “CPI” means the Consumer Price Index for the US City Average (all times).

1.45 “Detail” or “Detailing” means, with respect to a Product in the Shared
Territory, the communication by a Sales Representative to a Prescriber during a
sales call (a) involving face-to-face contact or, if permitted by the JCC,
contact by means of an e-detail or video, (b) describing in a fair and balanced
manner the FDA-approved indicated uses and other relevant characteristics of
such Product, (c) using the Promotional Materials in an effort to increase the
prescribing and/or hospital ordering preferences of a Product for its
FDA-approved indicated uses, (d) made at such Prescriber’s office, in a
hospital, at another appropriate alternate care setting, or in any other venue
approved by the JCC, (e) where no more than [*] products (including the Product)
are presented and (f) where the principal objective of the communication is to
place an emphasis, either [*], on the Product and not simply to discuss the
Product. For the avoidance of doubt, discussions at conventions or other
scientific meetings shall not constitute “Details” or “Detailing”.

1.46 “Detail Cost” means (a) with respect to a face-to-face Detail by either
Party in the Shared Territory, the applicable amount set forth in Exhibit 1.46;
and (b) with respect to any e-detail or detail through video, such amount
approved by the JCC.

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.47 “Development” means all activities that relate to (a) obtaining,
maintaining or expanding Regulatory Approval of a Product for one or more
indications or (b) developing the process for the Manufacture of clinical and
commercial quantities of Product. This includes (i) the conduct of Nonclinical
Studies and Clinical Trials (including Required Phase 4 Clinical Trials) and
(ii) the preparation, submission, review and development of data or information
in support of a submission to a Regulatory Authority to obtain, maintain and/or
expand Regulatory Approval of a Product, including the services of outside
advisors in connection therewith, including outside counsel and regulatory
consultants, but excludes (A) Commercialization, (B) the construction of
commercial manufacturing facilities and (C) the Manufacture and accumulation of
commercial inventory of Product. “Develop” has a correlative meaning.

1.48 “Development Costs” means all costs incurred by or on behalf of either
Party or any of its Affiliates that are reasonably and directly allocable to
(a) the Development of Products in the Territory or (b) the Manufacture of
Products in support of such Development, including the validation, qualification
and subsequent audit of clinical or commercial manufacturing facilities.

1.49 “Development Program” has the meaning set forth in Section 3.1.

1.50 “Diligent Efforts” means, with respect to a Party’s obligations under this
Agreement to research, Develop or Commercialize a Product, the carrying out of
such obligations or tasks with a level of efforts and resources consistent with
the commercially reasonable practices [*] with respect to the research,
development or commercialization, as applicable, of a [*] pharmaceutical product
that is at [*] and that falls within a therapeutic field [*], taking into
account all relevant factors, including product labeling or anticipated
labeling, present and future market potential, financial return (it being
understood that, in the case of any Product, “financial return” means [*] of the
Product [*] and [*]), exclusivity (including Patent and Regulatory Exclusivity),
medical and clinical considerations and the present and future regulatory
environment and competitive market conditions, all as measured by the facts and
circumstances in effect at the time the carrying out of such obligations is due.

1.51 “Distribution Costs” means the costs, excluding overhead, incurred by a
Party or its Affiliate or for such Party’s or its Affiliate’s account, during
the term and pursuant to the Agreement that are reasonably and directly
allocable to the distribution of a Product with respect to a particular
territory, including: (a) handling and transportation to fulfill orders with
respect to such distribution; (b) customer services, including order entry,
billing and adjustments, inquiry and credit and collection with respect to such
distribution; (c) reasonable and customary fees and other amounts payable to
wholesalers, specialty pharmacies and distributors with respect to such
distribution; and (d) costs of storage and distribution of Products for sale in
the applicable territory, but for clarity, excluding in each case ((a) through
(d)) any such amounts to the extent included as a deduction in calculating Net
Sales.

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.52 “Distribution Matters” means all issues and decisions regarding the
distribution of Products in the Shared Territory, including decisions as to
whether and with which wholesalers and distributors to contract, and the terms
of contracts with such wholesalers and distributors.

1.53 “Distributor” has the meaning set forth in Section 8.4(a).

1.54 “Divestment Period” has the meaning set forth in Section 8.9(b)(i).

1.55 “Effective Date” has the meaning set forth in the preamble to this
Agreement.

1.56 “EMEA” means the European Medicines Agency or its successor.

1.57 “EU” means all of the European Union member states as of the applicable
time during the Term.

1.58 “Executive Officer” means (a) in the case of Astellas, any senior executive
of API or any of its Affiliates, which senior executive is designated by
Astellas and reports directly to the chief executive officer of API, but who is
not a member of the JSC; and (b) in the case of Medivation, Medivation, Inc.’s
chief executive officer (who shall not be a member of the JSC).

1.59 “Exclusivity Term” means, with respect to a country, the period commencing
on the Effective Date and ending on the first date on which all of the following
conditions have been met: (a) there is no Valid Claim in such country that would
be infringed, absent a license, by the manufacture, use or sale of a Product at
the time of sale of such Product, (b) there is no Regulatory Exclusivity in such
country with respect to any Product, and (c) the [*] in such country.

1.60 “Existing Confidentiality Agreements” means the Confidential Disclosure
Agreement entered into by API and Medivation, Inc. dated [*], and the
Confidentiality Agreement entered into by API and Medivation, Inc. dated [*].

1.61 “Exploit” has the meaning set forth in Section 8.1. “Exploitation” has a
correlative meaning.

1.62 “FDA” means the United States Food and Drug Administration or its
successor.

1.63 “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.

1.64 “Field” means the prevention, diagnosis and treatment of all human
diseases.

1.65 “Finance Officers” has the meaning set forth in Section 9.2.

1.66 “First Commercial Sale” means, with respect to a Product and a country, the
first sale to a Third Party of such Product in such country after all Regulatory
Approvals

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(including any pricing or reimbursement approvals, if necessary) have been
obtained in such country.

1.67 “First Country in EU5” means, with respect to the acceptance for filing or
approval of an MAA, the first country among the United Kingdom, France, Germany,
Italy and Spain, in which an MAA is accepted for filing or approved, whether
such acceptance for filing or approval occurs with respect to the country
individually or as part of a regional application.

1.68 “FTE” means the equivalent of a full-time individual’s work time for a
twelve (12) month period. In the event that any individual who works full-time
during a given fiscal year works partially on Products or in furtherance of the
Collaboration and partially on other work outside the Collaboration in the
fiscal year, then the full-time equivalent to be attributed to such individual’s
work hereunder for such fiscal year shall be equal to the percentage of such
individual’s total work time in such fiscal year that such individual spent
working on Products or in furtherance of the Collaboration. FTE efforts shall
not include the work of general corporate or administrative personnel.

1.69 “FTE Rate” means with respect to the FTE personnel cost incurred by a Party
(a) in connection with [*], an initial annual rate of [*] per FTE, (b) with
respect to [*] for activities other that those covered in clause (a), an initial
annual rate of [*] per FTE and (c) in connection with [*], an initial annual
rate of [*] per FTE. Commencing [*], the FTE rates shall be changed annually by
the JSC to reflect any year-to-year percentage increase or decrease (as the case
may be) in the CPI (based on the change in the CPI from the most recent index
available as of the Effective Date to the most recent index available as of the
date of the calculation of each such revised FTE rate).

1.70 “GAAP” means generally accepted accounting principles, consistently
applied.

1.71 “Generic Product” means any pharmaceutical product that (a)(i) is sold by a
Third Party that is not a licensee or Sublicensee of Astellas or its Affiliates
or other Person in a chain of distribution originating from Astellas, its
Affiliates, or a licensee or sublicensee thereof, under a marketing
authorization granted by a Regulatory Authority to a Third Party, and
(ii) contains [*] as the relevant Product and (b)(i) for purposes of the U.S.,
is approved in reliance, in whole or in part, on the prior approval of a Product
as determined by the FDA, or (ii) for purposes of a country outside the U.S., is
approved in reliance, in whole or in part, on the prior approval of a Product as
determined by the applicable Regulatory Authority.

1.72 “[*] Product” means any pharmaceutical product containing any [*], whether
alone or in the form of a combination with one or more other therapeutically
active ingredients, other than in combination with any other active ingredient
that [*] through [*].

1.73 “Governmental Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.74 “HHMI” means the Howard Hughes Medical Institute.

1.75 “[*] Indication” means the treatment of prostate cancer in a population
consisting of patients satisfying [*] the following inclusion criteria: [*].

1.76 “IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, or
(b) the equivalent application to the equivalent Regulatory Authority in any
other regulatory jurisdiction, the filing of which is necessary to initiate or
conduct clinical testing of a pharmaceutical product in humans in such
jurisdiction.

1.77 “Indemnified Party” has the meaning set forth in Section 12.3.

1.78 “Indemnifying Party” has the meaning set forth in Section 12.3.

1.79 “Indemnified Person” means, in the case of Astellas, any Astellas
Indemnitee, and in the case of Medivation, any Medivation Indemnitee.

1.80 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
know-how, trade secrets, practices, techniques, methods, processes, inventions,
developments, specifications, formulations, formulae, materials or compositions
of matter of any type or kind (patentable or otherwise), software, algorithms,
marketing reports, clinical and non-clinical study reports, regulatory
submission documents and summaries, expertise, stability, technology, test data
including pharmacological, biological, chemical, biochemical, toxicological, and
clinical test data, analytical and quality control data, stability data, studies
and procedures.

1.81 “Initial Approval Date” means the date of approval of the first NDA for a
Product.

1.82 “Initial MDV3100 Product” means the MDV3100 Product being Developed by
Medivation as of the Effective Date as the candidate for initial approval of an
NDA, as may be modified pursuant to the applicable Joint Development Plan or
Joint Manufacturing Plan, but not including any [*] MDV3100 Product.

1.83 “Initial Joint Development Plan” has the meaning set forth in
Section 3.2(b).

1.84 “Joint Commercialization Budget” has the meaning set forth in
Section 6.2(a).

1.85 “Joint Commercialization Committee” or “JCC” means the committee formed by
the Parties as described in Section 2.6(a).

1.86 “Joint Commercialization Costs” means (a) Commercialization Costs to the
extent approved by the JCC and reasonably and directly allocable to activities
conducted pursuant to the Agreement and the Joint Commercialization Plan then in
effect, incurred by the Parties in support of Commercialization of Products in
the Shared Territory in accordance with the Joint Commercialization Budget
(subject to any overages permitted pursuant to Section 6.4),

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

whether prior to or after receipt of Regulatory Approvals, including Detail
Costs to compensate each Party for the activities performed by their respective
sales field forces in the Shared Territory (in the case of Medivation, if
Medivation is co-promoting Products pursuant to the exercise of a Co-Promotion
Option); (b) recall expenses to be treated as Joint Commercialization Costs
pursuant to Section 4.2(a); (c) Manufacturing Costs to be treated as Joint
Commercialization Costs pursuant to Section 7.5, including the cost of Samples;
(d) royalty payments under the UCLA Agreement payable with respect to the Shared
Territory to be treated as Joint Commercialization Costs pursuant to
Section 8.8(a); (e) Third Party Payments to be treated as Joint
Commercialization Costs pursuant to Section 8.8(b)(ii); (f) costs associated
with the defense of Collaboration Patents to be treated as Joint
Commercialization Costs pursuant to Section 10.5; (g) Trademark Costs to be
treated as Joint Commercialization Costs pursuant to Section 10.9; and
(h) Damages from Third Party Claims to be treated as Joint Commercialization
Costs pursuant to Section 12.4. However, in all cases, including with respect to
clauses (a) through (h) of the previous sentence, Joint Commercialization Costs
exclude Development Costs and Joint Medical Affairs Costs. Joint
Commercialization Costs shall also exclude costs included as deductions in
calculating Net Sales of Product in the Shared Territory and each of the
following (except to the extent included in Manufacturing Costs): (i) [*],
(ii) tax liabilities, (iii) capital expenditures incurred by either Party to
obtain or maintain manufacturing capacity for Products, and (iv) overhead and
other indirect cost allocations from either Party. For clarity, Joint
Commercialization Costs exclude any costs or expenses incurred by Medivation
prior to the Effective Date.

1.87 “Joint Commercialization Plan” has the meaning set forth in Section 6.2(a).

1.88 “Joint Development Budget” means the budget for the Shared Territory
included in the Joint Development Plan setting forth the anticipated Joint
Development Costs.

1.89 “Joint Development Committee” or “JDC” means the committee formed by the
Parties as described in Section 2.3(a).

1.90 “Joint Development Costs” means (a) Development Costs to the extent
approved by the JDC and reasonably and directly allocable to activities
conducted pursuant to the Agreement and the Joint Development Plan then in
effect, incurred by the Parties in support of Development of Products in
accordance with the Joint Development Budget (subject to any overages permitted
pursuant to Section 3.3), including: (i) such costs for Clinical Trials and
Non-Clinical Studies designed solely to support receipt of Regulatory Approvals
for Products in the Shared Territory, (ii) such costs for Clinical Trials and
Non-Clinical Studies designed to support receipt of Regulatory Approvals for
Products in both the Shared Territory and any part of the Licensed Territory,
allocated in the manner set forth in Section 3.3, (iii) such costs for CMC
Activities conducted pursuant to the Joint Manufacturing Plan; (iv) such costs
for compiling, filing and obtaining Regulatory Approvals of Products in or for
the benefit of the Shared Territory; (v) such costs for CROs and other Third
Parties in support of Development of Products in the Shared Territory; and
(vi) such costs for drug product or comparator drug for use in the activities
described in either clause (i) or (ii) above; including, with respect to all
such Development Costs, internal FTE costs at the applicable FTE Rate;
(b) recall expenses to be treated as Joint Development Costs pursuant to
Section 4.2(a); (c) Manufacturing Costs to be

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

treated as Joint Development Costs pursuant to Section 7.5; (d) costs and
expenses incurred in connection with a transfer of Manufacturing technology to
be treated as Joint Development Costs pursuant to Section 7.10; (e) Third Party
Payments to be treated as Joint Development Costs pursuant to Section 8.8; and
(f) Damages from Third Party Claims to be treated as Joint Development Costs
pursuant to Section 12.4; but in each case ((a) through (f)) excluding
Commercialization Costs and each of the following (except to the extent included
in Manufacturing Costs): tax liabilities, capital expenditures incurred by
either Party to obtain or maintain manufacturing capacity for Products, and
overhead and other indirect cost allocations from either Party. For clarity,
Joint Development Costs exclude any costs or expenses incurred by Medivation
prior to the Effective Date.

1.91 “Joint Development Plan” has the meaning set forth in Section 3.2(a).

1.92 “Joint Inventions” has the meaning set forth in Section 10.1.

1.93 “Joint Manufacturing Committee” or “JMC” means the committee formed by the
Parties as described in Section 2.4(a).

1.94 “Joint Manufacturing Plan” has the meaning set forth in Section 7.2(a).

1.95 “Joint Medical Affairs Budget” has the meaning set forth in Section 5.2.

1.96 “Joint Medical Affairs Committee” or “JMAC” means the committee formed by
the Parties as described in Section 2.5(a).

1.97 “Joint Medical Affairs Costs” means any and all costs, to the extent
approved by the JMAC and reasonably and directly allocable to activities
conducted pursuant to the Agreement and the Joint Medical Affairs Plan then in
effect, incurred by the Parties and that support Medical Affairs Activities in
support of Products in the Shared Territory, whether prior to or after receipt
of Regulatory Approvals, including Manufacturing Costs to be treated as Joint
Medical Affairs Costs pursuant to Section 7.5 and Damages from Third Party
Claims to be treated as Joint Medical Affairs Costs pursuant to Section 12.4.
Notwithstanding the foregoing, Joint Medical Affairs Costs shall exclude:
(a) Medical Affairs Costs incurred solely with respect to the Licensed
Territory; (b) any Development Costs or Commercialization Costs; and (c) each of
the following (except to the extent included in Manufacturing Costs): (i) any
tax liabilities, overhead or other indirect cost allocations from either Party;
and (ii) [*] other than [*] of [*] in support of [*] and the [*] of [*]. For
clarity, Joint Medical Affairs Costs exclude any costs or expenses incurred by
Medivation prior to the Effective Date.

1.98 “Joint Medical Affairs Plan” has the meaning set forth in Section 5.2.

1.99 “Joint Patent” has the meaning set forth in Section 10.3(d).

1.100 “Joint Steering Committee” or “JSC” means the committee formed by the
Parties as described in Section 2.2(a).

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.101 “Licensed Territory” means all countries of the world other than the
Shared Territory.

1.102 “Manufacture” means, with respect to a Collaboration Molecule or Product,
those manufacturing-related activities that support the Development (including
the seeking and obtaining of Regulatory Approvals) and Commercialization of such
Collaboration Molecule or Product, including manufacturing process development
and scale-up, validation, qualification and audit of clinical and commercial
manufacturing facilities, bulk production and fill/finish work, related quality
assurance technical support activities and CMC Activities, and including, in the
case of a clinical or commercial supply of such Collaboration Molecule or
Product, the synthesis, manufacturing, processing, formulating (including the
formulation of the [*] MDV3100 Product), packaging, labeling, holding, quality
control testing and release of such Collaboration Molecule or Product.
“Manufacturing” has a correlative meaning.

1.103 “Manufacturing Costs” means all costs incurred by or on behalf of either
Party or any of its Affiliates that are reasonably and directly allocable to
(a) Manufacture of Product for use in Development or Commercialization
activities or Medical Affairs Activities consisting of Voluntary Phase 4
Clinical Trials or (b) FTE costs and out-of-pocket costs incurred by or on
behalf of a Party or any of its Affiliates in accordance with this Agreement and
the applicable plans and budgets then in effect in connection with Manufacturing
activities in support of Development or Commercialization of a Product
(excluding those activities covered under clause (a)), including CMC Activities
in support of Development or Commercialization of Products and activities in
connection with the [*] of any [*] MDV3100 Product.

For Product manufactured by a Third Party, Manufacturing Costs described in
clause (a) above shall consist of: (i) the amount paid to such a Third Party,
including the supply price, any up-front payments or payments with respect to
capital expenditures or the preparation or reservation of manufacturing capacity
or equipment; plus (ii) the relevant manufacturing Party’s FTE costs and
out-of-pocket costs, incurred or accrued (including any prepayments) by the
manufacturing Party, which costs are reasonably and directly allocable to
inventory write-offs, variances, manufacturing process improvements, storage,
manufacturing scale-up, manufacturing site qualification, materials, quality
assurance and quality control (including testing), supply chain management,
capital equipment and similar activities comprising the manufacturing Party’s
oversight of the manufacturing process of the Third Party, and any value-added
tax or similar tax due for amounts paid to such Third Party, provided that any
such Manufacturing Costs exclude Third Party Payments to such Third Party.

For Product manufactured directly by a Party or its Affiliates, Manufacturing
Costs described in clause (a) above shall consist of the quantity of Product
manufactured at the Standard Unit Cost.

1.104 “Marketing Authorization Application” or “MAA” means an application for
Regulatory Approval in a country, territory or possession other than the Shared
Territory.

1.105 “Marks” has the meaning set forth in Section 10.9.

 

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.106 “MDV3100” means the molecule with the chemical structure set forth in
Exhibit 1.106.

1.107 “MDV3100 Product” means any Product containing MDV3100.

1.108 “Medical Affairs Activities” means activities designed to ensure or
improve appropriate medical use of, conduct medical education of, or further
research regarding, a Product sold in the Territory, including by way of
example: (a) activities of medical scientific liaisons who, among their other
functions may (x) conduct service based medical activities including providing
input and assistance with consultancy meetings, recommend investigators for
clinical trials and provide input in the design of such trials and other
research related activities, and (y) deliver non-promotional communications and
conduct non-promotional activities including presenting new clinical trial and
other scientific information; (b) grants to support continuing medical
education, symposia, or Third Party research related to a Product in the
Territory; (c) development, publication and dissemination of publications
relating to a Product in the Territory; (d) medical information services
provided in response to inquiries communicated via Sales Representatives or
received by letter, phone call or email; (e) conducting advisory board meetings
or other consultant programs; (e) the support of investigator-initiated trials;
(f) establishment and implementation of risk, evaluation and mitigation and
strategies (REMS); and (g) Voluntary Phase 4 Trials (except those Voluntary
Phase 4 Trials directed by the JSC pursuant to Section 2.2(c)(viii) to be
conducted by the JDC instead of the JMAC).

1.109 “Medivation” has the meaning set forth in the preamble to this Agreement.

1.110 “Medivation Change of Control” has the meaning set forth in
Section 16.6(c).

1.111 “Medivation Claims” has the meaning set forth in Section 12.2.

1.112 “Medivation Damages” has the meaning set forth in Section 12.2.

1.113 “Medivation Indemnitees” has the meaning set forth in Section 12.2.

1.114 “Medivation Know-How” means all Information Controlled as of the Effective
Date or thereafter during the Term by Medivation and/or its Affiliate(s) and
reasonably necessary or useful for the research, development, manufacture, use,
importation or sale of Collaboration Molecules or Products in the Field;
including, without limitation, any such Information made or generated by or on
behalf of Medivation or its Affiliate in the course of performing Medivation’s
obligations or exercising Medivation’s rights under this Agreement. For clarity,
the use of “Affiliate” in this definition shall exclude any Third Party that
becomes an Affiliate due to such Third Party’s acquisition of Medivation, except
as provided in Section 16.5. For additional clarity, Medivation Know-How shall
exclude rights under any Medivation Patents and Medivation’s interest in the
Joint Patents and Joint Inventions.

1.115 “Medivation Patents” means (a) those Patents set forth on Exhibit 1.115
and (b) all other Patents (but excluding any Joint Patents and any UCLA Patents)
that are owned or Controlled as of the Effective Date or thereafter during the
Term by Medivation and/or its

 

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Affiliate(s) and that are reasonably necessary or useful for the Exploitation of
any Collaboration Molecule or Product, including Patents that claim or cover the
composition of matter, manufacture or use of one or more Collaboration Molecules
or Products in the Field or that would otherwise be infringed, absent a license,
by the manufacture, use, sale or offer for sale of any Collaboration Molecule or
Product. For clarity, the use of “Affiliate” in this definition shall exclude
any Third Party that becomes an Affiliate due to such Third Party’s acquisition
of Medivation except as provided in Section 16.5. For further clarity,
Medivation Patents shall exclude the Joint Patents.

1.116 “Medivation Promotional Share” has the meaning set forth in
Section 6.9(a).

1.117 “Medivation Technology” means the Medivation Patents, Medivation Know-How,
and Medivation’s interest in Joint Patents and Joint Inventions.

1.118 “MHLW” means the Japanese Ministry of Health, Labour and Welfare.

1.119 “NDA” means a New Drug Application, as defined in the FD&C Act and
applicable regulations promulgated thereunder by the FDA.

1.120 “Net Sales” means, with respect to any Product, the gross amount invoiced
by Astellas, any Affiliate, or Sublicensee for sales of such Product to a Third
Party (including a Distributor) less deductions, to the extent reasonable,
customary, and consistent with Astellas’s business practices, for:

(a) transportation charges, and other charges, such as insurance, relating
thereto,

(b) sales and excise taxes or customs duties paid by the selling party and any
other governmental charges imposed upon the sale of such Product and actually
paid,

(c) discounts and chargebacks actually granted, allowed or incurred in
connection with the sale of the such Product,

(d) allowances or credits to customers actually given and not in excess of the
selling price of such Product, on account of rejection, outdating, recalls or
return of such Product, and

(e) rebates, reimbursements, fees or similar payments to (i) wholesalers and
other distributors, pharmacies and other retailers, buying groups (including
group purchasing organizations), health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations, Governmental
Authorities, or other institutions or health care organizations; or (ii) to
patients and other Third Parties arising in connection with any program
applicable to a Product under which Astellas or its Affiliates provides to low
income, uninsured or other patients the opportunity to obtain Astellas’s
pharmaceutical products at no cost or reduced cost (any such program, a “Patient
Assistance Program”).

 

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in clauses (a)-(e) above, such item may not be deducted
more than once.

Sales between Astellas and its Affiliates and Sublicensees shall be disregarded
for purposes of calculating Net Sales except if such purchaser is an end user.

In the case of the Licensed Territory, if a Product either (i) is sold in the
form of a combination product containing both a Collaboration Molecule and one
or more independently therapeutically active pharmaceutical molecules (i.e., a
chemical entity performing a therapeutic or prophylactic function distinct from
the enhancement of the activity or bioavailability of the Collaboration Molecule
itself) that are not Collaboration Molecules or (ii) is sold in a form that
contains (or is sold bundled with) a delivery device therefor (in either case
((i) or (ii)), a “Combination Product”), the Net Sales of such Product for the
purpose of calculating royalties and sales-based milestones owed under this
Agreement for sales of such Product, shall be determined as follows: first,
Astellas shall determine the actual Net Sales of such Combination Product (using
the above provisions) and then such amount shall be multiplied by the fraction
A/(A+B), where A is the invoice price of the Product, if sold separately, and B
is the total invoice price of any other active pharmaceutical molecule or
delivery device in the combination if sold separately. If any other active
pharmaceutical molecule or delivery device in the combination is not sold
separately, Net Sales shall be calculated by multiplying actual Net Sales of
such Combination Product by a fraction A/C where A is the invoice price of the
Product if sold separately, and C is the invoice price of the Combination
Product. If neither the Product nor any other active pharmaceutical molecule or
delivery device in the Combination Product is sold separately, the adjustment to
Net Sales shall be determined by the Parties in good faith to reasonably reflect
the fair market value of the contribution of the Product in the Combination
Product to the total fair market value of such Combination Product.

In the case of Combination Products sold in the Shared Territory, Net Sales
shall be calculated [*] (i.e., Net Sales shall include [*]), and the [*]
associated with [*] or [*] shall be included as [*].

With respect to any sale of any Product in a given country for any substantive
consideration other than monetary consideration on arm’s length terms (which has
the effect of reducing the invoiced amount below what it would have been in the
absence of such non-monetary consideration), for purposes of calculating the Net
Sales under this Agreement, such Product shall be deemed to be sold exclusively
for cash at the average Net Sales price charged to Third Parties for cash sales
in such country during the applicable reporting period (or if there were only de
minimis cash sales in such country, at the fair market value as determined by
comparable markets). Notwithstanding the foregoing, Net Sales shall not include
amounts (whether actually existing or deemed to exist for purposes of
calculation) for Products distributed for use in Clinical Trials or as Samples.

Net Sales will be calculated on an accrual basis, in a manner consistent with
Astellas’s internal accounting policies, as consistently applied. To the extent
any accrued amounts used in the calculation of Net Sales are estimates, such
estimates shall be trued-up in accordance Astellas’s

 

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

internal accounting policies, as consistently applied, and Net Sales and related
payments under this Agreement shall be reconciled as appropriate.

1.121 “Nonclinical Studies” means all non-human studies, including preclinical
studies and toxicology studies, of Collaboration Molecules and Products.

1.122 “Operating Profit (or Loss)” means, for a given period of time, Net Sales
of Products in the Shared Territory during such period, less the sum of
(a) Joint Development Costs plus (b) Joint Medical Affairs Costs plus (c) Joint
Commercialization Costs, in each case ((a), (b) and (c)) incurred during such
time period. For sake of clarity, Operating Profit (or Loss) shall be determined
prior to application of any income taxes, and if such terms are used
individually, “Operating Profit” shall mean a positive Operating Profit (or
Loss), and “Operating Loss” shall mean a negative Operating Profit (or Loss).

1.123 “Other Indication” means an indication in the Field other than the [*]
Indication, the [*] Indication or the [*] Indication.

1.124 “Other Patented Molecule” means any molecule other than MDV3100 that is
covered by one or more patent claims included within the UCLA Technology.

1.125 “Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

1.126 “Patent” means (a) any national, regional or international patent or
patent application, including any provisional patent application, (b) any patent
application filed either from such a patent, patent application or provisional
application or from an application claiming priority from any of these,
including any divisional, continuation, continuation-in-part, provisional,
converted provisional, and continued prosecution application, (c) any patent
that has issued or in the future issues from any of the foregoing patent
applications ((a) and (b)), including any utility model, petty patent, design
patent and certificate of invention, (d) any extension or restoration by
existing or future extension or restoration mechanisms, including any
revalidation, reissue, re-examination and extension (including any supplementary
protection certificate and the like) of any of the foregoing patents or patent
applications ((a), (b) and (c)), and (e) any similar rights, including so-called
pipeline protection, or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any such
foregoing patent application or patent.

1.127 “Patent Expert” has the meaning set forth in Section 15.10.

1.128 “Patient Assistance Program” has the meaning set forth in the definition
of ‘Net Sales’.

1.129 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.130 “Phase 4 Clinical Trial” means (a) a Clinical Trial of a Product conducted
following commencement of a pivotal Clinical Trial for such Product that is not
required for receipt of approval of the NDA or MAA (whether such Clinical Trial
is conducted prior to or after receipt of such approval), but that may be useful
in support of the post-approval Exploitation of Product; or (b) a Clinical Trial
of a Product conducted after Regulatory Approval of such Product has been
obtained from an appropriate Regulatory Authority due to a request or
requirement of such Regulatory Authority.

1.131 “PhRMA Code” means the PhRMA Code on Interactions with Health Care
Professionals.

1.132 “[*] Indication” means the treatment of prostate cancer in a population
consisting of patients satisfying [*] the following inclusion criteria: [*].

1.133 “Prescribers” means a physician or other health care professional who is
permitted by law to prescribe Products. Prescribers shall include without
limitation oncologists and urologists.

1.134 “Pricing Matters” means all issues and decisions regarding (a) price,
price terms and other contract terms respecting Product sales in the Shared
Territory, including discounts, rebates, other price concessions and service
fees to payors and purchasers and (b) reimbursement programs and Patient
Assistance Programs applicable to a Product in the Shared Territory. For
clarity, “Pricing Matters” includes all financial issues and financial decisions
with respect to contracting with managed care entities, hospitals, pharmacies,
group purchasing organizations, pharmacy benefit managers, and government, and
specifically includes issues and decisions about the offer of discounts or
rebates for formulary placement for Products.

1.135 “Product” means any pharmaceutical product (including all forms,
presentations, doses and formulations of such a product) containing a
Collaboration Molecule alone or in combination with one or more other
therapeutically active ingredients.

1.136 “Product Information” has the meaning set forth in Section 13.1.

1.137 “Product Infringement” has the meaning set forth in Section 10.4(a).

1.138 “Promotion Effort” means the overall sales force effort to be provided by
Astellas and Medivation collectively under the applicable Joint
Commercialization Plan to target or support Prescribers in the Shared Territory
for the purpose of promoting a Co-Promote Product.

1.139 “Promotional Materials” means all sales representative training materials
and all written, printed, graphic, electronic, audio or video matter, including,
without limitation, journal advertisements, sales visual aids, leave-behind
items, formulary binders, reprints, direct mail, direct-to-consumer advertising,
internet postings and sites and broadcast advertisements intended for use or
used by or on behalf of either Party or their respective Affiliates in
connection with any promotion of a Co-Promote Product.

 

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.140 “Prosecuting Party” has the meaning set forth in Section 10.3(d).

1.141 “Protected Product Information” means Product Information that is
disclosed by a Party or any of its Affiliates to a Third Party subcontractor or
consultant, other than any such Product Information with respect to which such
Third Party can demonstrate by competent written proof (a) was already known to
such Third Party, other than under an obligation of confidentiality, at the time
of disclosure by the Party or its Affiliate; (b) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the Third Party; (c) became generally available to the public or otherwise part
of the public domain after its disclosure and other than through any wrongful
act, fault, or negligence of the Third Party; (d) is after the time of
disclosure by a Party or its Affiliate disclosed to the Third Party by another
Third Party without obligations of confidentiality with respect thereto; or
(e) is independently discovered or developed by the receiving Party or its
Affiliate without the aid, application, or use of non-public Product Information
or Confidential Information.

1.142 “Publication” has the meaning set forth in Section 13.5(c).

1.143 “[*] MDV3100 Product” means a [*] of the current MDV3100 Product which
enables [*] using [*] per [*]. The Parties currently contemplate that the [*]
MDV3100 Product will constitute either [*] or a [*].

1.144 “Regents” means The Regents of the University of California.

1.145 “Region” means each of the following [*] regions of the Territory: (a) the
U.S.; (b) the EU; (c) Japan; [*]. For the purposes of this definition of
“Region,” the countries in [*] shall include those countries classified within
such regions, as applicable, pursuant to [*].

1.146 “Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of a Product for one or more indications in the
Field and in a country or regulatory jurisdiction, which may include, without
limitation, satisfaction of all applicable regulatory and notification
requirements, but which shall exclude any pricing and reimbursement approvals.
Regulatory Approvals include approvals by Regulatory Authorities of INDs, MAAs
or NDAs.

1.147 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction, including without limitation, (a) the FDA, (b) the
EMEA, (c) the European Commission or its successor and (d) the MHLW.

1.148 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Product other than Patents, including, without limitation, rights conferred in
the U.S. under the Hatch-Waxman Act or the FDA Modernization Act of 1997
(including pediatric exclusivity), or rights similar thereto outside the U.S.

 

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.149 “Regulatory Issue” means any matter involving interaction with a
Regulatory Authority or compliance with regulatory requirements.

1.150 “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, and/or other filings made to or with a Regulatory
Authority that are necessary or reasonably desirable in order to Develop,
manufacture, market, sell or otherwise Commercialize a Product in a particular
country or regulatory jurisdiction. Regulatory Materials include INDs, MAAs and
NDAs (as applications, but not the approvals with respect thereto).

1.151 “Required Notice Date” has the meaning set forth in Section 8.9(b).

1.152 “Required Phase 4 Clinical Trial” means a Phase 4 Clinical Trial that is
conducted due to a request or requirement of a Regulatory Authority.

1.153 “Restricted Product” means any product (other than a Product) for the
treatment of prostate cancer that [*] through [*], excluding any [*] Product.
For the avoidance of doubt, (a) a product that [*] as a [*] and not for [*] is
not a Restricted Product, and (b) [*] are not Restricted Products.

1.154 “Restricted Product Notice” has the meaning set forth in Section 8.9(b).

1.155 “Reversion Product” means, with respect to any Terminated Region(s), any
Product that is or has been the subject of clinical development or
Commercialization hereunder.

1.156 “Royalty Term” has the meaning set forth in Section 9.6(b).

1.157 “Sales and Marketing Costs” means the costs that are reasonably and
directly allocable to the sales and marketing of a Product in the Shared
Territory and that are compliant with Applicable Law and applicable industry
codes, including the PhRMA Code, including the costs of: (a) activities directed
to the advertising and marketing of a Product in the Shared Territory; (b)
professional education in the Shared Territory for U.S.-based professionals (to
the extent not performed by sales representatives), including launch meetings;
(c) costs of advertising and public relations with respect to a Product in the
Shared Territory; (d) peer-to-peer activities with respect to a Product in the
Shared Territory, such as ‘lunch and learns’; (e) promotional speaker programs
with respect to a Product in the Shared Territory, including the training of
such speakers; (f) developing, obtaining and providing training with respect to
a Product in the Shared Territory, as well as training packages, promotional
literature, promotional materials and other selling materials with respect to a
Product in the Shared Territory; (g) developing and performing market research
with respect to a Product in the Shared Territory and developing branding and
communications plans; (h) conducting promotional symposia with respect to a
Product in the Shared Territory; (i) developing reimbursement programs with
respect to a Product in the Shared Territory; and (j) developing information
specifically intended for national accounts, managed care organizations and
group purchasing organizations with respect to a Product in the Shared
Territory.

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.158 “Sales Representative” means a pharmaceutical sales representative engaged
or employed by either Party to conduct Detailing and other promotional efforts
with respect to the Products in accordance with the terms of this Agreement.

1.159 “Samples” means Product that is not intended to be sold and that is
intended to promote the sale of Product in accordance with Applicable Law.

1.160 “SEC” means the U.S. Securities and Exchange Commission.

1.161 “Shared Program Activities” means any activities with respect to a
Collaboration Molecule or Product conducted by either Party or any of its
Affiliates, Sublicensees or subcontractors at any time on or after the Effective
Date during the Term consisting of (a) the development (including Development)
for the purpose of, or in support of, (i) obtaining or maintaining Regulatory
Approval in the Shared Territory and/or (ii) Commercialization of any Product in
the Shared Territory, in each case ((i) and (ii)) pursuant to any Joint
Development Plan, (b) Commercialization of any Product in the Shared Territory,
(c) Medical Affairs Activities with respect to any Product in the Shared
Territory and/or (d) the Manufacture of any Product (including any intermediate
thereof or any API or other material contained therein) for use in any
activities under clause (a), (b) or (c).

1.162 “Shared Program Damages” means damages or other amounts payable by either
Party (or any of its Indemnified Persons) to any Third Party claimant, as well
as any reasonable attorneys’ fees and costs of litigation incurred by either
Party (or any of its Indemnified Persons) from Third Party claims that arise
from or are based on Shared Program Activities, including such damages and other
amounts (and attorneys’ fees) from claims of infringement or a Third Party’s
Patent and other intellectual property rights; provided, however, that “Shared
Program Damages” shall exclude any and all damages and other amounts (including
attorneys’ fees) for which a Party has an obligation to indemnify pursuant to
Section 12.1 or 12.2.

1.163 “Shared Territory” means the U.S.

1.164 “Sole Inventions” has the meaning set forth in Section 10.1.

1.165 “Specified [*]” has the meaning set forth in Section 9.8(d).

1.166 “Standard Unit Cost” means the “standard cost” per unit of Product,
including variances to standard costs, yield losses, and inventory write-offs.
This standard cost shall include the cost of materials, labor, and other direct
and identifiable variable costs incurred or accrued by the manufacturing Party
in connection with the Manufacture of a Product, manufacturing process
improvements, storage, freight, manufacturing scale-up, manufacturing site
qualification, quality assurance and quality control (including testing), supply
chain management, costs of equipment, plant operations and plant support
services necessary to produce a Product, and costs deemed to be Standard Unit
Costs pursuant to Section 7.2(d). These costs of plant operations and support
services shall include utilities, maintenance, engineering, safety, human
resources, finance, plant management and other similar activities, including
idle plant capacity reserved specifically for the Product based on anticipated
Product volumes in the ensuing [*]. Costs that cannot be identified to a
specific activity supporting

 

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Manufacturing of a Product, such as charges for overhead or excess capacity not
specifically reserved for the Product as described above, shall be excluded from
the determination of Manufacturing Costs.

Subject to the preceding paragraph, “standard cost” per unit for purposes of
ongoing cost accounting purposes shall be calculated in accordance with
Astellas’s then-current standard cost methodology that is applied consistently
to all pharmaceutical products sold by Astellas. The Parties shall reconcile the
standard cost charges, and appropriate credits or payments from one Party to the
other shall be made to effect such reconciliation not less than annually against
the above Manufacturing Cost definition.

1.167 “Standstill Period” has the meaning set forth in Section 16.7(a).

1.168 “Sublicense Agreement” has the meaning set forth in Section 8.3(b).

1.169 “Sublicensee” means any Third Party granted a sublicense by a Party under
the rights licensed to such Party pursuant to Article 8 hereof.

1.170 “Successor” has the meaning set forth in Section 16.6(c)(i).

1.171 “Suspended Activities” has the meaning set forth in Section 14.5(d)(ii).

1.172 “Term” has the meaning set forth in Section 14.1.

1.173 “Terminated Region” has the meaning set forth in Section 14.5.

1.174 “Termination at Will” has the meaning set forth in Section 14.2(a).

1.175 “Termination Notice Period” has the meaning set forth in
Section 14.5(d)(i).

1.176 “Territory” means all countries in the world.

1.177 “Third Party” means any entity other than Medivation or Astellas or an
Affiliate of either of them.

1.178 “Third Party Infringement” has the meaning set forth in Section 10.4(a).

1.179 “Third Party Payment” has the meaning set forth in Section 8.8(b).

1.180 “Trademark Costs” mean the fees and expenses paid to outside counsel and
other Third Parties, direct costs of in-house counsel and filing and maintenance
expenses, in each case incurred in connection with the establishment and
maintenance of rights under trademarks applicable to Product in the Shared
Territory, including costs of Shared Territory trademark filing and registration
fees, actions to enforce or maintain a Shared Territory trademark and other
Shared Territory trademark proceedings.

1.181 “Transition Agreement” has the meaning set forth in Section 14.5(e).

 

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.182 “UCLA Agreement” means that certain Exclusive License Agreement dated
August 12, 2005, between Medivation and the Regents, including all subsequent
amendments thereto.

1.183 “UCLA Patent” means any Patent within the UCLA Technology, including the
Patents set forth on Exhibit 1.183.

1.184 “UCLA Technology” means all rights under the Patents licensed to
Medivation from The Regents pursuant to the UCLA Agreement.

1.185 “U.S.” means the United States of America (including all possessions and
territories thereof).

1.186 “US/Japan Tax Treaty” has the meaning set forth in Section 11.2(q).

1.187 “Valid Claim” means, with respect to a particular country and a particular
Product, a claim of a Collaboration Patent that, if it were to be [*] (assuming,
with respect to applications to patents, the applicable patent were to be issued
with such claim), would, [*] the [*] in such country for use in [*] of [*] then
being Developed or Commercialized under this Agreement. No claim shall be deemed
to be a Valid Claim that: (a) has expired, (b) has been held permanently
revoked, unenforceable, or invalid by a decision of a court or other
governmental agency of competent jurisdiction, which decision is unappealable or
unappealed within the time allowed for appeal, or (c) has been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise. Any disputes between the Parties as to whether a given
claim of a Collaboration Patent satisfies the requirements set forth in this
Section 1.187 shall be resolved by a Patent Expert pursuant to Section 15.10.

1.188 “Voluntary Phase 4 Clinical Trial” means a Phase 4 Clinical Trial that is
not a Required Phase 4 Clinical Trial.

ARTICLE 2

COLLABORATION; GOVERNANCE

2.1 Collaboration Overview. The Parties desire and intend to collaborate with
respect to the Development and Commercialization of Products in the Field in the
Territory, as and to the extent set forth in this Agreement (the
“Collaboration”). It is intended that the Collaboration utilize Astellas’s
position as a large, fully-integrated pharmaceutical company, while recognizing
Medivation’s current experience and expertise in, and aspirations to further
develop its clinical development and commercialization capabilities with respect
to, biopharmaceuticals.

2.2 Joint Steering Committee.

(a) Purpose; Formation. The Parties hereby establish a joint steering committee
(the “JSC”) that will monitor and provide strategic oversight of the activities
under

 

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

this Agreement and facilitate communications between the Parties with respect to
the Development and Commercialization of Products, all in accordance with this
Section 2.2.

(b) Composition. Each Party shall initially appoint up to [*] representatives
(or their designees) to the JSC (which number need not be equal), all of whom,
except for the Alliance Manager (as defined below), will have sufficient
seniority within the applicable Party to make decisions arising with the scope
of the JSC’s responsibilities, and one (1) of whom will have alliance management
responsibility (such representative, an “Alliance Manager”). The Parties’
initial representatives to the JSC are set forth on Exhibit 2.2(b). The JSC may
change its size from time to time by mutual consent of its members. Each Party
may replace its JSC representatives at any time upon written notice to the other
Party; provided, however, that neither Party may replace a representative on the
JSC (except for the Party’s Alliance Manager) with an individual with lower
seniority without the approval of the other Party, which approval shall not be
unreasonably withheld. The JSC may invite non-members to participate in the
discussions and meetings of the JSC, provided that such participants shall have
no voting authority at the JSC. The JSC shall have a chairperson, who shall
serve for a term of one (1) year, and who shall be selected alternately, on an
annual basis, by Medivation or Astellas. The initial chairperson shall be
selected by Astellas. The role of the chairperson shall be to convene and
preside at meetings of the JSC. The Alliance Managers shall work with the
chairperson to prepare and circulate agendas and to ensure the preparation of
minutes. The chairperson shall have no additional powers or rights beyond those
held by the other JSC representatives.

(c) Specific Responsibilities. In addition to its overall responsibility for
monitoring and providing strategic oversight with respect to the Parties’
activities under this Agreement, the JSC shall in particular:

(i) oversee the collaborative activities of the Parties under this Agreement;

(ii) review and discuss the Development and Commercialization of Products and
any other ongoing activities;

(iii) determine whether to initiate a pivotal Clinical Trial with respect to
either the [*] Indication or the [*] Indication (but not [*]);

(iv) determine whether to select as the formulation for the MDV3100 Product for
which approval of the NDA will be sought, either the formulation used for the
Initial MDV3100 Product or a [*] used for a [*] MDV3100 Product (it being
understood that the JSC will select the [*] that is in the best interest of the
Product with the goal of maintaining the [*] agreed upon in the Joint
Development Plan for [*]);

(v) review and discuss reports from the JDC, JMC, JMAC and JCC and provide
guidance thereto, direct the activities of such committees, and, except in the
case of the Initial Joint Development Plan and the initial Joint Manufacturing
Plan, approve each Joint Development Plan, Joint Manufacturing Plan, Joint
Medical Affairs Plan and Joint Commercialization Plan and, in the case of all
plans, amendments thereto;

 

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(vi) review and discuss strategies for obtaining, maintaining, defending and
enforcing patent and trademark protection for Products within the Territory;

(vii) attempt to resolve issues presented to it by, and disputes within, the
JDC, JMC, JMAC, JCC, or any other subcommittee;

(viii) determine whether the conduct and oversight of a Voluntary Phase 4
Clinical Trial should be undertaken by the JDC instead of the JMAC;

(ix) establish such additional joint subcommittees as it deems necessary to
achieve the objectives and intent of this Agreement; and

(x) perform such other functions as appropriate, and direct each other Committee
to perform such other functions as appropriate, to further the purposes of this
Agreement, in each case as agreed in writing by the Parties.

(d) Meetings. The JSC shall meet at least [*] per calendar [*] during the Term
unless the Parties mutually agree in writing to a different frequency for such
meetings. No later than [*] prior to any meeting of the JSC, the chairperson of
the JSC shall prepare and circulate an agenda for such meeting; provided,
however, that either Party may propose additional topics to be included on such
agenda, either prior to or in the course of such meeting. Either Party may also
call a special meeting of the JSC (by videoconference, teleconference or in
person) by providing at least [*] Business Days’ prior written notice to the
other Party if such Party reasonably believes that a significant matter must be
addressed prior to the next scheduled meeting, in which event such Party shall
work with the chairperson of the JSC and the Alliance Managers of both Parties
to provide the members of the JSC no later than [*] Business Days prior to the
special meeting with an agenda for the meeting and materials reasonably adequate
to enable an informed decision on the matters to be considered. The JSC may meet
in person, by videoconference or by teleconference. Notwithstanding the
foregoing, at least [*] meetings per calendar year shall be in person unless the
Parties mutually agree in writing to waive such requirement. In-person JSC
meetings will be held at locations alternately selected by Medivation and by
Astellas. Each Party will bear the expense of its respective JSC members’
participation in JSC meetings. Meetings of the JSC shall be effective only if at
least one (1) representative of each Party (which representative is not such
Party’s Alliance Manager) is present or participating in such meeting. The
Alliance Managers will be responsible for preparing reasonably detailed written
minutes of all JSC meetings that reflect, without limitation, material decisions
made and action items identified at such meetings. The Alliance Managers shall
send draft meeting minutes to each member of the JSC for review and approval
within [*] Business Days after each JSC meeting. Such minutes will be deemed
approved unless one or more members of the JSC objects to the accuracy of such
minutes within [*] Business Days of receipt. Minutes will be officially endorsed
by the JSC at the next JSC meeting, and will be signed by the Alliance Managers.

(e) Decision-Making. In addition to resolving issues specifically delegated to
it, the JSC shall have the authority to resolve disputes within the jurisdiction
of the JDC, JMC, JMAC, JCC and any other committees that the Parties may
subsequently create to assist in

 

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

governance of the Collaboration, but otherwise shall have no authority except
where expressly specified elsewhere in this Agreement or mutually agreed by the
Parties in writing. The representatives from each Party will have, collectively,
one (1) vote on behalf of that Party, and all decision making shall be by
consensus. Disputes at the JSC shall be handled in accordance with Section 2.7.

2.3 Joint Development Committee.

(a) Formation; Composition. Within [*] days after the Effective Date, the
Parties shall establish a committee to oversee Development of Product(s) in the
Territory in accordance with the Joint Development Plan(s) for such Product(s)
and to coordinate the Development activities of the Parties (the “JDC”). Each
Party shall initially appoint [*] representatives to the JDC, with each
representative having knowledge and expertise in the development of products
similar to the Products and having sufficient seniority within the applicable
Party to make decisions arising with the scope of the JDC’s responsibilities.
The JDC may change its size from time to time by[*] of [*], provided that the
JDC shall consist at all times of an equal number of representatives of each of
Medivation and Astellas. Each Party may replace its JDC representatives at any
time upon written notice to the other Party. The JDC may invite non-members to
participate in the discussions and meetings of the JDC, provided that such
participants shall have no voting authority at the JDC. The JDC shall have a
chairperson, who shall serve for a term of one (1) year, and who shall be
selected alternately, on an annual basis, by Medivation or Astellas. The initial
chairperson shall be selected by Medivation. The role of the chairperson shall
be to convene and preside at meetings of the JDC and to ensure the preparation
of minutes, but the chairperson shall have no additional powers or rights beyond
those held by the other JDC representatives.

(b) Specific Responsibilities of the JDC. The JDC shall:

(i) discuss, prepare and approve for submission to the JSC all Joint Development
Plans (including Joint Development Budgets) for Products in the Territory
(except for the Initial Joint Development Plan), and all annual and interim
amendments to Joint Development Plans (including Joint Development Budgets) for
each Product;

(ii) oversee the conduct of the Development Program;

(iii) review and recommend for the Parties’ consideration modifications to the
FTE Rates used to calculate Joint Development Costs;

(iv) create, implement and review the overall strategy for global Development
and the design of all Clinical Trials and Nonclinical Studies conducted under
each Joint Development Plan, including Required Phase 4 Clinical Trials;

(v) decide whether and when to initiate or discontinue any Clinical Trial and
any Nonclinical Study under each Joint Development Plan, including Required
Phase 4

 

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Clinical Trials, provided that nothing is intended to limit a Party’s ability to
comply with Applicable Law or manage subject safety;

(vi) allocate budgeted resources and determine priorities for each Clinical
Trial and Nonclinical Study under each Joint Development Plan, including
Required Phase 4 Clinical Trials;

(vii) oversee the conduct of all Clinical Trials and Nonclinical Studies under
each Joint Development Plan, including Required Phase 4 Clinical Trials;

(viii) facilitate the flow of information between the Parties with respect to
the Development of Products;

(ix) discuss and decide whether to Develop (x) any Product other than an MDV3100
Product (including any Backup Product), (y) any Combination Product (including
any Combination Product including MDV3100) or (z) any Product for any Other
Indication;

(x) allocate primary responsibility as between the Parties for tasks relating to
Development of Products where not already specified in the Joint Development
Plan;

(xi) discuss the requirements for Regulatory Approval in the Territory and
(x) with respect to the Shared Territory, approve the regulatory strategy and
coordinate regulatory matters with respect to Products in accordance with
Section 4.1, and (y) with respect to the Licensed Territory, review the
regulatory strategy with respect to Products;

(xii) without limitation to clause (xi), (A) determine the regulatory strategy
regarding the special protocol assessments contemplated in the Initial Joint
Development Plan, (B) approve the content of the protocol(s) to be submitted to
the FDA in connection with such special protocol assessments and (C) determine
whether to recommend to the JSC whether to initiate a pivotal Clinical Trial
with respect to either the [*] Indication or the [*] Indication (but not both,
unless otherwise determined by the JDC);

(xiii) without limitation to clause (xi), determine the regulatory strategy with
respect to discussions with and commitments to or agreements with Regulatory
Authorities (including post-approval commitments) with respect to Product
labeling, risk management or Required Phase 4 Clinical Trials;

(xiv) without limitation to clause (xi), review and approve any material
submission to, or any material agreement with or material commitment made to, a
Regulatory Authority with respect to a Product, such as any NDA or MAA, or any
submission, agreement or commitment with respect to Product labeling, any risk
management plans, any Required Phase 4 Clinical Trial or other post-approval
commitment for such Product, in each case with respect to the Shared Territory,
the EU and Japan;

(xv) facilitate the flow of information between the Parties with respect
obtaining Regulatory Approval for Products; and

 

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(xvi) perform such other functions as may be appropriate to further the purposes
of this Agreement, as directed by the JSC in accordance with Section 2.2(c)(x).

References to Clinical Trials in clauses (iv) through (vii) shall be deemed to
include only those Voluntary Phase 4 Clinical Trials that the JSC has directed
be undertaken by the JDC instead of the JMAC.

(c) Meetings. The JDC shall meet at least [*] per calendar quarter, spaced at
regular intervals unless the Parties mutually agree in writing to a different
frequency. No later than [*] prior to any meeting of the JDC, the chairperson of
the JDC shall prepare and circulate an agenda for such meeting; provided,
however, that either Party shall be free to propose additional topics to be
included on such agenda, either prior to or in the course of such meeting.
Following the Initial Approval Date, either Party may also call a special
meeting of the JDC (by videoconference, teleconference or in person) by
providing at least [*] prior written notice to the other Party if such Party
reasonably believes that a significant matter must be addressed prior to the
next scheduled meeting, in which event such Party shall work with the
chairperson of the JDC to provide the members of the JDC no later than [*] prior
to the special meeting with an agenda for the meeting and materials reasonably
adequate to enable an informed decision. The JDC may meet in person, or at the
request of either Party, by videoconference, or by teleconference. In-person JDC
meetings will be held at locations in the U.S. alternately selected by
Medivation and by Astellas or at any other location mutually agreed by the
members of the JDC. Each Party shall report to the JDC on all material issues
relating to the Development of Products for and in the Territory promptly after
such issues arise. [*] after each JDC meeting. Minutes will be deemed approved
unless one or more members of the JDC objects to the accuracy of such minutes
within ten [*], the Parties shall establish a committee to oversee Manufacturing
of clinical and commercial supplies of Products (the “JMC”). Each Party shall
initially appoint [*] representatives to the JMC, with each representative
having knowledge and expertise in the manufacturing of products similar to the
Products and having sufficient seniority within the applicable Party to make
decisions arising with the scope of the JMC’s responsibilities. The JMC may
change its size from time to time by mutual consent of its members, provided
that the JMC shall consist at all times of an equal number of representatives of
each of Medivation and Astellas. Each Party may replace its JMC representatives
at any time upon written notice to the other Party. The JMC may invite
non-members to participate in the discussions and meetings of the JMC, provided
that such participants shall have no voting authority at the JMC. The JMC shall
have a chairperson, who shall be selected by Astellas. The role of the
chairperson shall be to convene and preside at meetings of the JMC and to ensure
the preparation of minutes, but the chairperson shall have no additional powers
or rights beyond those held by the other JMC representatives.

(d) Specific Responsibilities of the Joint Manufacturing Committee. The Joint
Manufacturing Committee shall:

(i) discuss, prepare and approve for submission to the JSC all Joint
Manufacturing Plans for Products in the Territory (except for the initial Joint
Manufacturing Plan), and all amendments to Joint Manufacturing Plans (including
the initial Joint Manufacturing Plan);

 

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) oversee implementation of each Joint Manufacturing Plan;

(iii) determine the feasibility and timing of pursuing new formulations of any
Product, including the [*];

(iv) coordinate the Manufacturing activities of Astellas and Medivation under
this Agreement with respect to Products in the Territory, including the
transition of Manufacturing responsibilities and the related technology transfer
from Medivation to Astellas pursuant to Section 7.10;

(v) create, implement and review the overall strategy with respect to CMC
Activities in the Shared Territory, and review the overall strategy with respect
to CMC Activities in the Licensed Territory;

(vi) allocate primary responsibility between the Parties for tasks relating to
Manufacturing of clinical and commercial supplies of Products in a manner
consistent with Section 7.3 or as otherwise agreed by the JMC;

(vii) develop and adopt guidelines to be followed by the Parties in selecting,
and entering into agreements with, Third Party contract manufacturers to ensure
appropriate selection and best contracting practices (the “CMO Guidelines”), and
consult regarding the planned selection of such Third Parties;

(viii)(A) develop and adopt guidelines for efficient exchange of information and
decision-making with respect to early-stage (i.e., prior to bioavailability
studies) formulation candidates for [*], (B) select which formulation(s) of the
MDV3100 Product to test in bioavailability studies and bioequivalence studies
and (C) recommend to the JSC which formulation should be selected for purposes
of seeking approval of the NDA; and

(ix) perform such other functions as appropriate to further the purposes of this
Agreement, as directed by the JSC in accordance with Section 2.2(c)(x).

(e) Meetings. The JMC shall meet at least [*], spaced at regular intervals
unless the Parties mutually agree in writing to a different frequency. No later
than [*] prior to any meeting of the JMC, the chairperson of the JMC shall
prepare and circulate an agenda for such meeting; provided, however, that either
Party shall be free to propose additional topics to be included on such agenda,
either prior to or in the course of such meeting. Either Party may also call a
special meeting of the JMC (by videoconference, teleconference or in person) by
providing at least [*] prior written notice to the other Party if such Party
reasonably believes that a significant matter must be addressed prior to the
next scheduled meeting, in which event such Party shall work with the
chairperson of the JMC to provide the members of the JMC no later than [*] prior
to the special meeting with an agenda for the meeting and materials reasonably
adequate to enable an informed decision. The JMC may meet in person, by
videoconference, or by teleconference. In-person JMC meetings will be held at
locations in the U.S. alternately selected by Medivation and by Astellas or at
any other location mutually agreed by the members of the JMC. Meetings of the
JMC shall be effective only if at least one (1) representative of each Party is
present or participating in such meeting. Each Party shall report to the JMC on
all

 

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

material issues relating to the Manufacture of Products promptly after such
issues arise. Each Party will bear the expense of its respective JMC members’
participation in JMC meetings. The chairperson will be responsible for preparing
reasonably detailed written minutes of JMC meetings that reflect all decisions
made and action items identified at such meetings. The JMC chairperson shall
send meeting minutes to each member of the JMC for review and approval within
[*] after each JMC meeting. Minutes will be deemed approved unless one or more
members of the JMC objects to the accuracy of such minutes within [*] of
receipt. Minutes will be officially endorsed by the JMC at the next JMC meeting,
and will be signed by the Alliance Managers.

(f) Decision-Making. Subject to the remainder of this Section 2.4(d) and
Section 2.7, the JMC shall act by consensus. The representatives from each Party
will have, collectively, one (1) vote on behalf of that Party. If the JMC cannot
reach consensus on an issue that comes before the JMC and over which the JMC has
oversight, then the Parties shall refer such matter to the JSC for resolution in
accordance with Sections 2.2(e) and 2.7.

2.4 Joint Medical Affairs Committee.

(a) Formation; Composition. Within [*], the Parties shall establish a committee
to oversee and manage the Medical Affairs Activities with respect to Product(s)
in the Shared Territory in accordance with the Joint Medical Affairs Plan(s) for
such Product(s) and to coordinate the regulatory activities of the Parties with
respect to such activities (the “JMAC”). Each Party shall initially appoint [*]
representatives to the JMAC, with each representative having knowledge and
expertise working with products similar to the Products and having sufficient
seniority within the applicable Party to make decisions arising with the scope
of the JMAC’s responsibilities. The JMAC may change its size from time to time
by mutual consent of its members, provided that the JMAC shall consist at all
times of an equal number of representatives of each of Medivation and Astellas.
Each Party may replace its JMAC representatives at any time upon written notice
to the other Party. The JMAC may invite non-members to participate in the
discussions and meetings of the JMAC, provided that such participants shall have
no voting authority at the JMAC. The JMAC shall have a chairperson, who shall
serve for a term of one (1) year, and who shall be selected alternately, on an
annual basis, by Medivation or Astellas. The initial chairperson shall be
selected by Medivation. The role of the chairperson shall be to convene and
preside at meetings of the JMAC and to ensure the preparation of minutes, but
the chairperson shall have no additional powers or rights beyond those held by
the other JMAC representatives.

(b) Specific Responsibilities of the JMAC. The JMAC shall:

(i) decide whether and when to initiate or discontinue any Voluntary Phase 4
Clinical Trials conducted under the Joint Medical Affairs Plan (except to the
extent that the JSC assigns all or part of this responsibility to the JDC for a
particular Voluntary Phase 4 Clinical Trial);

 

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) oversee the conduct of Voluntary Phase 4 Clinical Trials in the Territory
(except to the extent that the JSC assigns all or part of this responsibility to
the JDC for a particular Voluntary Phase 4 Clinical Trial);

(iii) review, discuss and coordinate the Parties’ scientific presentation and
publication strategy relating to the Products in the Territory;

(iv) review and facilitate discussion of proposed Publications and resolve
disputes with respect thereto taking into consideration the factors set forth in
Section 13.5(c); and

(v) perform such other functions as appropriate to further the purposes of this
Agreement, as directed by the JSC in accordance with Section 2.2(c)(x).

(c) Meetings. The JMAC shall meet at least [*], spaced at regular intervals
unless the Parties mutually agree in writing to a different frequency. No later
than [*] prior to any meeting of the JMAC, the chairperson of the JMAC shall
prepare and circulate an agenda for such meeting; provided, however, that either
Party shall be free to propose additional topics to be included on such agenda,
either prior to or in the course of such meeting. Either Party may also call a
special meeting of the JMAC (by videoconference, teleconference or in person) by
providing at least [*] prior written notice to the other Party if such Party
reasonably believes that a significant matter must be addressed prior to the
next scheduled meeting, in which event such Party shall work with the
chairperson of the JMAC to provide the members of the JMAC no later than [*]
prior to the special meeting with an agenda for the meeting and materials
reasonably adequate to enable an informed decision. The JMAC may meet in person,
by videoconference, or by teleconference. In-person JMAC meetings will be held
at locations in the U.S. alternately selected by Medivation and by Astellas or
at any other location mutual agreed by the members of the JMAC. Meetings of the
JMAC shall be effective only if at least one (1) representative of each Party is
present or participating in such meeting. Each Party shall report to the JMAC on
all material issues relating to Medical Affairs Activities with respect to
Products promptly after such issues arise. Each Party will bear the expense of
its respective JMAC members’ participation in JMAC meetings. The chairperson
will be responsible for preparing reasonably detailed written minutes of JMAC
meetings that reflect all decisions made and action items identified at such
meetings. The JMAC chairperson shall send meeting minutes to each member of the
JMAC for review and approval within [*] after each JMAC meeting. Minutes will be
deemed approved unless one or more members of the JMAC objects to the accuracy
of such minutes within [*] of receipt. Minutes will be officially endorsed by
the JMAC at the next JMAC meeting, and will be signed by the Alliance Managers.

(d) Decision-Making. Subject to the remainder of this Section 2.5(d) and
Section 2.7, the JMAC shall act by consensus. The representatives from each
Party will have, collectively, one (1) vote on behalf of that Party. If the JMAC
cannot reach consensus on an issue that comes before the JMAC and over which the
JMAC has oversight, then the Parties shall refer such matter to the JSC for
resolution in accordance with Sections 2.2(e) and 2.7; provided that if such
dispute relates to [*] in support of Products solely in the [*], then [*], after
good faith consideration of [*] input, shall have the final right to decide such
matter. [*]

 

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.5 Joint Commercialization Committee.

(a) Formation; Composition. Within [*], the Parties shall establish a committee
to oversee Commercialization of Products in the Territory (the “JCC”). Each
Party shall initially appoint [*] representatives to the JCC, with each
representative having knowledge and expertise in the commercialization of
products similar to the Products and having sufficient seniority within the
applicable Party to make decisions arising with the scope of the JCC’s
responsibilities. The JCC may change its size from time to time by mutual
consent of its members, provided that the JCC shall consist at all times of an
equal number of representatives of each of Medivation and Astellas. Each Party
may replace its JCC representatives at any time upon written notice to the other
Party. The JCC may invite non-members to participate in the discussions and
meetings of the JCC, provided that such participants shall have no voting
authority at the JCC. The JCC shall have a chairperson, who shall be selected by
Astellas. The role of the chairperson shall be to convene and preside at
meetings of the JCC and to ensure the preparation of minutes, but the
chairperson shall have no additional powers or rights beyond those held by the
other JCC representatives.

(b) Specific Responsibilities of the Joint Commercialization Committee. The
Joint Commercialization Committee shall:

(i) discuss, prepare and approve for submission to the JSC the Joint
Commercialization Plan for each Product, including any amendments thereto;

(ii) oversee implementation of each Joint Commercialization Plan;

(iii) review, discuss and coordinate the Commercialization activities of
Astellas and Medivation with respect to Products in the Shared Territory, and
review the Commercialization activities of Astellas in the Licensed Territory;
provided that with respect to Commercialization activities of Astellas in the
Licensed Territory, the role of the JCC shall be limited to discussion and the
transfer of information, and Astellas, after good faith consideration of
Medivation’s input, shall have the final right to resolve any dispute with
respect to such a matter;

(iv) coordinate the Co-Promotion activities of Medivation and Astellas with
respect to Co-Promote Products in the Shared Territory;

(v) discuss and decide on sampling strategies for the Product in the Shared
Territory, in compliance with Applicable Law;

(vi) allocate between the Parties primary responsibility for tasks relating to
Commercialization of Products in the Shared Territory in a manner consistent
with Article 6;

(vii) without derogation to Section 6.5, review and discuss strategies with
respect to Pricing Matters and make determinations with respect thereto; and

 

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(viii) perform such other functions as appropriate to further the purposes of
this Agreement, as directed by the JSC in accordance with Section 2.2(c)(x).

(c) Meetings. The JCC shall meet at least [*], spaced at regular intervals
unless the Parties mutually agree in writing to a different frequency. No later
than [*] prior to any meeting of the JCC, the chairperson of the JCC shall
prepare and circulate an agenda for such meeting; provided, however, that either
Party shall be free to propose additional topics to be included on such agenda,
either prior to or in the course of such meeting. Either Party may also call a
special meeting of the JCC (by videoconference, teleconference or in person) by
providing at least [*] prior written notice to the other Party if such Party
reasonably believes that a significant matter must be addressed prior to the
next scheduled meeting, in which event such Party shall work with the
chairperson of the JCC to provide the members of the JCC no later than [*] prior
to the special meeting with an agenda for the meeting and materials reasonably
adequate to enable an informed decision. The JCC may meet in person, by
videoconference, or by teleconference. In-person JCC meetings will be held at
locations in the U.S. alternately selected by Medivation and by Astellas or at
any other location mutually agreed by the members of the JCC. Meetings of the
JCC shall be effective only if at least one (1) representative of each Party is
present or participating in such meeting. Each Party shall report to the JCC on
all material issues relating to the Commercialization of Products promptly after
such issues arise. Each Party will bear the expense of its respective JCC
members’ participation in JCC meetings. The chairperson will be responsible for
preparing reasonably detailed written minutes of JCC meetings that reflect all
decisions made and action items identified at such meetings. The JCC chairperson
shall send meeting minutes to each member of the JCC for review and approval
within [*] after each JCC meeting. Minutes will be deemed approved unless one or
more members of the JCC objects to the accuracy of such minutes within [*] of
receipt. Minutes will be officially endorsed by the JCC at the next JCC meeting,
and will be signed by the Alliance Managers.

(d) Decision-Making. Subject to the remainder of this Section 2.6(d) and
Section 2.7, the JCC shall act by consensus. The representatives from each Party
will have, collectively, one (1) vote on behalf of that Party. If the JCC cannot
reach consensus on an issue that comes before the JCC and over which the JCC has
oversight, then the Parties shall refer such matter to the JSC for resolution in
accordance with Sections 2.2(e) and 2.7; provided that (i) if such dispute
relates to [*], [*], after good faith consideration of [*] input, shall have the
final right to decide such matter and (ii) in the case of a dispute with respect
to [*], the Parties shall not refer such dispute to the JSC for resolution, and
each Party shall have the right to refer the dispute directly to the Executive
Officers for resolution as provided in Section 2.7(c).

2.6 Resolution of Committee Disputes.

(a) Within Operating Committees. All decisions within any Committee other than
the JSC shall be made by consensus. If a dispute arises which cannot be resolved
within such Committee, then if such dispute relates to a matter within the
jurisdiction of the applicable Committee, then, subject to the proviso in the
third sentence of Section 2.5(d), subject to Section 2.6(b)(iii), subject to the
proviso in the third sentence of Section 2.6(d), and subject to

 

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 6.12, the representatives of either Party may cause such matter to be
referred to the JSC for resolution as provided in Section 2.2(e).

(b) Within The JSC. Subject to the exceptions specified below in this
Section 2.7(b), all decisions within the JSC (whether originating there, or
referred to it by an operating Committee) shall be made by consensus. If a
matter is referred by an operating Committee to the JSC, it shall use good faith
efforts, in compliance with Section 2.7(d), to resolve promptly such matter. If
the JSC is unable to reach consensus on any issue for which it is responsible
other than those addressed below, within [*] after a Party affirmatively states
that a decision needs to be made, either Party may elect to submit such issue to
the Parties’ Executive Officers in accordance with Section 2.7(c).
Notwithstanding the foregoing, but subject to Section 16.6:

(i) [*] shall have the final say with respect to the following matters (without
obligation to refer such matter to the Executive Officers):

(1) [*] of any [*] or [*] of the [*] for a [*] in the [*] for the [*], to the
extent necessary to maintain the [*] that are agreed upon in the [*] (it being
understood that [*] do not include any determination of whether and when (A) to
[*] that are not contemplated by [*] or (B) to [*]);

(2) [*] in the [*] regarding the [*] (or [*] equivalents (e.g., [*])
contemplated in the [*], to the extent necessary to maintain the [*] that are
agreed upon in the [*], provided that such [*] shall exclude the determination
of the [*] to be [*] or other [*] in connection with the [*] (or [*]
equivalents), which determination shall remain subject to consensus
decision-making by the [*] (it being understood that the recommendation by the
[*] and determination by the [*] regarding whether to [*] for the [*] or both
shall not constitute a [*] pursuant to this Section 2.7(b)(i)(2), and shall
remain subject to consensus decision-making by the [*]); and

(3) prior to [*] of [*] for [*] the [*], as applicable, [*] (including [*])
supporting [*] of the [*] for a [*] in the [*], as applicable, to the extent
necessary to maintain the [*] that are agreed upon in the [*]; provided that [*]
may not exercise its final say with respect to any such [*] with respect to the
[*] in a manner that would result in a significant adverse impact to the [*] of
such [*] in the [*] (it being understood that [*] matters reserved for [*]’s
final say do not include (x) the selection after the Effective Date of [*] or
the entering into of any agreement therewith after the Effective Date, which
selection or agreement is inconsistent with the [*] or (y) the selection of [*]
of the [*] to [*] and the recommendation to the [*] of [*] should be selected
for purposes of [*], each of which shall remain subject to consensus decision
making by the [*]).

(ii) [*] shall have the final say with respect to the following matters (without
obligation to refer such matter to the Executive Officers):

(1) all matters to the extent pertaining to the Exploitation of Collaboration
Molecules and Products (including a decision to pursue any [*] of a

 

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Product) with respect to the Licensed Territory, other than (x)(A) [*]
(including a [*]) that is not contemplated by the [*] or (B) the [*] of any [*],
in each case ((A) and (B)) which [*] believes reasonably and in good faith may
result in [*], and (y) a [*] a [*] or a [*];

(2) following [*], all [*] (including [*]) in the Territory (it being understood
that such [*] do not include the selection of [*] of the [*] to [*] and the
recommendation to the [*] of [*] should be selected for purposes of [*], each of
which shall remain subject to consensus decision making by the [*]);

(3) [*] of the [*] with respect to Products;

(4) issues relating to the [*] of [*] set forth in a [*] if [*] desires that
such [*] should be [*] than [*] desires it to be; provided that in such event,
[*] shall, if it elects to [*], be [*] for [*] of [*] beyond the [*] that [*],
shall be permitted to [*] from any [*] from [*] with respect to [*] hereunder
(provided that no [*] shall [*] any [*] by [*], with any [*] that is [*] by the
foregoing limitation being [*], subject at all times to such limitation), and
shall be permitted to [*] with respect to any [*] in the event of termination or
expiration of this Agreement with respect to the [*]; and

(5) [*] to the extent necessary to maintain the [*] that are agreed upon in the
[*];

(6) so long as [*] is not [*] pursuant to the [*], issues relating to the [*] of
[*] and [*]; and

(7) issues relating to [*] and [*], and their [*] equivalents, with respect to
[*].

(c) Referral To Executive Officers. If a Party makes an election under
Section 2.6(d) or 2.7(b) to refer a matter to the Executive Officers, the JCC
(in the case of [*]) and the JSC (in the case of all other matters) shall submit
in writing the respective positions of the Parties to their respective Executive
Officers. Such Executive Officers shall use good faith efforts, in compliance
with Section 2.7(d), to resolve promptly such matter, which good faith efforts
shall include at least one in-person meeting between such Executive Officers
within [*] after the JSC’s submission of such matter to them. If the Executive
Officers are unable to reach consensus on any such matter, then subject to
Section 16.6, (i) if the matter is [*], the matter shall be decided by [*] at
the Executive Officer Level; (ii) if the matter relates to [*] of the [*], the
[*] and [*]; and (iii) with respect to any other matter, [*] the matter shall
[*] and the dispute shall [*].

(d) Good Faith. In conducting themselves on Committees, and in exercising their
rights under this Section 2.7, all representatives of both Parties shall
consider diligently, reasonably and in good faith all input received from the
other Party, and shall use reasonable efforts to reach consensus on all matters
before them. In exercising any decision making authority granted to it under
this Article 2, each Party shall act based on its good faith judgment taking
into consideration the best interests of the Products and the Collaboration.

 

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.7 Appointment of Alliance Managers. Each Party shall appoint an appropriately
qualified individual to serve as Alliance Manager under this Agreement. Such
persons shall endeavor to assure clear and responsive communication between the
Parties and the effective exchange of information, and may serve as a single
point of contact for any matters arising under this Agreement. The Alliance
Managers may attend meetings of all Committees and subcommittees under this
Agreement. The Alliance Managers shall not have any authority under this
Agreement.

2.8 General Committee Authority. Each Committee shall have solely the powers
expressly assigned to it in this Article 2 and elsewhere in this Agreement. No
Committee shall have any power to amend, modify, or waive compliance with this
Agreement. It is expressly understood and agreed that the control of
decision-making authority by Medivation or Astellas, as applicable, pursuant to
Section 2.7, so as to resolve a disagreement or deadlock on a Committee for any
matter will not authorize either Party to perform any function or exercise any
decision-making right not delegated to a Committee or such Party, and that
neither Medivation nor Astellas shall have any right to unilaterally modify or
amend, or waive its own compliance with, the terms of this Agreement.

2.9 Discontinuation of Participation on a Committee. Each Committee shall
continue to exist until the first to occur of (a) the Parties mutually agreeing
to disband the Committee, or (b) Medivation providing to Astellas written notice
of its intention to disband and no longer participate in such Committee, which
Medivation retains the right to do at any time during the Term, in its sole
discretion. Once Medivation has provided written notice as referred to in clause
(b) above, such Committee shall have no further obligations under this Agreement
and Astellas shall have the right to solely decide, without consultation, any
matters previously before such Committee, subject to the other terms of this
Agreement.

ARTICLE 3

DEVELOPMENT

3.1 Overview. The Parties intend and agree to undertake a joint development
program to further Develop one or more Collaboration Molecules and Products
(such program, the “Development Program”). The initial objective of the
Development Program shall be the Development of an MDV3100 Product in support of
obtaining Regulatory Approvals therefor in each of the Shared Territory, the EU
and Japan. Each applicable Joint Development Plan (as amended from time to
time), and all Non-Clinical Studies and Clinical Trials under such plan, shall
be designed and implemented in furtherance of such objective.

3.2 Joint Development Plan.

(a) General. All Development of any given Product pursuant to this Agreement for
the Shared Territory, the EU, and/or Japan shall be conducted pursuant to a
joint development plan and budget (the “Joint Development Plan”) that describes
(i) the proposed overall program of Development for the applicable Product in
the Shared Territory, the EU and Japan, including Clinical Trials and
Nonclinical Studies and, regulatory plans and other elements

 

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

of obtaining Regulatory Approval(s) in each applicable country or jurisdiction;
(ii) the anticipated start dates and data availability dates of such Clinical
Trials and Nonclinical Studies, and anticipated timelines for filing of
applications for Regulatory Approvals in the Shared Territory, the EU and Japan;
(iii) the respective roles and responsibilities of each Party in connection with
such activities; and (iv) a detailed budget for all such activities in the
Shared Territory. In the event of any inconsistency between the Joint
Development Plan and this Agreement, the terms of this Agreement shall prevail.

(b) Initial Joint Development Plan. The initial Joint Development Plan is
attached hereto as Exhibit 3.2(b) (the “Initial Joint Development Plan”).

(c) Amendments to the Joint Development Plan. On an annual basis (no later than
[*] of the preceding calendar year), or more often as the Parties deem
appropriate, the JDC shall prepare amendments to the then-current Joint
Development Plan(s), including the corresponding Joint Development Budget(s),
for approval of the JSC. Each such amended Joint Development Plan shall specify,
with a level of detail according to Astellas’s standard practices, the items
described in Section 3.2(a). Such amended Joint Development Plan shall cover the
next calendar year (and additional periods as reasonably determined by the
Parties) and the Joint Development Budget included therein shall appropriately
itemize the costs separately for each Product. Such updated and amended Joint
Development Plan shall reflect any changes, re-prioritization of studies within,
reallocation of resources with respect to, or additions to the then-current
Joint Development Plan. In addition, the JDC may prepare amendments for approval
by the JSC to the Joint Development Plan (including the corresponding Joint
Development Budget) from time to time during the calendar year in order to
reflect changes in such plan or budget for such calendar year, in each case, in
accordance with the foregoing. For the avoidance of doubt and without
limitation, both Parties shall have the right to propose to the JDC any studies
of the MDV3100 Product not then part of a Joint Development Plan, or the
expansion of development of the MDV3100 Product to include any new indication(s)
within the Field, or the development of any Collaboration Molecule other than
MDV3100. Once approved by the JSC, the amended annual Joint Development Plan
(including the corresponding Joint Development Budget) shall become effective
for the applicable period on the date approved by the JSC (or such other date as
the JSC shall specify). Any JSC-approved amended Joint Development Plan
(including the corresponding Joint Development Budget) shall supersede the
previous Joint Development Plan (including the corresponding Joint Development
Budget) for the applicable period.

(d) Operational Responsibilities for Development. Unless the Parties agree in
writing upon an alternate allocation of responsibility, the Parties shall have
the following rights and obligations with respect to the operational
responsibilities under each Joint Development Plan, which rights shall be
exercised and obligations shall be fulfilled in accordance with the last
sentence of Section 3.1:

(i) [*]. Operational responsibility for all [*] and [*] designed to support
Regulatory Approvals in [*] shall be allocated between the Parties as set forth
in the Joint Development Plan.

 

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) Other Countries. Except as otherwise provided in any Joint Development
Plan, [*] shall be responsible for all [*] and [*] to the extent designed to
support Regulatory Approvals in countries in the Territory other than [*].

(e) Development Decision-Making. Except as otherwise expressly provided in this
Agreement, all matters regarding the Development Program shall be decided by
[*], subject to the provisions of Sections [*].

3.3 Development Costs. Medivation shall be responsible for fifty percent
(50%) and Astellas shall be responsible for fifty percent (50%) of all Joint
Development Costs, except with respect to costs of Non-Clinical Studies and
Clinical Trials (including the costs of drug product or comparator drug for use
therein) and the costs of CMC Activities (a) contemplated in the Joint
Development Plan and (b) reasonably considered to be required for receipt of
Regulatory Approvals for Products in the Shared Territory and either or both of
the EU and Japan, for which Medivation shall be responsible for one-third
(1/3) and Astellas shall be responsible for two-thirds (2/3). Prior to the
initiation of any Non-Clinical Study, Clinical Trial or CMC Activity commencing
after the Effective Date supporting Development of Products with respect to the
Shared Territory and either or both of the EU and Japan, the Parties shall agree
whether the costs of such study or activity are to be shared equally by the
Parties or allocated pursuant to clause (b) above. Astellas shall be responsible
for one hundred percent (100%) of all Development Costs for the Licensed
Territory if such costs are not included in Joint Development Costs. The
allocation of costs for the Non-Clinical Studies and Clinical Trials contained
in the Initial Joint Development Plan shall be as set forth therein.
Notwithstanding the amounts allocated to Development activities in the
applicable Joint Development Plan, for any calendar year, Astellas and
Medivation shall each be permitted to recover Joint Development Costs with
respect to such Party’s Development activities for such year covered in the
Joint Development Budget in excess of the amount allocated therein (x) by up to
[*] of the amount so allocated, but solely to the extent such overage was
outside the reasonable control of the applicable Party and was not attributable
to a failure by the applicable Party to use commercially reasonable efforts to
adequately supervise any Third Party performing such activities or (y) with the
unanimous approval of the JDC, which approval may be granted either in advance
of such costs being incurred or retroactively. The Parties shall reconcile the
Joint Development Costs they have incurred to reflect the foregoing allocation
of Joint Development Costs according to the procedures in Section 9.2 or
Section 9.3, as applicable.

3.4 Diligence; Standards of Conduct.

(a) The Parties agree to use Diligent Efforts to Develop and obtain Regulatory
Approval for an MDV3100 Product throughout the Territory, it being understood
that the use of Diligent Efforts to carry out the tasks assigned to it under the
Joint Development Plan with respect to any such Product satisfy the Party’s
obligation with respect to such Product for the [*]. Each Party shall use
Diligent Efforts to carry out the tasks assigned to it under the Joint
Development Plan, including with respect to MDV3100 Products and any other
Products selected for Development under the Joint Development Plan, in a timely
and effective manner.

 

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Astellas and Medivation shall provide financial support for the Development of
Products as provided in this Agreement, subject to and in accordance with any
applicable budgets therefor.

(b) Each Party shall conduct its activities under the Joint Development Plan in
a good scientific manner and in compliance in all material respects with
Applicable Law. Each Party agrees that (i) each Clinical Trial conducted
pursuant to the Joint Development Plan that is required to be posted pursuant to
Applicable Law or applicable industry codes, including the PhRMA Code, on
clinicaltrials.gov or any other similar registry shall be so posted, and
(ii) all results of such Clinical Trials that are necessary for obtaining a
Regulatory Approval for a Product in the Shared Territory shall be posted on
clinicalstudyresults.org and on any other registry with requirements consistent
with the registration and publication guidelines of the International Committee
of Medical Journal Editors, to the extent required. The responsibility for such
posting shall be allocated between the Parties by the JDC. All data and
Information posted on clinicaltrial.gov, clinicalstudyresults.org or any other
registry pursuant to this Section 3.4(b) shall be subject to prior review and
authorization pursuant to Section 13.5(c) as if such posting were a Publication.

3.5 Development Records and Reports. Each Party shall maintain complete and
accurate records (in the form of technical notebooks and/or electronic files
where appropriate) of all work conducted by it under the Joint Development Plan
and all Information resulting from such work. Such records shall fully and
properly reflect all work done and results achieved in the performance of the
Joint Development Plan in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes. Each Party shall have the right
to receive copies of such records maintained by the other Party, including in
electronic format if maintained in such format, at reasonable times to the
extent reasonably necessary to perform obligations or exercise rights under this
Agreement, and to obtain access to originals to the extent needed for patent or
regulatory purposes.

3.6 Subcontracts. Each Party may perform any of its Development Program
obligations under this Agreement through one or more subcontractors or
consultants, provided that (a) such Party remains responsible for the work
allocated to, and payment to, such subcontractors and consultants to the same
extent it would if it had done such work itself; (b) the subcontractor or
consultant undertakes in writing commercially reasonable obligations of
confidentiality and non-use regarding Confidential Information and Protected
Product Information, that are substantially the same as those undertaken by the
Parties with respect to Confidential Information pursuant to Article 13 hereof,
except that [*] may be [*] as can reasonably be [*], but in any case [*] shall
have a [*] that is [*]; and (c) the subcontractor or consultant agrees in
writing to assign or license back (with the right to sublicense) all
intellectual property with respect to Collaboration Molecules or Products
developed in the course of performing any such work under the Development
Program to the Party retaining such subcontractor or consultant (except that
such Party shall have the right to agree to [*]). A Party may also subcontract
Development work on terms other than those set forth in this Section 3.6 with
the prior approval of the JDC.

 

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 4

REGULATORY MATTERS

4.1 Regulatory Filings and Approvals.

(a) In General. The Parties intend that each Joint Development Plan shall set
forth the regulatory strategy for seeking Regulatory Approvals (including any
pricing and reimbursement approvals) in the Shared Territory, the EU and Japan
for all Products being Developed. All decisions regarding Regulatory Issues
shall be made in accordance with the decision-making rules that are set forth in
Article 2.

(b) Rights and Obligations.

(i) Lead Regulatory Party. Except as otherwise set forth in this Article 4 with
respect to INDs, the lead regulatory Party with respect to a Clinical Trial or
other regulatory matter shall have operational responsibility for preparing and
filing all Regulatory Materials with respect to such Clinical Trial or matter in
the applicable jurisdiction(s), and will have primary operational responsibility
for interactions with Regulatory Authorities, including taking the lead role at
all meetings with Regulatory Authorities, subject to the right of the other
Party to participate in such activities and provide input (or consent, as may be
required pursuant to the other terms of this Agreement). With respect to
regulatory activities conducted in any country in support of Regulatory
Approvals for the Shared Territory, the EU, and Japan, the scope of this right
of participation covers, without limitation, all regulatory activities,
including development of regulatory strategy and advance review of regulatory
submissions, attendance at all meetings with Regulatory Authorities that may
potentially impact the Development Program or registration package for a
particular Product, and review of outcomes of such meetings (including the
rights set forth in Section 4.1(c)(ii)). With respect to regulatory activities
conducted in any country in support of Regulatory Approvals for any country in
the remainder of the Territory, this right of participation provides only the
rights set forth in Section 4.1(c)(iii).

(ii) Prior to Initial Approval Date. Prior to the Initial Approval Date, [*]
shall be the lead regulatory Party in the Shared Territory with respect to
(A) the [*] contemplated in the Initial Joint Development Plan, and (B) the [*]
for the [*] (including [*]). The lead regulatory Party in the Territory for [*]
shall be determined [*] and set forth in the applicable Joint Development Plan,
it being understood that the Party with operational responsibility for a
particular Clinical Trial pursuant to Section 3.2(d) shall generally be assigned
responsibility for the regulatory matters supporting that trial in the
jurisdiction(s) in which it is being conducted.

(iii) After Initial Approval Date. Following the Initial Approval Date, Astellas
shall be the lead regulatory Party with respect to all matters throughout the
Territory, regardless of the Party that has operational responsibility for the
corresponding Clinical Trial, if any.

 

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv) Decision-Making with Respect to Material Submissions and Regulatory
Commitments. Notwithstanding anything contained in Section 2.7 (other than
Section 2.7(b)(i)(2))) or this Article 4 to the contrary, the following matters
with respect to the Shared Territory, the EU and Japan shall be deemed to be [*]
within the jurisdiction of [*] and shall require [*]: (A) any [*] to, or any [*]
with or [*] made to, a [*] with respect to a Product, such as any [*], (B) any
[*] with respect to [*], (C) any [*], (D) any [*] or (E) any other [*]
commitment for such Product.

(v) Common Technical Document. Astellas shall be responsible for assembling the
various sections of the Common Technical Document. The Parties shall cooperate
and perform their regulatory obligations in a manner designed to support the
preparation and maintenance of such Common Technical Document.

(c) Reporting and Review.

(i) The JDC shall develop and implement procedures for drafting and review of
Regulatory Materials for Products in the Shared Territory, the EU, and Japan,
which procedures shall provide sufficient time for each Party to provide
substantive comments prior to the filing of such Regulatory Materials. Such
procedures shall provide each Party with full and complete access, on a
real-time basis, to all Regulatory Materials and Regulatory Approvals as such
materials are being drafted, and, after those materials have been submitted to a
Regulatory Authority, shall permit each Party to obtain copies of all such
materials, including in electronic format, at reasonable times. However, such
procedures shall not require any translation of any such materials. Such
procedures and related timelines shall accommodate Astellas’s reasonable
requests to obtain the feedback of Regulatory Authorities in the Licensed
Territory with respect to potential submissions in order to permit Astellas to
ensure that submissions and Regulatory Approvals throughout the Territory are
reasonably consistent.

(ii) With respect to regulatory matters in any country or jurisdiction in
support of Regulatory Approvals for the Shared Territory, the EU and Japan, each
Party shall promptly notify the other Party of all Regulatory Materials that it
submits for Products and shall promptly provide the other Party with a copy
(which may be wholly or partly in electronic form) of such Regulatory Materials.
The lead regulatory Party primarily responsible for each matter will provide the
non-responsible Party with reasonable advance notice of any scheduled meeting
with respect to such matter with any Regulatory Authority in such countries, and
the non-responsible Party shall have the right to participate in any such
meeting, to the extent permitted by Applicable Law. Representatives of the lead
regulatory Party primarily responsible for each matter will be the primary
spokespeople at all meetings with Regulatory Authorities with regard to such
matter. The lead regulatory Party also shall promptly furnish the other Party
with copies of all material correspondence to or from, and minutes of all such
meetings with, any Regulatory Authority.

(iii) With respect to regulatory matters in any country or jurisdiction in
support of Regulatory Approvals for any country or jurisdiction in the Territory
other than the Shared Territory, the EU and Japan, Astellas shall provide to
Medivation annual updates of its regulatory activities, including updates with
respect to filings of Regulatory Materials made,

 

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

meetings held with Regulatory Authorities, and Regulatory Approvals received in
such countries and shall respond to reasonable requests by Medivation for
additional information from time to time.

(d) Ownership of Regulatory Materials and Regulatory Approvals; Rights of
Reference.

(i) All Regulatory Materials and, except as otherwise provided in
Section 4.1(d)(ii), Regulatory Approvals relating to any Collaboration Molecules
or Products shall be owned by, and shall be the sole property of, [*]. [*]
hereby assigns to [*] all of its rights, title and interests in and to all
Regulatory Materials owned or Controlled by [*] as of the Effective Date or at
any time during the Term. Subject to Section 4.1(d)(ii), all such Regulatory
Materials and Regulatory Approvals in the Territory shall be filed and held in
the name of [*].

(ii) The INDs for the ongoing Phase 3 Clinical Trial of the first MDV3100
Product have been filed and shall be held in the name of Medivation, Inc.
Medivation shall file the NDA for the first MDV3100 Product in the Shared
Territory in the name of Medivation, Inc. Within thirty (30) days of [*],
Medivation shall transfer and assign to Astellas all of its rights, titles, and
interests in and to all Regulatory Approvals with respect to Products, including
such INDs and NDA.

(iii) Each Party shall have the right to cross-reference, file or incorporate by
reference any Regulatory Materials and any Regulatory Approval and all data and
other Information included or referenced therein or filed in support of any such
Regulatory Materials or Regulatory Approvals, including any drug master file
(and any data and other Information therein) for any Product in any country in
the Territory, which Regulatory Materials or Regulatory Approval is Controlled
by the other Party or any of its Affiliates or Sublicensees (and in the case of
a drug master file, any of its subcontractors), in order to support regulatory
submissions that such Party is permitted to make under this Agreement for any
Product and to otherwise enable such Party to fulfill its obligations or
exercise its rights hereunder.

(iv) Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such instruments and shall do and cause to be done such reasonable
acts and things, as may be necessary under, or as the other Party may reasonably
request, to effectuate the transfers, assignments and rights of reference
contemplated in this Section 4.1.

4.2 Product Withdrawals and Recalls.

(a) Shared Territory. If (i) any Regulatory Authority threatens, initiates or
advises any action to remove any Product from the market in the Shared Territory
or requires or advises Medivation, Astellas, or any of their respective
Affiliates or Sublicensees to distribute a “Dear Doctor” letter or its
equivalent regarding use of such Product in the Shared Territory, or (ii) either
Party determines that an event, incident or circumstance has occurred that may
result in the need for a recall or market withdrawal in the Shared Territory,
then in each case ((i) or (ii)) Medivation or Astellas, as applicable, shall
notify the other Party of such event or determination immediately, and in any
event within [*] (or sooner if required by law) after such Party becomes

 

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

aware of the event or makes such determination. The Party who is the then-holder
of the Regulatory Approval for the Product at issue shall, to the extent
practicable, endeavor to discuss and agree with the other Party upon whether to
recall or withdraw the Product in the Shared Territory; provided, however, that
if such discussion is not practicable or if the Parties fail to agree within an
appropriate time period (recognizing the exigencies of the situation), then the
Party who is the then-holder of the Regulatory Approval for the Product at issue
shall decide whether to recall or withdraw such Product in the Shared Territory.
Any recall expenses with respect to Products within the Shared Territory shall
be treated as Joint Development Costs or Joint Commercialization Costs, as
applicable.

(b) Licensed Territory. If (i) any Regulatory Authority threatens, initiates or
advises any action to remove any Product from the market in the Licensed
Territory or requires or advises Medivation, Astellas, or any of their
respective Affiliates or Sublicensees to distribute a “Dear Doctor” letter or
its equivalent regarding use of such Product in the Licensed Territory, or
(ii) Astellas determines that an event, incident, or circumstance has occurred
that may result in the need for a recall or market withdrawal in the Licensed
Territory, then in each case ((i) or (ii)) Medivation or Astellas, as
applicable, shall, to the extent practicable, notify the other Party of such
event or determination immediately, and in any event within [*] (or sooner if
required by law) after such Party becomes aware of the event or makes such
determination. Astellas shall, to the extent practicable, endeavor to discuss
and agree with Medivation upon whether to recall or withdraw the Product in the
Licensed Territory; provided, however, that if such discussion is not
practicable or if the Parties fail to agree within an appropriate time period
(recognizing the exigencies of the situation), then Astellas shall decide
whether to recall or withdraw such Product in the Licensed Territory. Astellas
shall be responsible, at its sole expense, for conducting any recalls or taking
such other necessary remedial action in the Licensed Territory, except to the
extent that the recall or withdrawal is attributable to the negligence, breach
or intentional misconduct of Medivation or any of its Affiliates or
subcontractors, in which event Medivation shall bear such costs to the extent of
its or its Affiliate’s or subcontractor’s responsibility.

4.3 Safety Agreement. Promptly after the Effective Date, but in any event no
later than the date of initiation of a Clinical Trial by Astellas in the
Territory, the Parties shall enter into a safety agreement governing the
Parties’ respective obligations with respect to allocation of responsibilities
for reporting to the other Party and appropriate Regulatory Authorities adverse
events, complaints, and other safety-related matters. Medivation shall be
responsible for creation and maintenance of the global safety database for
Products until [*]; at the time of [*], Astellas shall become responsible for
maintenance of the global safety database.

ARTICLE 5

MEDICAL AFFAIRS ACTIVITIES

5.1 Overview. The Parties agree to collaborate with respect to the Medical
Affairs Activities in support of Products in the Field in the Shared Territory
as provided in this Article 5 under the direction of the JMAC, and pursuant to
the Joint Medical Affairs Plan applicable to each Product. Astellas shall have
the sole right and responsibility for Medical Affairs Activities

 

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

in support of Products in the Field in the Licensed Territory in accordance with
this Agreement and as provided in this Article 5.

5.2 Joint Medical Affairs Plan. As further described in this Section 5.2, the
Medical Affairs Activities in support of each Product in the Shared Territory
shall be described in a comprehensive plan (each such plan, a “Joint Medical
Affairs Plan”) that describes the pre-launch activities, launch activities and
subsequent Medical Affairs Activities for such Product in the Shared Territory
(including without limitation anticipated Voluntary Phase 4 Clinical Trials,
scientific presentations and publications, and medical education), key tactics
and strategies for implementing those activities, the relative responsibilities
of the Parties and the associated budget for such activities (each such included
budget, a “Joint Medical Affairs Budget”). The Parties shall agree upon the
initial Joint Medical Affairs Plan (including the corresponding Joint Medical
Affairs Budget), which shall be approved by the JMAC, no later than [*] after
the Effective Date. All Joint Medical Affairs Plans, including corresponding
Joint Medical Affairs Budgets, with respect to a Product in the Shared Territory
and subsequent revisions thereto will contain such information as the JMAC
believes necessary for the successful medical affairs support of such Product in
the Shared Territory, both pre- and post-launch, and shall generally conform to
the level of detail utilized by Astellas in preparation of its own plans for
product Medical Affairs Activities. On an annual basis (no later than [*] of the
preceding calendar year), or more often as the Parties deem appropriate, the
JMAC shall prepare amendments to the then-current Joint Medical Affairs Plan(s),
including the corresponding Joint Medical Affairs Budget(s). In the event of any
inconsistency between a Joint Medical Affairs Plan and this Agreement, the terms
of this Agreement shall prevail.

5.3 Medical Affairs Reports for the Shared Territory. Each Party shall keep the
JMAC fully informed regarding the progress and results of Medical Affairs
Activities in support of Products in the Shared Territory, including an annual
review of achievements versus plans (as such plans are set forth in the Joint
Medical Affairs Plan(s)).

5.4 Medical Affairs Updates for the Licensed Territory. Astellas shall provide
informational updates to the JMAC of its planned Medical Affairs Activities and
recent results in support of Products in the Licensed Territory on an annual
basis; and shall respond in a timely fashion to any reasonable requests of
Medivation with respect to such activities and results. Astellas will consider
in good faith Medivation’s input, provided that Astellas shall have final
decision making authority with respect to Medical Affairs Activities in support
of Products in the Licensed Territory.

5.5 Medical Affairs Costs. Astellas shall be solely responsible for all costs
and expenses incurred by or on behalf of Astellas for Medical Affairs Activities
in support of Products in the Licensed Territory if such costs are not included
in the Joint Medical Affairs Costs. Medivation shall be responsible for fifty
percent (50%) and Astellas shall be responsible for fifty percent (50%) of Joint
Medical Affairs Costs; provided that the costs of Voluntary Phase 4 Clinical
Trials shall be allocated in a manner consistent with the allocation of costs of
Non-Clinical Studies and Clinical Trials under Section 3.3. Notwithstanding the
amounts allocated to Medical Affairs Activities in the applicable Joint Medical
Affairs Budget, for any calendar year, Astellas and Medivation shall each be
permitted to recover Joint Medical Affairs Costs with

 

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

respect to such Party’s Medical Affairs Activities for such year covered in the
Joint Medical Affairs Budget in excess of the amount allocated therein (a) by up
to [*] of the amount so allocated, but solely to the extent such overage was
outside the reasonable control of the applicable Party and was not attributable
to a failure by the applicable Party to use commercially reasonable efforts to
adequately supervise any Third Party performing such activities or (b) with the
unanimous approval of the JMAC, which approval may be granted either in advance
of such costs being incurred or retroactively. Astellas and Medivation shall
reconcile Joint Medical Affairs Costs incurred by each Party through the
procedures in Section 9.2 or Section 9.3, as applicable.

5.6 Medical Affairs Standards of Conduct.

(a) Diligence; Compliance. Each Party shall use Diligent Efforts to carry out
the tasks assigned to it under the Joint Medical Affairs Plan in a timely and
effective manner and in compliance with Applicable Law and applicable industry
codes, including the PhRMA Code.

(b) Astellas Diligence Obligations. Astellas shall use Diligent Efforts to
perform Medical Affairs Activities in support of Products throughout the
Licensed Territory, following obtaining Regulatory Approval therefor with
respect to the applicable country.

ARTICLE 6

COMMERCIALIZATION

6.1 Overview. The Parties agree to collaborate with respect to the
Commercialization of Products in the Field in the Shared Territory as provided
in this Article 6 under the direction of the JCC, and pursuant to the Joint
Commercialization Plan applicable to each Product. Astellas shall have the sole
right and responsibility for Commercializing Products in the Field in the
Licensed Territory in accordance with this Agreement and as provided in this
Article 6.

6.2 Joint Commercialization Plan.

(a) As further described in this Section 6.2, the tactics and strategy for the
Commercialization of each Product in the Shared Territory shall be described in
a comprehensive plan (each such plan, a “Joint Commercialization Plan”) that
describes the pre-launch, launch and subsequent Commercialization of such
Product in the Shared Territory (including without limitation anticipated
activities relating to messaging, branding, Pricing Matters, advertising,
planning, marketing, sales force training and allocation, and Distribution
Matters), key tactics and strategies for implementing those activities and the
associated budget for such activities (each such included budget, a “Joint
Commercialization Budget”). If Astellas believes any individual
Commercialization Cost that it expects or plans to incur with respect to the
Licensed Territory will also reasonably benefit the Shared Territory, Astellas
may propose that a portion of such Commercialization Cost be allocated in the
applicable Joint Commercialization Budget to the Shared Territory, and
Medivation shall consider that request reasonably and in good faith. No such
Commercialization Cost may be allocated in whole or in

 

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

part to the Shared Territory without the express written consent of Medivation
(it being understood that each of the Parties shall be deemed to have consented
expressly in writing that any such Commercialization Costs included as part of
the Joint Commercialization Budget be allocated to the Shared Territory to the
extent appearing in such budget).

(b) Within [*] after the Effective Date, the Parties shall agree upon the
initial Joint Commercialization Plan (including the initial Joint
Commercialization Budget), following which the JCC shall approve such initial
Joint Commercialization Plan. Subject to Section 6.5, each Joint
Commercialization Plan shall allocate the responsibilities of the Parties for
the activities under the plan in an equitable fashion taking into account the
Parties’ respective capabilities and the Medivation Promotional Share elected by
Medivation in accordance with Section 6.9 (it being understood that Medivation
shall be assigned to perform that proportion of Details in the Joint
Commercialization Plan that equals the Medivation Promotional Share). All Joint
Commercialization Plans, including the corresponding Joint Commercialization
Budgets, with respect to a Product in the Shared Territory and subsequent
revisions thereto will contain such information as the JCC believes necessary
for the successful Commercialization of such Product in the Shared Territory,
both pre- and post-launch, and shall generally conform to the level of detail
utilized by Astellas in preparation of its own product Commercialization plans.
On an annual basis (no later than [*] of the preceding calendar year), or more
often as the Parties deem appropriate, the JCC shall prepare amendments to the
then-current Joint Commercialization Plan(s), including the corresponding Joint
Commercialization Budgets. In the event of any inconsistency between a Joint
Commercialization Plan and this Agreement, the terms of this Agreement shall
prevail. Each Party shall conduct its activities under the Joint
Commercialization Plan in compliance in all material respects with Applicable
Law.

6.3 Licensed Territory Commercialization Plans. Astellas shall provide
informational updates to the JCC of its planned activities and recent results of
Commercialization of Products in the Licensed Territory on an annual basis; and
shall respond in a timely fashion to any reasonable requests of Medivation with
respect to such activities and results. Astellas will consider in good faith
Medivation’s input, provided that Astellas shall have final decision making
authority at the JCC with respect to Commercialization of Products in the
Licensed Territory.

6.4 Commercialization Costs. Astellas shall be solely responsible for all costs
and expenses incurred by or on behalf of Astellas in the Commercialization of
Products in the Licensed Territory except for such costs that are included in
Joint Commercialization Costs. Medivation shall be responsible for fifty percent
(50%) and Astellas shall be responsible for fifty percent (50%) of Joint
Commercialization Costs. Notwithstanding the amounts allocated to
Commercialization activities in the Shared Territory in the applicable Joint
Commercialization Budget, for any calendar year, Astellas and Medivation shall
each be permitted to recover Joint Commercialization Costs with respect to such
Party’s Commercialization activities for such year covered in the Joint
Commercialization Budget in excess of the amount allocated therein (a) by up to
[*] of the amount so allocated, but solely to the extent such overage was
outside the reasonable control of the applicable Party and was not attributable
to a failure by the applicable Party to use commercially reasonable efforts to
adequately supervise any Third Party performing such activities or (b) with the
unanimous approval of the JCC, which approval may be granted

 

45

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

either in advance of such costs being incurred or retroactively. Astellas and
Medivation shall reconcile Joint Commercialization Costs incurred by each Party
through the procedures in Section 9.2 or Section 9.3, as applicable.

6.5 Sales and Distribution.

(a) Astellas shall be solely responsible for handling all returns, recalls,
order processing, invoicing and collection, booking of sales, inventory and
receivables, and subject to the good faith consideration by Astellas of input
from Medivation, Distribution Matters and Pricing Matters for Products in the
Territory. Medivation shall not accept orders for Products or make sales for its
own account or for Astellas’s account, and if Medivation receives any order for
Products in the Territory, it shall refer such orders to Astellas for acceptance
or rejection.

(b) Astellas shall be the lead managed care Party, responsible for the
operational aspects of managing and carrying out managed care contracting and
account management in the Shared Territory and the negotiation of managed care
arrangements; it being understood that all [*] related to [*] (subject to the
procedures for [*] set forth in Section [*]).

6.6 Commercialization Reports. Each Party shall keep the JCC fully informed
regarding the progress and results of Commercialization activities for Products
in the Shared Territory, including an annual review of results versus goals (as
such goals are set forth in the Joint Commercialization Plan(s)).

6.7 Commercialization Standards of Conduct.

(a) Diligence; Compliance. Each Party shall use Diligent Efforts to carry out
the tasks assigned to it under the Joint Commercialization Plan in a timely and
effective manner and in compliance with Applicable Law and applicable codes of
conduct, including the PhRMA Code.

(b) Astellas Diligence Obligations. Astellas shall use Diligent Efforts to
Commercialize Products throughout the Licensed Territory, following obtaining
Regulatory Approval therefor with respect to the applicable country.

6.8 Subcontracts; [*]

(a) Each Party may perform any of its obligations under the Joint
Commercialization Plan through one or more subcontractors or consultants,
provided that (a) such Party remains responsible for the work allocated to, and
payment to, such subcontractors and consultants to the same extent it would if
it had done such work itself; (b) the subcontractor or consultant undertakes in
writing commercially reasonable obligations of confidentiality and non-use
regarding Confidential Information and Protected Product Information that are
substantially the same as those undertaken by the Parties with respect to
Confidential Information pursuant to Article 13 hereof, except that [*] may be
[*] as can reasonably be [*],

 

46

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

but in any case [*] shall have a [*] that is [*], and (c) the subcontractor or
consultant agrees in writing to assign or license back (with the right to
sublicense) all intellectual property with respect to Collaboration Molecules or
Products developed in the course of performing any such work under the Joint
Commercialization Plan to the Party retaining such subcontractor or consultant
(except that such Party shall have the right to agree to [*]). A Party may also
subcontract Commercialization work on terms other than those set forth in this
Section 6.8(a), with the prior approval of the JCC.

(b) Notwithstanding Section 6.8(a), Astellas shall not, without the prior
consent of Medivation, such consent not to be unreasonably withheld, conditioned
or delayed, [*] its responsibility to [*] in [*], except as may be reasonably
necessary from time to time [*] (measured in accordance with a timeline
reasonable in light of the circumstances) in order to respond to [*].
Notwithstanding Section 6.8(a), Medivation shall not, without the prior consent
of Astellas, such consent not to be unreasonably withheld, conditioned or
delayed, [*] its responsibility to [*] in [*], except as may be reasonably
necessary from time to time [*] (measured in accordance with a timeline
reasonable in light of the circumstances) in order to respond to [*].

6.9 Co-Promotion Option.

(a) Co-Promotion. In the Shared Territory, Medivation shall have an option (the
“Co-Promotion Option”) to participate with Astellas in detailing and promoting
(but not selling) each Product to Prescribers, on the terms and conditions set
forth in this Section 6.9. Such Co-Promotion Option may be exercised by
Medivation, on a Product-by-Product basis, [*] in the Shared Territory. If
Medivation exercises such option, Medivation shall have the right to provide up
to [*], and the obligation to provide at least [*], of the Promotion Effort for
each Product in the Shared Territory, with the exact percentage within such
range (the “Medivation Promotional Share”) to be determined by Medivation in
accordance with the remainder of this Section 6.9(a). Medivation shall initially
specify the level of Medivation Promotional Share (which level shall be in
accordance with the previous sentence) when it exercises the Co-Promotion
Option. Unless otherwise approved by the JCC, such level of Medivation
Promotional Share shall remain in effect for the balance of the calendar year in
which the First Commercial Sale of the Product in the Shared Territory occurs,
and the first full calendar year thereafter. Commencing with the second full
calendar year following the First Commercial Sale of the Product in the Shared
Territory, and annually thereafter, Medivation may change the level of
Medivation Promotional Share with respect to such Product, upon no less than [*]
notice to the JCC, provided that the Medivation Promotional Share for any
calendar year may not vary by more than [*] from the Medivation Promotional
Share from the prior year and must remain within the range set forth above.
Changes in the level of Medivation Promotional Share may also occur at any other
time, and in any other amount, with the prior approval of the JCC.

(b) Co-Promotion Agreement. Within [*] following Medivation’s exercise of the
Co-Promotion Option with respect to a Product, the Parties shall enter into a
co-promotion

 

47

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

agreement (the “Co-Promotion Agreement”) setting forth the terms and conditions
of Medivation’s co-promotion of the Product. The Co-Promotion Agreement shall be
consistent with this Section 6.9 and Section 6.10, and shall contain additional
reasonable and customary terms and conditions. The Parties may commence
negotiating the terms and conditions of the Co-Promotion Agreement prior to
Medivation’s exercise of the Co-Promotion Option.

(c) Co-Promote Product. A Product which is being, or will be, Co-Promoted under
the Co-Promotion Agreement is referred to herein as a “Co-Promote Product.”

(d) Co-Promotion Budget. The amount budgeted for Medivation’s co-promotion
activities in each Joint Commercialization Budget will be consistent with the
Co-Promotion Activities assigned to Medivation pursuant to the Joint
Commercialization Plan (it being understood that Medivation shall be allocated
the Medivation Promotional Share of the budgeted aggregate Detail Costs).

(e) Operational Involvement in [*] Activities. The Co-Promotion Agreement shall
permit [*]’s account managers to participate in all key decisions and key
meetings related to [*] matters, including without limitation participation in
[*].

6.10 Co-Promotion Terms. In the event the Parties enter into the Co-Promotion
Agreement pursuant to Section 6.9(b), such agreement shall reflect the
principles set forth in clauses (a) through (d) of this Section 6.10 unless
otherwise expressly agreed by the Parties.

(a) Governance. Subject to Article 2, the Parties’ Co-Promotion activities for
any Product in the Shared Territory shall be overseen by the JCC and governed by
the Joint Commercialization Plan. The JCC shall use reasonable and good faith
efforts to allocate the Co-Promotion activities in a manner to give effect to
the sales and marketing strategy described in the Joint Commercialization Plan
and in the best interests of the applicable Co-Promote Product. The Joint
Commercialization Plan shall [*] the opportunity to [*] and, unless the Parties
mutually agree otherwise, shall not allocate Co-Promotional activities in a
manner that results in Sales Representatives of both Parties Detailing Product
to the same Prescribers.

(b) Advertising and Promotional Materials. Subject to Applicable Law, and
applicable industry codes of conduct, including the PhRMA Code, all Promotional
Materials for any Co-Promotion Product shall include, with equal prominence, the
names and logos of both Parties.

(c) Termination. In addition to other termination principles that may be agreed
by the Parties in the Co-Promotion Agreement, Medivation may terminate its
Co-Promotion of a particular Co-Promote Product in the Shared Territory upon not
less than [*] prior written notice to Astellas. Astellas and Medivation shall
reasonably cooperate to transition to Astellas Medivation’s Co-Promotion
activities with respect to such Co-Promote Product so as to minimize disruption
to sales activity, and Medivation shall withdraw its Sales Representatives from
such Co-Promotion activities in a professional manner.

 

48

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) Uniform Training. For training purposes, the Parties shall treat the
Medivation and Astellas Sales Representatives as a combined sales force and
shall cooperate to provide the Medivation and Astellas Sales Representatives
with the same training, support, and assistance.

6.11 Medical Affairs. In the Shared Territory, Medivation shall have the right
to participate with Astellas in performing Medical Affairs Activities and shall
have the right to provide a level of Medical Affairs Activities support,
measured as a percentage of the effort required to carry out the Medical Affairs
Activities for each Product in the Shared Territory, that is equal to the
Medivation Promotional Share.

6.12 Costs; Authority over Sales Forces. Subject to the right of each Party to
have its Detail Costs incurred under the applicable Joint Commercial Plan
included in Joint Commercial Costs, each Party shall be responsible for all
costs and expenses in connection with their respective Sales Representatives,
including salaries, incentive compensation, travel expenses and other expenses,
providing benefits, deducting federal, state and local payroll taxes, Federal
Insurance Contribution Act taxes, unemployment insurance taxes, and any similar
taxes and paying workers’ compensation premiums, unemployment insurance
contributions and any other payments required by Applicable Law to be made on
behalf of employees. Nothing in this Agreement or the Co-Promotion Agreement
shall be construed to conclude that any of Medivation’s Sales Representatives or
any other agents or employees of Medivation are agents or employees of Astellas
or subject to Astellas’s direction and control. Medivation shall have sole
authority over the terms and conditions of employment of the Medivation’s Sales
Representatives, including their selection, management, compensation (including
incentive plans) and discharge. Nothing in this Agreement or the Co-Promotion
Agreement shall be construed to conclude that any of Astellas’s Sales
Representatives or any other agents or employees of Astellas are agents or
employees of Medivation or subject to Medivation’s direction and control.
Astellas shall have sole authority over the terms and conditions of employment
of Astellas’s Sales Representatives, including their selection, management
compensation (including incentive plans) and discharge.

ARTICLE 7

MANUFACTURE AND SUPPLY

7.1 Overview. The Parties agree to share responsibilities with respect to the
manufacture and supply of Products as provided in this Article 7 under the
direction of the JMC, and, to the extent applicable, pursuant to the Joint
Manufacturing Plan.

7.2 Joint Manufacturing Plan.

(a) Generally. All manufacturing and supply of Products pursuant to this
Agreement in support of receipt of Regulatory Approval of the Product in the
Shared Territory, the EU and Japan shall be conducted pursuant to a joint
manufacturing plan and budget (the “Joint Manufacturing Plan”). Each Joint
Manufacturing Plan shall set forth (i) strategies for (A) all CMC Activities
necessary for ongoing or anticipated Clinical Trials that are designed to

 

49

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

support receipt of Regulatory Approval of the Product in the Shared Territory,
the EU and Japan; (B) all CMC Activities designed to explore alternative
formulations of Products that may improve the clinical dosing regimen or other
key characteristics of such Products; and (C) all CMC Activities necessary to
establish capacity for and to support ongoing or anticipated Commercialization
of such Products in the Shared Territory, the EU and Japan; (ii) the respective
roles and responsibilities of the parties in the conduct of such tasks; and
(iii) the agreed-upon budget for such tasks.

(b) Initial Joint Manufacturing Plan. The initial Joint Manufacturing Plan for
the first year of the Collaboration is attached hereto as Exhibit 7.2(b).

(c) Amendments to the Joint Manufacturing Plan. On an annual basis (no later
than [*]), or more often as the Parties deem appropriate, the Parties shall
prepare amendments to the then-current Joint Manufacturing Plan and submit such
draft amendments to the JMC for review and approval. Each such amendment shall
specify the information listed in Section 7.2(a), including the allocation of
tasks between the Parties and the timeline with respect to the CMC Activities
described therein, in all cases with a level of detail according to Astellas’s
standard practices. Each amended Joint Manufacturing Plan shall also contain a
corresponding budget, which budget shall appropriately itemize the costs
separately for each Product. Once approved by the JMC, the amended Joint
Manufacturing Plan (including the corresponding budget) shall become effective
and supersede the previous Joint Manufacturing Plan.

(d) Direct Manufacturing. Astellas shall have the right to conduct its
obligations with respect to commercial Manufacture of Product through one or
more Third Parties or directly, using its or its Affiliates’ internal
Manufacturing capabilities. If at any time Astellas determines that it will
conduct such Manufacture directly instead of through one or more Third Party
contract manufacturers, provided that such determination is commercially
reasonable from the viewpoint of the Collaboration as a whole, Astellas shall
have the right to require that the Parties negotiate in good faith regarding
whether to amend this Agreement to include in the Manufacturing Costs that are
co-funded pursuant to Section 7.5 a commercially reasonable allocation of
amounts incurred by Astellas or its Affiliates to fund capital expenditures to
construct, equip or otherwise ready one or more facilities for the purpose of
such Manufacturing.

7.3 Manufacturing Responsibilities.

(a) MDV3100 Product. With respect to the Initial MDV3100 Product, unless
otherwise determined by the JMC or set forth in a Joint Manufacturing Plan,
(i) Medivation shall have primary operational responsibility for clinical supply
(for use in Clinical Trials in the Territory) and all CMC Activities necessary
to support receipt of Regulatory Approval of such MDV3100 Product in the Shared
Territory, and (ii) Astellas shall have primary operational responsibility for
all other CMC Activities necessary to support receipt of Regulatory Approvals of
such MDV3100 Product in the Territory and for all commercial supply in the
Territory.

(b) [*] MDV3100 Product. As of the Effective Date, the Parties expect to further
develop [*] potential [*] MDV3100 Products, which may include: [*]. Unless
otherwise determined by the JMC or set forth in a Joint Manufacturing Plan,
(A) Medivation shall have

 

50

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

primary operational responsibility for all clinical supply and CMC Activities
necessary to support receipt of Regulatory Approval of each such potential [*]
MDV3100 Product, including (x) the initial [*], (y) the production of materials
for use in any [*] and (z) the conduct of the [*] to [*], in all such cases
(including (x), (y) and (z)) which responsibility shall continue through [*]
with respect to such [*] MDV3100 Products unless Astellas elects, after
providing [*] prior written notice to Medivation of such election, to assume
such responsibilities at an earlier point in time; and (B) Astellas shall have
primary operational responsibility for all CMC Activities and clinical and
commercial supply with respect to any [*] MDV3100 Product following the [*]
under the [*], or beginning at such earlier time as Astellas may elect (provided
that Astellas shall provide [*] prior written notice to Medivation of such
election). Notwithstanding the foregoing sentence, Astellas shall have the right
to assume operational responsibility for all Manufacturing activities, including
CMC Activities and [*], with respect to the [*] MDV3100 Products, at any time
prior to the [*] upon prior written notice to Medivation. The [*] to be [*]
shall be selected by the JMC, or in the case of the selection of the [*], by the
JSC, operating by consensus.

(c) Other Products. Unless otherwise determined by the JMC or set forth in a
Joint Manufacturing Plan, Astellas shall have primary operational responsibility
under each Joint Manufacturing Plan for all Manufacturing activities, if any,
with respect to Products not covered in clauses (a) and (b) above, including CMC
Activities designed to support receipt of Regulatory Approvals therefor and
formulation activities.

7.4 Manufacturing Decision-Making. Except as otherwise expressly provided in
this Agreement, all strategic matters regarding the Manufacturing and supply of
Products shall be decided by consensus by the JMC, subject to the provisions of
Section 2.7.

7.5 Allocation of Manufacturing Costs. All Manufacturing Costs incurred pursuant
to approved Joint Manufacturing Plans to support receipt of Regulatory Approvals
in the Shared Territory shall be shared by the Parties as Joint Development
Costs pursuant to Section 3.3. All Manufacturing Costs incurred in support of
Medical Affairs Activities consisting of Voluntary Phase 4 Clinical Trials in
support of Products in the Shared Territory shall be shared by the Parties as
Joint Medical Affairs Costs pursuant to Section 5.5. All Manufacturing Costs
incurred in support of Commercialization of Products for sale in the Shared
Territory shall be shared by the Parties as Joint Commercialization Costs
pursuant to Section 6.4. All other Manufacturing Costs in support of Development
or Commercialization of Products for sale in the Licensed Territory by or on
behalf of Astellas, its Affiliates and its Sublicensees shall be borne solely by
Astellas.

7.6 Reconciliation of Joint Development Costs. The Parties shall reconcile the
Joint Development Costs and Joint Commercialization Costs they have incurred for
Manufacturing work under the Joint Manufacturing Plan according to the
procedures set forth in Sections 9.2 and 9.3, as applicable.

7.7 Manufacturing Standards of Conduct. The Parties shall use Diligent Efforts
to carry out the tasks assigned to them under the Joint Manufacturing Plan in a
timely manner. The

 

51

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Parties shall conduct their activities under the Joint Manufacturing Plan in a
good scientific manner and in compliance in all material respects with all
Applicable Law.

7.8 Manufacturing Records and Reports. Each Party shall maintain complete and
accurate records (in the form of technical notebooks and/or electronic files
where appropriate) of all work conducted by it under the Joint Manufacturing
Plan and all Information resulting from such work. Such records shall fully and
properly reflect all work done and results achieved in the performance of the
Joint Manufacturing Plan in sufficient detail and in good scientific manner
appropriate for regulatory purposes. Each Party shall have the right to receive
copies of such records maintained by the other Party, including in electronic
format, at reasonable times to the extent reasonably necessary to perform
obligations and exercise rights under this Agreement, and to obtain access to
originals to the extent needed for patent or regulatory purposes.

7.9 Subcontracts; Affiliates.

(a) Each Party may perform any of its Manufacturing and supply obligations under
the Joint Manufacturing Plan through one or more Third Party manufacturers,
provided that (a) such Party remains responsible for the work allocated to, and
payment to, such Third Party manufacturer to the same extent it would if it had
done such work itself; (b) the Third Party manufacturer undertakes in writing
commercially reasonable obligations of confidentiality and non-use regarding
Confidential Information and Protected Product Information that are
substantially the same as those undertaken by the Parties with respect to
Confidential Information pursuant to Article 13 hereof, except that [*] may be
[*] as can reasonably be [*], but in any case [*] shall have a [*] that is [*];
(c) the Third Party manufacturer agrees in writing to assign or license back
(with the right to sublicense) all intellectual property with respect to
Collaboration Molecules or Products developed in the course of performing any
such Manufacturing to the Party retaining such Third Party manufacturer (except
that such Party shall have the right to agree to [*]). In addition to the
foregoing, in each agreement with a Third Party manufacturer of Product that
relates solely to Product and not other products, Astellas shall use
commercially reasonable efforts to ensure that such manufacturing agreement be
freely assignable to Medivation if this Agreement terminates. In each agreement
with a Third Party manufacturer that Medivation uses in connection with the
Manufacture of Product prior to the transfer to Astellas of primary operational
responsibility with respect to such Manufacture, Medivation shall use
commercially reasonable efforts to ensure that such manufacturing agreement is
freely assignable to Astellas upon Astellas assuming such primary operational
responsibility. A Party may also subcontract Manufacturing work on terms other
than those set forth in this Section 7.9(a), with the prior approval of the JMC.

(b) Each Party may perform any of its manufacturing and supply obligations under
the Joint Manufacturing Plan through one or more Affiliates, provided that any
inter-company amounts or fees paid for any such services or Product or any
intermediate used therein by such Party shall not be included in calculating
“Manufacturing Costs” as defined in Article 1, and only those costs directly
incurred by such Affiliate shall be so included.

7.10 Transfer of Manufacturing Technology. From time to time Medivation shall
disclose and transfer to Astellas or any of its Affiliates, Sublicensees or a
Third Party

 

52

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

manufacturer designated by Astellas all Medivation Know-How and all Joint
Know-How Controlled by Medivation or its Affiliate as of the Effective Date and
during the Term (to the extent not previously transferred or disclosed to
Astellas, its Affiliate, Sublicensee or Third Party manufacturer, as applicable)
that is reasonably necessary or useful for Astellas or such Third Party
manufacturer (as appropriate) to Manufacture the MDV3100 Product, including the
Initial MDV3100 Product and any [*] MDV3100 Product. Medivation shall provide
such assistance and cooperation to Astellas or its designee(s) to permit
Astellas or the designee(s), as applicable, to be qualified by all required
Regulatory Authorities as a manufacturer(s) of each Product as soon as
practicable. Medivation shall perform this technology transfer with respect to
the Initial MDV3100 Product reasonably in advance of Astellas’s assumption of
operational responsibility for commercial supply therefor (or earlier if
requested by Astellas), and shall perform this technology transfer with respect
to each [*] MDV3100 Product reasonably in advance of [*] therefor (or earlier if
requested by Astellas). In addition, Medivation shall perform or renew this
technology transfer and qualification with respect to any Product at Astellas’s
request, and from time to time to the extent that Medivation acquires or
develops new data, processes, know-how, or other Information relevant to the
Manufacture of a Product. For the avoidance of doubt, nothing in this
Section 7.10 with respect to Medivation’s obligation to transfer manufacturing
know-how to Astellas shall limit Medivation’s right to use any Manufacturing
know-how pursuant to the sublicense granted to Medivation in Section 8.2 in
order to fulfill Medivation’s obligations in accordance with the Joint
Manufacturing Plan. The reasonable costs and expenses incurred by Medivation in
accordance with the Joint Manufacturing Plan, including without limitation any
internal personnel costs, in carrying out such transfer shall be shared as a
Joint Development Cost. The Parties shall work together to effectuate the
contemplated transfer as expeditiously and efficiently as reasonably possible
and in a manner to meet the Development and Commercialization timelines in the
Joint Manufacturing Plan.

7.11 Use of Manufacturing Information. Astellas and/or its Affiliates and Third
Party manufacturer shall use any Information transferred pursuant to
Section 7.10 in accordance with the licenses granted in Section 8.1 and solely
for the purpose of Manufacturing or otherwise Exploiting Products for uses
permitted under this Agreement, and for no other purpose (provided, however,
that, for the avoidance of doubt, such restriction shall not apply to the extent
of any applicable exclusions in Article 13). Astellas acknowledges and agrees
that Medivation may condition its agreement to transfer any Medivation Know-How
to a Third Party manufacturer on the execution of a confidentiality agreement
between such Third Party manufacturer and Medivation in which the Third Party
manufacturer undertakes commercially reasonable obligations of confidentiality
and non-use regarding Confidential Information and Protected Product
Information, that are substantially the same as those undertaken by the Parties
with respect to Confidential Information pursuant to Article 13, except that [*]
may be [*] as can reasonably be [*], but in any case [*] shall have [*] that is
[*].

7.12 Supply Agreement and/or Quality Agreement. The terms under which Medivation
shall supply clinical supplies of Product shall be set forth in a supply
agreement and/or a quality agreement to be entered into between the Parties
within [*] after the Effective Date. Such supply agreement and/or such quality
agreement shall each contain terms and

 

53

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

conditions that are consistent with this Agreement and are reasonable given the
terms of the Collaboration.

ARTICLE 8

LICENSES AND EXCLUSIVITY

8.1 License to Astellas. Subject to the terms and conditions of this Agreement,
Medivation hereby grants API an exclusive (including as to Medivation and its
Affiliates), royalty-bearing, sublicensable (solely as permitted in accordance
with Section 8.3) (a) license under the Medivation Technology and (b) sublicense
under the UCLA Technology, in each case ((a) and (b)) to research, develop, use,
manufacture, have manufactured, sell, offer for sale, commercialize, import, and
otherwise exploit (collectively, “Exploit”) Collaboration Molecules and Products
in the Field in the Territory. Without limitation of the right of API to grant
sublicenses to any Affiliate pursuant to Section 8.3 (including API’s right to
grant further sublicenses to AUS), it is understood and agreed that API intends
to grant to AUS an exclusive, royalty-bearing, revocable, sublicensable (with
rights for AUS to grant further sublicenses solely in accordance with
Section 8.3) sublicense to sell and have sold Products in the Field in the
Shared Territory.

8.2 Licenses to Medivation. Subject to the terms and conditions of this
Agreement, API hereby grants Medivation a non-exclusive, non-sublicensable
(except to subcontractors as permitted under Sections 3.6, 6.8 and 7.9, solely
to permit such subcontractors to perform Medivation’s assigned responsibilities
under any Joint Development Plan, Joint Manufacturing Plan, Joint Medical
Affairs Plan or Joint Commercialization Plan), royalty-free, fully-paid license
under the Astellas Technology, and sublicense under the Medivation Technology
and UCLA Technology licensed to Astellas under Section 8.1, solely to conduct
any and all activities assigned to Medivation under any Joint Development Plan,
Joint Manufacturing Plan, Joint Medical Affairs Plan or Joint Commercialization
Plan, as applicable.

8.3 Sublicensing.

(a) Scope of Permissible Sublicensing. The license granted by Medivation to API
in Section 8.1 may be sublicensed by Astellas to: (i) an Affiliate of Astellas
without any requirement of consent, provided that such sublicense to an
Affiliate of Astellas shall immediately terminate if and when such party ceases
to be an Affiliate of Astellas or (ii) a Third Party only with the prior written
consent of Medivation, provided that a sublicense may be granted without such
consent (but with prompt written notice to Medivation) (A) to a Third Party
solely with respect to a country of the Licensed Territory (other than [*]) if
Astellas [*] in such country or Astellas [*] to Commercialize the Product by its
Affiliate in such country or (B) to a subcontractor to perform Astellas’s
assigned responsibilities under this Agreement or any Joint Development Plan,
Joint Manufacturing Plan, Joint Medical Affairs Plan and/or Joint
Commercialization Plan. The (sub)licenses granted by Astellas to Medivation in
Section 8.2 may be sublicensed by Medivation to a subcontractor to perform
Medivation’s assigned responsibilities under this Agreement or any Joint
Development Plan, Joint Manufacturing Plan, Joint Medical Affairs Plan and/or
Joint Commercialization Plan, upon

 

54

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

prompt written notice to Astellas. Nothing herein is intended to permit use of a
Third Party to provide Sales Representatives in a manner that is contrary to
Section 6.8(b).

(b) Sublicense Agreements. Astellas shall, in each agreement under which it
grants a sublicense pursuant to Section 8.3(a)(ii) under the license set forth
in Section 8.1 (each, a “Sublicense Agreement”), require the Sublicensee to
provide the following to Medivation if this Agreement terminates, and to
Astellas if only such Sublicense Agreement terminates: (i) the assignment and
transfer of ownership and possession of, or a right of reference to, all
Regulatory Materials and Regulatory Approvals Controlled by such Sublicensee
(which assignment or right of reference could also be provided directly to
Astellas prior to any such termination), but solely to the extent such
assignment and transfer, or right of reference, would be required of Astellas
under Section 14.5, and (ii) the assignment of, or a freely sublicensable
exclusive license to, all intellectual property Controlled by such Sublicensee
that covers or embodies a Product or Collaboration Molecule or its respective
use, manufacture, sale, or importation and was conceived or reduced to practice
by or on behalf of such Sublicensee during the exercise of its rights or
fulfillment of its obligations pursuant to such Sublicense Agreement, but solely
to the extent such assignment or exclusive license would be required of Astellas
under Section 14.5(a). Each Sublicense Agreement shall be subject to the
applicable terms and conditions of this Agreement. For clarity, in the case of
any subcontractor, this Section 8.3(b) shall not apply but Astellas shall comply
with Section 3.6, 6.8 or 7.9, as applicable.

8.4 Distributorships and Co-Promotion Rights.

(a) Distributorships. Astellas shall have the right to appoint its Affiliates,
and Astellas and its Affiliates shall have the right, in their sole discretion,
to appoint any other Persons, in any country(ies) in the Territory in accordance
with Astellas’s typical practices for its proprietary products, to distribute,
market, and sell Products (but not to [*] Products, except that a grant of [*]
in order to comply with Applicable Law or to the extent such grant is in
accordance with Astellas’s typical practices for its proprietary products). If
Astellas or its Affiliates appoints such a Person and such Person is not an
Affiliate of Astellas, that Person shall be a “Distributor” for purposes of this
Agreement. Any agreement between a Distributor and Astellas or its Affiliates
regarding a Product shall be on commercially reasonable and arm’s-length terms.
The term [*] in this Section 8.4(a) shall mean the right for the Distributor to
[*] Products or components thereof supplied in [*] into [*].

(b) Promotion Rights. For the avoidance of doubt, subject to Section 6.8(b),
Astellas and its Affiliates shall have the right to co-promote the Products with
any other Person(s) (in addition to Medivation), or to appoint one or more Third
Parties to promote the Products without Astellas, (i) in all or any part of the
Licensed Territory, or (ii) in the Shared Territory to the extent permitted in
the Joint Commercialization Plan or otherwise approved by the JCC or JSC.

8.5 UCLA Agreement. The sublicenses granted by Medivation under the UCLA
Technology are subject to the terms and conditions of the UCLA Agreement,
including: (a) the reservation of rights in favor of the Regents, HHMI, and the
U.S. government, as set forth in

 

55

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Article 2 of the UCLA Agreement and (b) the requirement that any products
embodying the licensed invention or produced through such invention’s use be
manufactured in the U.S. to the extent required by 35 U.S.C. §§ 201-212.
Notwithstanding the foregoing, Medivation shall continue to be responsible for
performing all obligations due to Regents and HHMI (and, if applicable, the U.S.
government) that are set forth in the UCLA Agreement, subject to Section 8.8(a).

8.6 Negative Covenant. Each Party covenants that it will not knowingly use or
practice any of the other Party’s intellectual property rights licensed to it
under this Article 8 in a manner that would constitute infringement or
misappropriation of such intellectual property rights except for the purposes
expressly permitted in the applicable license grant.

8.7 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants to the other Party any license, express or implied, under
its intellectual property rights.

8.8 Third Party Payments.

(a) All [*] owed under [*] of the UCLA Agreement shall be (i) shared by the
Parties as Joint Commercialization Costs to the extent such [*] are with respect
to [*] in [*] by [*] and (ii) borne solely by Astellas to the extent such [*]
are with respect to [*] in [*] by [*]. Medivation shall be solely responsible
for (A) [*] under the UCLA Agreement, including [*] thereunder, and (B) unless
otherwise agreed by Astellas in writing, any and all other payments due under
any license agreement (other than the UCLA Agreement) entered into by Medivation
and any Third Party, whether prior to, on or after the Effective Date, except to
the extent such payments constitute Third Party Payments hereunder (in which
event each Party’s respective responsibility for such payments shall be as set
forth in Section 8.8(b)).

(b) The Parties acknowledge that during the Term, the JSC may determine that
planned activities or Product features under this Agreement with respect to
Collaboration Molecules or Products may require or benefit from a license under
additional Third Party intellectual property other than the UCLA Technology. The
Parties agree that the payments to any Third Party in respect of any such
license [*] or [*] shall be deemed a “Third Party Payment” and subject to this
Section 8.8. Responsibility for Third Party Payments shall be as follows:

(i) Medivation shall be responsible for all Third Party Payments with respect to
licenses under [*] that [*] (in the [*] existing as of the Effective Date) for
the [*], including, for clarity, any [*] resulting from the exercise of such
license with respect to any [*]. Medivation shall have sole responsibility and
authority for negotiating the terms of any such license, subject to the approval
of Astellas, not to be unreasonably delayed or withheld.

(ii) Any Third Party Payments (other than Third Party Payments covered in
Section 8.8(b)(i)) that are (A) with respect to intellectual property that is
[*] and [*] or by [*], and (B) payable with respect to the [*] or [*] the [*],
will constitute Joint Development

 

56

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Costs or Joint Commercialization Costs, as applicable, and be shared by the
Parties pursuant to the profit sharing mechanism under this Agreement.

(iii) Astellas shall be responsible for all Third Party Payments, other than
those described in Sections 8.8(b)(i) and 8.8(b)(ii), payable with respect to
[*] of [*] or otherwise payable in connection with [*].

(iv) If the Parties disagree as to whether certain [*] as set forth in clause
(i), such dispute (but no other dispute concerning whether a payment to a Third
Party qualifies as a Third Party Payment under this Section 8.8(b) or any
particular clause thereof) shall be resolved by a Patent Expert pursuant to
Section 15.10. In the event such Patent Expert concludes that the [*] as set
forth in clause (i), payments to the Third Party in respect of a license to
Exploit any [*] shall be allocated under clause (i) as if such license had been
approved by the JSC in accordance with the first paragraph of this
Section 8.8(b).

8.9 Exclusivity.

(a) Restriction. Each Party hereby covenants that, on a country-by-country
basis, during [*], neither it nor its Affiliates will, directly or indirectly,
by itself or with a Third Party, market, promote or sell, or manufacture or
distribute for commercial purposes, except as permitted in Section 8.9(b), any
Restricted Product.

(b) Notwithstanding Section 8.9(a), if Astellas or any of its Affiliates, either
as a result of (x) the internal development efforts of Astellas or any of its
Affiliates or (y) an Acquisition, obtains an ownership, license or other rights
to a Restricted Product (or, as a result of the Acquisition has as an Affiliate
a Person that has an ownership, license or other rights to a Restricted
Product), then Astellas or its Affiliate shall promptly notify Medivation in
writing (such notice, a “Restricted Product Notice”) no later than the Required
Notice Date that Astellas is electing to:

(i) divest itself of such Restricted Product in such country via a transaction
in which Astellas no longer has an economic interest in the future sales
performance of the Restricted Product in such country and notify Medivation in
writing of such divestiture, provided that such divestiture is completed within
(A) [*] of the Required Notice Date in the case of [*], and (B) prior to [*] of
the [*], in the case of a Restricted Product that is not then being offered for
commercial sale (the “Divestment Period”);

(ii) [*]

 

57

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iii) terminate the Agreement [*] with respect to the Region in which such
country is located; or

(iv) refrain, and cause its Affiliates to refrain, during [*] from directly or
indirectly, by itself or with a Third Party, from marketing, promoting or
selling, or manufacturing or distributing for commercial sale in such country
such Restricted Product, or, in the case of any such Restricted Product with
respect to which first commercial sale has occurred prior to the Required Notice
Date, cease engaging in such prohibited activities with respect to such
Restricted Product during [*] (in which event Astellas or its Affiliate, as
applicable, shall have a period of [*] days after the Required Notice Date to
sell off existing inventory or work-in-progress with respect to such country).

As used herein, “Required Notice Date” means first to occur of (A) the [*] day
following the receipt of Regulatory Approval for the Restricted Product and
(B) the first commercial sale of such Restricted Product; provided, however,
that the Required Notice Date for a Restricted Product resulting under
Section 8.9(b)(y) shall in no event be prior to the [*] day following the
consummation of the applicable Acquisition.

For clarity, in any circumstance when Astellas complies with Section 8.9(b),
Astellas shall not be in breach of Section 8.9(a). Moreover, in circumstances
where Astellas notifies Medivation that it intends to divest the Restricted
Product pursuant to Section 8.9(b)(i), and fails despite reasonable efforts to
complete such divestiture within the Divestment Period, Astellas shall not be in
breach of this Section 8.9, provided that Astellas pays to Medivation the
amounts required pursuant to Section 8.9(b)(ii) with respect to any sales of
Restricted Product occurring after the Divestment Period and during [*].

8.10 Additional Covenant Concerning Collaboration Molecules and Products.

(a) During the Term, neither Party nor any of its Affiliates will Develop or
Commercialize any Product or Collaboration Molecule except pursuant to the
Collaboration as set forth in this Agreement.

(b) During the Term, neither Party nor any of its Affiliates will [*] using any
[*] except pursuant to the Collaboration as set forth in this Agreement.

(c) Notwithstanding anything contained in this Section 8.10 or any other term or
condition of this Agreement to the contrary, nothing in this Agreement prohibits
a Party or its Affiliates from conducting (i) [*] or (ii) [*]

 

58

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[*]; provided in each case ((i) and (ii)) that such [*] or [*] is designed or
intended to further the research or development of, or support receipt of any
regulatory approval for, [*].

ARTICLE 9

FINANCIALS

9.1 License Fee. No later than five (5) Business Days after the Effective Date,
Astellas shall pay to Medivation a non-refundable, non-creditable license fee of
One Hundred Ten Million Dollars ($110,000,000).

9.2 Reconciliation/Reimbursement for the Shared Territory Prior to
Commercialization. Within [*] days after the end of each calendar quarter prior
to the calendar quarter in which the First Commercial Sale of a Product occurs
in the Shared Territory, Medivation and AUS shall submit to a finance officer
designated by Medivation and a finance officer designated by AUS (the “Finance
Officers”) a report setting forth the Joint Development Costs, Joint Medical
Affairs Costs and Joint Commercialization Costs it incurred in such calendar
quarter with respect to each Product. Each such report shall specify in
reasonable detail all such costs, and, if requested by Medivation or AUS, any
invoices or other supporting documentation for any payments to a Third Party
that individually exceed [*] or with respect to which documentation is otherwise
reasonably requested shall be promptly provided. Within [*] Business Days after
receipt of such reports, the Finance Officers shall confer and agree in writing
on whether a reconciliation payment is due from Medivation to AUS or AUS to
Medivation, and if so, the amount of such reconciliation payment, so that
Medivation and AUS share Joint Development Costs, Joint Medical Affairs Costs
and Joint Commercialization Costs in accordance with this Agreement. Medivation
or AUS, as applicable, if required to pay such reconciliation payment, shall
submit such payment to AUS or Medivation, respectively, as applicable, within
[*] Business Days after the end of such [*] Business Day conferral period;
provided, however, that in the event of any disagreement with respect to the
calculation of such reconciliation payment, any undisputed portion of such
reconciliation payment shall be paid in accordance with the foregoing timetable
and the remaining, disputed portion shall be paid within [*] Business Days after
the date on which Medivation and AUS, using good faith efforts, resolve the
dispute. In addition, following the Effective Date, each Party shall consider in
good faith other reasonable procedures proposed by the other Party for sharing
financial information in order to permit each Party to close its books
periodically in a timely manner. For the avoidance of doubt, no cost or expense
shall be counted more than once in calculating Joint Development Costs, Joint
Medical Affairs Costs and Joint Commercialization Costs, even if such costs or
expense falls into more than one of the cost categories that comprise Joint
Development Costs, Joint Medical Affairs Costs and Joint Commercialization
Costs.

9.3 Profit Sharing in the Shared Territory Following Commercialization. The
terms and conditions of this Section 9.3 shall govern the rights and obligations
of Medivation and AUS with respect to Operating Profits (or Losses) relating to
each Product in the Shared Territory. For clarity, Medivation shall have no
right to share Operating Profits, and no

 

59

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

obligation to bear any Operating Losses, with respect to any Product in the
Licensed Territory, and Medivation shall instead be entitled to receive from API
royalties pursuant to Section 9.6.

(a) Share of Operating Profits and Operating Losses. For so long as Product is
being sold in the Shared Territory, Medivation and AUS shall share all Operating
Profits and all Operating Losses (as applicable) for each Product in the Shared
Territory on the basis of fifty percent (50%) to AUS and fifty percent (50%) to
Medivation.

(b) Calculation and Payment. Within [*] after the end of each calendar quarter
beginning with the calendar quarter in which the First Commercial Sale of a
Product occurs in the Shared Territory, AUS shall report to the Finance Officers
its Net Sales, and Medivation and AUS shall each report to the Finance Officers
its Joint Development Costs, Joint Medical Affairs Costs and Joint
Commercialization Costs incurred by it in such calendar quarter for each
Product. Each such report shall specify in reasonable detail all deductions
allowed in the calculation of such Net Sales and all expenses included in Joint
Development Costs, Joint Medical Affairs Costs, and Joint Commercialization
Costs, and, if requested by Medivation or AUS, any invoices or other supporting
documentation for any payments to a Third Party that individually exceed [*] or
with respect to which documentation is otherwise reasonably requested shall be
promptly provided. Within [*] Business Days after receipt of such reports, the
Finance Officers shall confer and agree upon in writing a consolidated financial
statement setting forth the Operating Profit or Operating Loss for such calendar
quarter for such Product in the Shared Territory and calculating each Party’s
share of such Operating Profit or Operating Loss. Within [*] Business Days after
such [*] Business Day conferral period, Medivation or AUS, as applicable, shall
make a payment to AUS or Medivation respectively, as applicable, so that each of
Medivation and AUS has been compensated for its respective share of such
Operating Profits, or has borne its respective share of such Operating Loss, as
applicable, after giving effect to the Net Sales invoiced by AUS and the Joint
Development Costs, Joint Medical Affairs Costs, and Joint Commercialization
Costs incurred by Medivation and AUS with respect to such Product in such
calendar quarter; provided, however, that in the event of any disagreement with
respect to the calculation of such payment, any undisputed portion of such
payment shall be paid in accordance with the foregoing timetable and the
remaining, disputed portion shall be paid within [*] Business Days after the
date on which Medivation and AUS, using good faith efforts, resolve the dispute.
In addition, following the Effective Date, each Party shall consider in good
faith other reasonable procedures proposed by the other Party for sharing
financial information in order to permit each Party to close its books
periodically in a timely manner. For the avoidance of doubt, no cost or expense
shall be counted more than once in calculating Joint Development Costs, Joint
Medical Affairs Costs and Joint Commercialization Costs, even if such costs or
expense falls into more than one of the cost categories that comprise Joint
Development Costs, Joint Medical Affairs Costs and Joint Commercialization
Costs.

(c) Consistency with Accounting Treatment. All calculations of Joint Development
Costs, Joint Medical Affairs Costs, Joint Commercialization Costs, Operating
Profit and Operating Loss hereunder shall be made in accordance with GAAP,
including the provisions thereof regarding expense recognition, as applied by
Medivation and AUS consistently with their application in their respective
external financial reporting.

 

60

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.4 Regulatory Milestone Payments.

(a) Astellas shall make milestone payments to Medivation based on achievement by
Astellas, its Affiliate or a Sublicensee (or, if applicable, by Medivation) of
the development and regulatory milestone events in the specified indications as
set forth in this Section 9.4(a).

 

Milestone Event

   [*]
Indication   [*]
Indication   [*]
Indication

[*]

   [*]   [*]   [*]

(b) Clarification. Each milestone payment in Section 9.4(a) shall be paid only
once, without regard to whether two or more Products ultimately achieve the
applicable milestone event. The maximum total amount of payment to Medivation
pursuant to Section 9.4(a) shall be Three Hundred Thirty-Five Million Dollars
($335,000,000).

(c) Backup Products. For any Backup Product that first achieves one or more of
the above described milestone events, the milestone payment(s) listed above
shall be [*], and such milestone payment(s) shall not be payable if any other
Product later achieves such milestone(s).

(d) Milestone Events for [*] Indication. In the event that a patient is dosed in
a Phase 3 Clinical Trial that is designed specifically to support receipt of
Regulatory Approval for [*] and the [*], upon achievement of such milestone
event the total milestone payment due will equal [*], and thereafter no
milestone payment shall be payable for the first dosing of a patient in a [*]
for [*] Indication or the [*] Indication. In the event that any of the other
above milestone events is achieved for the [*] Indication, then upon achievement
of such milestone event the total milestone payment due will equal [*] (provided
that the applicable milestone payment for the [*] Indication has not previously
been paid), and thereafter the applicable milestone payment for the [*]
Indication shall not be payable. By way of example, upon [*] in the [*] for the
[*] Indication, the total milestone payment due shall be [*], provided that the
[*] milestone payment for achieving such milestone event with respect to the [*]
Indication had not been previously paid (and thereafter no milestone payment
will be payable even upon the subsequent [*] in the [*] for the [*] Indication).

(e) Notice; Payment. Astellas shall notify and pay to Medivation the amounts set
forth in this Section 9.4 within [*] days after the achievement of the
applicable milestone event by Astellas, its Affiliate or a Sublicensee (or, if
applicable, by Medivation). Each such payment shall be made by wire transfer of
immediately available funds into an account designated by Medivation. Each such
payment is nonrefundable and noncreditable against any other payments due
hereunder.

9.5 Sales Milestone Payments.

 

61

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Events. Astellas shall make each of the sales milestone payments indicated
below to Medivation when aggregate annual Net Sales of all Products across all
indications in the Territory in a given calendar year first reach the dollar
values indicated below during the Term.

 

Aggregate Net Sales in a Given Calendar Year

   Payment

[*]

   [*]

Each milestone in this Section 9.5(a) shall be paid only once during the Term.
The maximum total amount of payment to Medivation pursuant to this
Section 9.5(a) shall be Three Hundred Twenty Million Dollars ($320,000,000).

(b) Notice; Payment. Astellas shall notify and pay to Medivation the amounts set
forth in Section 9.5(a) within [*] days after the end of the calendar quarter
during which the applicable milestone event has been achieved. Each such payment
shall be made by wire transfer of immediately available funds into an account
designated by Medivation. Each such payment is nonrefundable and noncreditable
against any other payments due hereunder.

9.6 Royalties.

(a) Licensed Territory. Astellas shall pay to Medivation non-refundable,
non-creditable royalties on the amount of aggregate Net Sales of each Product in
the Licensed Territory in each calendar year, as calculated by multiplying the
applicable royalty rates set forth below by the corresponding amount of
incremental Net Sales in the Licensed Territory of such Product in such calendar
year.

 

Net Sales in the Licensed Territory

(Per Product)

   Royalty
Rate

Portion less than or equal to [*]

   [*]

Portion greater than [*] and less than or equal to [*]

   [*]

Portion greater than [*] and less than or equal to [*]

   [*]

Portion greater than [*]

   [*]

By way of example, and without limitation, if the aggregate Net Sales of a
Product in the Licensed Territory in a particular calendar year is [*], the
amount of royalties payable under this Section 9.6(a) (prior to giving effect to
any other term or conditions of this Agreement, including any adjustment or
offset required or permitted hereunder) shall be as follows: [*]

 

62

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Royalty Term. Astellas’s obligation to pay royalties under this Section 9.6
with respect to a particular Product in each country in the Licensed Territory
will commence upon the First Commercial Sale of such Product in such country and
will end on the earliest date on which all of the following are true: [*] (such
period, the “Royalty Term”).

(c) Backup Products. For any Backup Product, the royalty rates provided in this
Section 9.6 shall be [*].

(d) Royalty Payments and Reports. All amounts payable to Medivation pursuant to
this Section 9.6 shall be paid in U.S. dollars within [*] days after the end of
each calendar quarter with respect to Net Sales in such calendar quarter. Each
payment of royalties due to Medivation shall be accompanied by a statement, on a
country-by-country basis, of the amount of gross sales of Products in the
Licensed Territory during the applicable calendar quarter, a calculation of Net
Sales in the Licensed Territory showing with reasonable specificity the
aggregate deductions from gross sales provided for in the definition of Net
Sales during such calendar quarter, and a calculation of the amount of royalty
payment due on such sales for such calendar quarter.

(e) Following Royalty Term. Upon expiration of the Royalty Term with respect to
a Product in a country, Astellas’s license with respect to the Product in such
country shall become non-exclusive, fully paid-up, perpetual, and irrevocable;
no royalties or milestone payments shall be due thereafter with respect to Net
Sales of the Product in such country; and such Net Sales shall be excluded from
the calculation of sales milestones and royalty tiers under this Article 9.
Astellas and its Affiliates and Sublicensees shall have the right to continue
Exploiting the Product and using all Medivation Know-How and Medivation’s
interests in Joint Inventions in connection therewith on a non-exclusive basis
in such country.

9.7 Other Amounts Payable. Within [*] days after the end of each calendar
quarter, each Party shall invoice the other Party for any amounts owed by the
other Party under this Agreement that are not otherwise accounted for in this
Article 9, including payments in respect of recall expenses pursuant to
Section 4.2, Third Party Payments that are the responsibility of one Party or
the other pursuant to Section 8.8(b)(i) or 8.8(b)(iii), and payments made on
account of expenses and recoveries pursuant to Section 10.4(d). The invoicing
Party shall have the right to offset part or all of such invoiced amount against
payments owed to the other Party by the invoicing Party pursuant to this Article
9 (including payments in respect of milestones, royalties, or Operating Profit
or Loss). The owing Party shall pay any undisputed amounts that have not been so
offset within [*] days of receipt of the invoice, and any disputed amounts owed
by a Party shall be paid (or offset) within [*] days of resolution of the
dispute.

9.8 Taxes.

 

63

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
collaborative efforts of the Parties under this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made by Astellas to
Medivation under this Agreement. Without limiting the generality of the
foregoing, Medivation shall provide Astellas any tax forms and other information
that may be reasonably necessary in order for Astellas to not withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Medivation shall provide any such tax forms to Astellas at least [*] days prior
to the due date for any payment for which Medivation desires that Astellas apply
a reduced withholding rate. Each Party shall provide the other with reasonable
assistance to enable the recovery, as permitted by Applicable Law, of
withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or value added tax.

(c) Payment of Tax. To the extent Astellas is required by Applicable Law to
deduct and withhold taxes on any payment to Medivation, Astellas shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to Medivation an official tax certificate or other
evidence of such withholding sufficient to enable Medivation to claim such
payment of taxes.

(d) Treatment of Certain Withholding Taxes. If Astellas is [*] deduct and
withhold taxes on any payment to Medivation and such withholding obligation
arises either (i) with respect to [*] (a “Specified [*]”) or (ii) as a result of
any action by Astellas that has the effect of modifying the tax treatment of the
Parties hereto (including any assignment or sublicense, or any failure on the
part of Astellas to comply with Applicable Law or filing or record retention
requirements) (an “Astellas Withholding Tax Action”), then the sum payable by
Astellas (in respect of which such deduction or withholding is required to be
made) shall be increased to the extent necessary to ensure that Medivation
actually receives, as appropriate, a sum equal to the Specified Payment or the
sum that it would have received had no such Astellas Withholding Tax Action
occurred; provided, however, that no such increase shall apply to the extent
such increase would have resulted (x) from a change in Applicable Law increasing
the applicable withholding tax rate, which change occurs after the Effective
Date, (y) in circumstances where actions or inactions of Medivation or any of
its Affiliates cause a change in the applicable withholding tax rate, for
example, the failure of Medivation to timely provide to Astellas the appropriate
treaty forms and the certificate of residence necessary for Astellas to withhold
at a more favorable rate or (z) from the failure of Medivation to meet a
limitation of benefits provision of the US/Japan Tax Treaty.

9.9 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued on Net Sales in that
country shall be paid to Medivation in the equivalent amount in U.S. dollars.

 

64

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.10 Foreign Exchange. The rate of exchange to be used in computing the amount
of currency equivalent in U.S. dollars of Net Sales invoiced and Joint
Development Costs, Joint Commercialization Costs and Joint Medical Affairs Costs
incurred in other currencies shall be made at the average T.T.M. rate published
by the Bank of Tokyo Mitsubishi UFJ, Ltd. in Japan for the first, middle and
last Business Day of the applicable reporting period for the payment due.

9.11 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to such Party from the due date until the date of payment at a per-annum
rate of [*] or the maximum rate allowable by Applicable Law, whichever is less.

9.12 Financial Records; Audits. Each Party shall maintain complete and accurate
records in sufficient detail to permit the other Party to confirm the accuracy
of the amount to be reimbursed, pursuant to this Article 9, with respect to
Joint Development Costs, Joint Commercialization Costs, Joint Medical Affairs
Costs or other amounts to be reimbursed or shared hereunder incurred or
generated (as applicable) by such Party, achievement of sales milestones,
royalty payments and other compensation or reimbursement payable under this
Agreement. Upon reasonable prior notice, such records shall be open during
regular business hours for a period of [*] years from the creation of individual
records for records pertaining to activities in [*], and for a period of [*]
years from the creation of individual records for all other records, in each
case, for examination at the auditing Party’s expense, and not more often than
once each calendar year, by an independent certified public accountant selected
by the auditing Party and reasonably acceptable to the audited Party for the
sole purpose of verifying for the auditing Party the accuracy of the financial
statements or reports or sales milestone notices furnished by the audited Party
pursuant to this Agreement or of any payments made, or required to be made, by
or to the audited Party to the other pursuant to this Agreement. Any such
auditor shall not disclose the audited Party’s confidential information to the
auditing Party, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by the audited Party or the amount
of payments due by the audited Party under this Agreement. Any amounts shown to
be owed but unpaid, or overpaid and in need of reimbursement, shall be paid or
refunded (as the case may be) within [*] days after the accountant’s report,
plus interest (as set forth in Section 9.11) from the original due date (unless
(x) challenged in good faith by the audited Party, in which case any undisputed
portion shall be paid in accordance with the foregoing timetable, any dispute
with respect to such challenge shall be resolved in accordance with Article 15,
any remaining disputed portion shall be paid within [*] days after resolution of
the dispute, and interest shall not accrue with respect to the disputed portion
during the period of time the dispute is being resolved; or (y) such
underpayment or overpayment resulted from a discrepancy in a report that the
other party provided, in which case no interest shall be due with respect
thereto). The auditing Party shall bear the full cost of such audit unless such
audit reveals an overpayment to, or an underpayment by, the audited Party that
resulted from a discrepancy in a report that the audited Party provided to the
other Party during the applicable audit period, which underpayment or
overpayment was more than [*] of the amount set forth in such report, in which
case the audited Party shall bear the full cost of such audit.

9.13 Manner and Place of Payment. All payments owed under this Agreement shall
be made by wire transfer in immediately available funds to a bank and account
designated in

 

65

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

writing by Medivation or Astellas (as applicable), unless otherwise specified in
writing by such Party.

ARTICLE 10

INTELLECTUAL PROPERTY

10.1 Ownership of Inventions. As between the Parties, each Party shall own all
inventions, improvements, and Information conceived, discovered, developed or
otherwise made, as necessary to establish authorship, inventorship or ownership
under Applicable Law, solely by or on behalf of such Party (or its Affiliates,
independent contractors or sublicensees (including Sublicensees) or its or their
respective directors, officers, employees or agents) in the course of conducting
such Party’s activities under this Agreement, whether or not patentable
(collectively, “Sole Inventions”), and any and all Patent and other intellectual
property rights thereto. As between the Parties, each Party shall own an equal,
undivided interest in all inventions, improvements and Information that are
conceived, discovered, developed or otherwise made, as necessary to establish
authorship, inventorship or ownership under Applicable Law, jointly by or on
behalf of each Party (or their respective Affiliates, independent contractors or
sublicensees (including Sublicensees) or its or their respective directors,
officers, employees or agents) in the course of performing activities under this
Agreement, whether or not patentable (collectively, “Joint Inventions”), and any
and all Patent and other intellectual property rights thereto. Each Party shall
have full rights to license, assign and exploit such Joint Inventions (and any
Patents arising therefrom) anywhere in the world, without any requirement of
gaining the consent of, or accounting to, the other Party, subject to the
licenses granted herein and subject to any other intellectual property held by
such other Party. Authorship, inventorship, or ownership, as applicable, shall
be determined in accordance with U.S. laws. Notwithstanding the foregoing,
ownership of Regulatory Materials and Regulatory Approvals shall be governed by
Section 4.1(d).

10.2 Disclosure of Inventions. Each Party shall promptly disclose to the other
all Sole Inventions and all Joint Inventions, in each case including all
invention disclosures or other similar documents submitted to such Party by its,
or its Affiliates’, independent contractors’ or sublicensees’ (including
Sublicensees’) directors, officers, employees or agents describing such Sole
Inventions or Joint Inventions, as applicable.

10.3 Prosecution of Patents.

(a) Medivation Patents. Except as otherwise provided in this Section 10.3(a), as
between the Parties, Medivation shall have the sole right and authority to
prepare, file, prosecute (including the defense of any oppositions,
interferences, reissue proceedings, reexaminations and other post-grant
proceedings originating in a patent office) and maintain the Medivation Patents
in any jurisdiction in the Territory. Medivation shall provide Astellas
reasonable opportunity to review and comment on such filing and prosecution
efforts regarding such Medivation Patents in the Territory reasonably prior to
any submissions with applicable patent authorities. Medivation shall provide
Astellas with a copy of material communications from any patent authority in the
Territory regarding such Medivation Patents, and shall provide

 

66

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

drafts of any material filings or material responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses so that Astellas may have an opportunity to review and comment
thereon. If Medivation determines in its sole discretion to abandon, cease
prosecution or not maintain any Medivation Patent anywhere in the Territory,
then Medivation shall provide Astellas written notice of such determination at
least [*] days before any deadline for taking action to avoid abandonment (or
other loss of rights) and upon Astellas’s request, Medivation shall assign all
of its rights, title and interest in such Medivation Patent to Astellas at no
cost to Astellas, and such Patent shall no longer be deemed a Medivation Patent.
If Astellas desires Medivation to file, in a particular jurisdiction in the
Territory, a Medivation Patent that claims priority to (or is based on the
subject matter of) another Medivation Patent, Astellas shall provide written
notice to Medivation requesting that Medivation file such patent application in
such jurisdiction. If Astellas provides such written notice to Medivation,
Medivation shall either (i) file, prosecute and maintain such patent application
and maintain any patent issuing thereon in such jurisdiction, or (ii) notify
Astellas that Medivation does not desire to file, prosecute or maintain such
patent application and, upon Astellas’s request, Medivation shall assign all of
its rights, title and interest in such Medivation Patent to Astellas at no cost
to Astellas, and such Patent shall no longer be deemed a Medivation Patent.
Astellas’s rights under this Section 10.3(a) with respect to any Medivation
Patent licensed to Medivation by a Third Party after the Effective Date shall be
subject to the rights of such Third Party to file, prosecute, and/or maintain
such Medivation Patent. Medivation shall be responsible for all costs incurred
by it in the course of preparing, filing, prosecuting and maintaining the
Medivation Patents, without reimbursement by Astellas. If Astellas assumes
responsibility for any Medivation Patents pursuant to clause (ii) above, then
all costs incurred by Astellas in the course of course of preparing, filing,
prosecuting and maintaining such Medivation Patents shall be borne by Astellas,
without reimbursement by Medivation.

(b) UCLA Technology. [*] Medivation shall provide Astellas reasonable
opportunity to review and comment on any documents relating to such filing and
prosecution efforts that the Regents provide to Medivation or that Medivation
intends to send to the Regents. Medivation shall not [*] to [*] any UCLA
Technology anywhere in the Territory unless Medivation obtains for Astellas, at
least [*] days before any [*] for [*] to [*], the [*] to [*] such UCLA
Technology in the Territory on behalf of the Regents. Medivation shall be
responsible for all costs incurred by it or the Regents in the course of the
preparing, filing, prosecuting and maintaining the UCLA Technology by the
Regents, without reimbursement by Astellas. If Astellas assumes responsibility
for any UCLA Technology [*], then all costs incurred by Astellas in the course
of course of preparing, filing, prosecuting and maintaining such UCLA Technology
shall be borne by Astellas, without reimbursement by Medivation.

(c) Astellas Patents. Except as otherwise provided in this Section 10.3(c),
Astellas shall have the sole right and authority to prepare, file, prosecute
(including any

 

67

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

oppositions, interferences, reissue proceedings, reexaminations and other
post-grant proceedings) and maintain the Astellas Patents in any jurisdiction in
the Territory. Astellas shall provide Medivation reasonable opportunity to
review and comment on such prosecution efforts regarding such Astellas Patents
in the Territory. Astellas shall provide Medivation with a copy of material
communications from any patent authority in the Territory regarding such
Astellas Patents, and shall provide drafts of any material filings or responses
to be made to such patent authorities a reasonable amount of time in advance of
submitting such filings or responses. Astellas shall be responsible for all
costs incurred by it in the course of preparing, filing, prosecuting and
maintaining the Astellas Patents, without reimbursement by Medivation.

(d) Joint Patents. With respect to any potentially patentable Joint Invention,
Astellas shall have the first right, but not the obligation, to prepare patent
applications based on such Joint Invention, to file and prosecute (including the
defense of any oppositions, interferences, reissue proceedings, reexaminations
and other post-grant proceedings originating in a patent office) and maintain
such patent applications, and any Patents issuing therefrom (any such patent
application and Patents, a “Joint Patent”), in any jurisdictions throughout the
Territory. If Astellas determines in its sole discretion to abandon, cease
prosecution or otherwise not file or maintain any Joint Patent anywhere in the
Territory, then Astellas shall provide Medivation written notice of such
determination at least [*] days before any deadline for taking action to avoid
abandonment (or other loss of rights) and shall provide Medivation with the
opportunity to prepare, file, prosecute and maintain such Joint Patent. The
Party that is responsible for preparing, filing, prosecuting, and maintaining a
particular Joint Patent (the “Prosecuting Party”) shall provide the other Party
reasonable opportunity to review and comment on such prosecution efforts
regarding such Joint Patent, and such other Party shall provide the Prosecuting
Party reasonable assistance in such efforts. The Prosecuting Party shall provide
the other Party with a copy of all material communications from any patent
authority in the applicable jurisdictions regarding the Joint Patent being
prosecuted by such Party, and shall provide drafts of any material filings or
responses to be made to such patent authorities a reasonable amount of time in
advance of submitting such filings or responses. In particular, each Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority. Either Party may determine that it is no
longer interested in supporting the continued prosecution or maintenance of a
particular Joint Patent in a country or jurisdiction, in which case: (i) the
disclaiming Party shall, if requested in writing by the other Party, assign its
ownership interest in such Joint Patent in such country or jurisdiction to the
other Party for no additional consideration; and (ii) if such assignment is
effected, any such Joint Patent would thereafter be deemed a Medivation Patent
in the case of assignment to Medivation, or an Astellas Patent in the case of
assignment to Astellas; provided, however, that the disclaiming party and any
Affiliate thereof would have an immunity from suit under such Medivation Patent
or Astellas Patent, as the case may be, in the applicable country or
jurisdiction. In addition, any Joint Patent that becomes a Medivation Patent
pursuant to the preceding sentence shall be excluded from the license granted to
API in Section 8.1 but claims therein shall continue to be eligible to be
included in the definition of a Valid Claim for purposes of Section 9.6 in
accordance with the terms and conditions of such definition. Each Party shall
bear its own internal costs in respect of the prosecution of Joint Patents.
Out-of-pocket costs incurred in respect of the prosecution and maintenance of
Joint Patents shall be borne (i) [*] by Astellas and [*] by Medivation in the

 

68

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Shared Territory and (ii) [*] by Astellas and [*] by Medivation in the Licensed
Territory. In the event a Party elects to disclaim its interest in a Joint
Patent, the costs incurred with respect to such Patent after the date of such
disclaimer shall thereafter be borne exclusively by the other Party, without
reimbursement or credit.

(e) Cooperation in Prosecution. Each Party shall provide the other Party all
reasonable notice, assistance and cooperation in the Patent prosecution efforts
provided above in this Section 10.3, including providing any necessary powers of
attorney and executing any other required documents or instruments for such
prosecution.

(f) Patent Term Extensions. Each Party shall consult with the other Party before
applying for or obtaining any patent term extension or related extension of
rights, including supplementary protection certificates and similar rights for
any Collaboration Patents anywhere in the Territory. Neither Party shall proceed
with such an extension except as follows. If the Parties disagree on the
appropriate strategy with respect to an extension, the disagreement shall be
resolved by the JSC. If the JSC is unable to reach consensus on the strategy,
Astellas shall have the final say with respect to the matter; provided that
Astellas considers, reasonably and in good faith all input received from
Medivation, and provided further that Astellas exercises such final say in a
manner reasonably believed to be in the best interests of the Development and
Commercialization of Products. Each Party shall provide reasonable assistance to
the other Party (and Medivation shall use commercially reasonable efforts to
cause the Regents to provide reasonable assistance to Astellas) in connection
with obtaining any such extensions for the Collaboration Patents consistent with
such strategy. To the extent reasonably and legally required in order to obtain
any such extension in a particular country, each Party shall make available to
the other a copy of the necessary documentation to enable such other Party to
use the same for the purpose of obtaining the extension in such country.

(g) Orange Book Listings. Astellas shall have the sole right to make any filing
with respect to any Collaboration Patent in connection with the FDA’s Orange
Book, under the national implementations of Article 10.1(a)(iii) of Directive
2001/EC/83 or other international equivalents. Astellas shall consult with
Medivation regarding the strategy therefor. If the Parties disagree on the
appropriate strategy with respect to such a filing, the disagreement shall be
resolved by the JSC. If the JSC is unable to reach consensus on the strategy,
Astellas shall have the final say with respect to the matter; provided that
Astellas considers, reasonably and in good faith all input received from
Medivation, and provided further that Astellas exercises such final say in a
manner reasonably believed to be in the best interests of the Development and
Commercialization of Products. Each Party shall provide reasonable assistance to
the other Party in connection with any such filing.

10.4 Infringement of Collaboration Patents by Third Parties.

(a) Notification. If either Party becomes aware of any infringement, threatened
infringement, or alleged infringement of any Collaboration Patent (in each case,
a “Third Party Infringement”) or either Party receives any notice of any
certification filed under the US “Drug Price Competition and Patent Term
Restoration Act” of 1984 (21 United States Code §355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV)), as amended or supplemented (or any successor

 

69

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

law) claiming that any Collaboration Patent is invalid or unenforceable or
claiming that any Collaboration Patent will not be infringed by the manufacture,
use, marketing, or sale of a product for which an application under such act is
filed ([*] collectively with any Third Party Infringement, a “Product
Infringement”), then each Party shall promptly (and in the case of an [*], no
later than three (3) Business Days following receipt of such notice) notify the
other Party in writing thereof, and, in the case of a Third Party Infringement,
shall provide evidence in such Party’s possession demonstrating such threatened,
alleged or actual infringement.

(b) Enforcement Rights.

(i) Medivation Patents and Joint Patents. Subject to Section 10.4(e) and the
remainder of this Section 10.4(b)(i), Astellas shall have the first right, but
not the obligation, to bring an appropriate suit or other action against any
person or entity allegedly engaged in any Product Infringement of the Medivation
Patents or the Joint Patents in the Territory (and to defend any related
counterclaim), at Astellas’s expense. Astellas shall have a period of [*] days
(or, in the case of [*], [*] days) after its receipt or delivery of notice and
evidence pursuant to Section 10.4(a), to elect to so enforce such Medivation
Patent or Joint Patent in the Territory (or to settle or otherwise secure the
abatement of such Product Infringement). In the event Astellas does not so elect
(or settle or otherwise secure the abatement of such Product Infringement), it
shall so notify Medivation in writing, and Medivation shall have the right to
commence a suit or take action to enforce the applicable Medivation Patents or
Joint Patents with respect to such Product Infringement in the Licensed
Territory (and to defend any related counterclaim), at Medivation’s expense.
Each Party shall provide to the Party enforcing any such rights under this
Section 10.4(b)(i) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required to perfect or maintain jurisdiction to pursue such action. The
enforcing Party shall keep the other Party regularly informed of the status and
progress of such enforcement efforts, and shall reasonably consider the other
Party’s comments on any such efforts.

(ii) UCLA Technology. Subject to Section 10.4(e) and the remainder of this
Section 10.4(b)(ii), Astellas shall have the first right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity allegedly engaged in any Product Infringement of the UCLA Technology in
the Territory (and to defend any related counterclaim), at Astellas’s expense.
Astellas shall have a period of [*] days (or, in the case of [*] to the extent
permitted under the UCLA Agreement, as amended, [*] days) after its receipt or
delivery of notice and evidence pursuant to Section 10.4(a), to elect to so
enforce such UCLA Technology in the Territory (or to settle or otherwise secure
the abatement of such Product Infringement). In the event Astellas does not so
elect (or settle or otherwise secure the abatement of such Product
Infringement), it shall so notify Medivation in writing, and, as between the
Parties, Medivation shall have the right to commence a suit or take action to
enforce the applicable UCLA Technology with respect to such Product Infringement
in the Licensed Territory (and to defend any related counterclaim), at
Medivation’s expense. Each Party shall provide to the Party enforcing any such
rights under this Section 10.4(b)(ii) reasonable assistance in such enforcement
(such assistance shall include, if Astellas is the Party enforcing the rights,

 

70

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Medivation [*] to [*] to [*] to [*] as [*] if required to [*] to [*]), at such
enforcing Party’s request and expense, including joining such action as a party
plaintiff if required to perfect or maintain jurisdiction to pursue such action.
The enforcing Party shall keep the other Party regularly informed of the status
and progress of such enforcement efforts, and shall reasonably consider the
other Party’s comments on any such efforts. Astellas acknowledges and agrees
that, under the UCLA Agreement, Medivation is not permitted to initiate any such
suit until [*] days following the date that the applicable Infringement Notice
(as defined in the UCLA Agreement) takes effect (or within the applicable
timeframe required by law if the Infringement Notice is predicated on the
receipt of a notice of certification sent or filed pursuant to the U.S. “Drug
Price Competition and Patent Term Restoration Act” of 1984 or any equivalent or
similar notice or certification in any foreign jurisdiction, that the applicable
UCLA Patent is invalid or unenforceable or claiming that the UCLA Patent will
not be infringed by the Manufacture, use, marketing or sale of a product for
which an application under the act is filed), and Astellas’s right to initiate
any such suit shall be subject to the identical limitation. Astellas
acknowledges and agrees that the Regents retains a secondary right to institute
suit for patent infringement with respect to a Product Infringement, if, within
[*] days following the date that the applicable Infringement Notice (as defined
in the UCLA Agreement) takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and a suit has not been
brought against the infringer, as set forth in more detail in the UCLA
Agreement. In the event that the Regents institutes such a suit, Astellas shall
have no further rights under this Section 10.4(b)(ii) with respect to the
alleged infringement.

(iii) Astellas Patents. Astellas shall have the sole right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity allegedly engaged in any Product Infringement of the Astellas Patents.
Medivation shall provide reasonable assistance to Astellas in such enforcement,
at Astellas’s request and expense. Astellas shall keep Medivation regularly
informed of the status and progress of such enforcement efforts.

(c) Settlement. Without the prior written consent of the other Party, neither
Party shall settle any claim, suit or action that it brought under this
Section 10.4 involving Collaboration Patents in any manner that would negatively
impact such intellectual property or that would limit or restrict the ability of
either Party to sell Products anywhere in the Territory.

(d) Expenses and Recoveries. A Party bringing a claim, suit or action under
Section 10.4(b)(i), 10.4(b)(ii), or 10.4(b)(iii) against any person or entity
engaged in Product Infringement of the Collaboration Patents shall be solely
responsible for any expenses incurred by such Party as a result of such claim,
suit or action. If such Party recovers monetary damages from such Third Party in
such suit or action, such recovery shall be allocated first to the reimbursement
of any expenses incurred by the Parties in such litigation (including, for this
purpose, a reasonable allocation of expenses of internal counsel) and, solely to
the extent required by the UCLA Agreement, to reimburse the Regents for costs
and expenses incurred by the Regents, and any remaining amount (after payment of
any share thereof owed to the Regents under the UCLA Agreement) shall be
distributed as follows: (1) to the extent the recovery related to infringing
activities in the Shared Territory, [*] to Astellas and [*] to Medivation, and

 

71

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(2) to the extent the recovery related to infringing activities in the Licensed
Territory, [*] to Astellas and [*] to Medivation.

(e) Patents Licensed from Third Parties. Each Party’s rights under this
Section 10.4 with respect to any Collaboration Patent licensed to the other
Party by a Third Party shall be subject to the rights of such Third Party to
enforce such Collaboration Patent and/or defend against any claims that such
Collaboration Patent is invalid or unenforceable.

10.5 Defense of Collaboration Patents. Except as set forth in Section 10.3(a),
(b) or (c), to the extent any Party receives notice by counterclaim, or
otherwise, alleging the invalidity or unenforceability of any Collaboration
Patent, it shall bring such fact to the attention of the other Party, including
all relevant information related to such claim. The Parties, through the JSC,
shall discuss such claim. Where such allegation is made in an opposition,
reexamination, interference or other patent office proceeding, the provisions of
Section 10.3 shall apply. Where such allegation is made in a counterclaim to a
suit or other action brought under Section 10.4, the provisions of Section 10.4
shall apply. In all other cases, (a) where such allegation relates to a
Collaboration Patent within the Shared Territory, the JSC shall determine which
Party is most appropriate to take the lead in defending such allegation and all
reasonable costs incurred in connection with such defense shall be included as
Joint Commercialization Costs, and (b) where such action relates to a
Collaboration Patent within the Licensed Territory, Astellas shall have the
first right to defend such action, at Astellas’s expense, and Medivation will
cooperate with Astellas, at Astellas’s expense in such defense. In the event
Astellas does not so elect to defend an action with respect to any Medivation
Patent, Joint Patent, or UCLA Patent under this Section 10.5, it shall so notify
Medivation in writing, and Medivation shall have the right to so defend such
action in the Licensed Territory, at Medivation’s expense (but, for clarity,
Medivation shall have no such right with respect to any Astellas Patent). Each
Party shall provide to the Party defending any such rights under this
Section 10.5 in the Licensed Territory all reasonable assistance in such
enforcement, at such defending Party’s request and expense. The defending Party
shall keep the other Party regularly informed of the status and progress of such
efforts, and shall reasonably consider the other Party’s comments on any such
efforts.

10.6 Defense of Infringement Actions. During the Term, each Party shall bring to
the attention of the other Party all information regarding potential
infringement or any claim of infringement of Third Party intellectual property
rights in connection with the development, manufacture, production, use,
importation, offer for sale, or sale of Products in the Territory. The Parties
shall discuss such information and decide how to handle such matter. Subject to
Article 12, each Party shall be solely responsible for defending any action,
suit, or other proceeding brought against it alleging infringement of Third
Party intellectual property rights in connection with its activities under this
Agreement. This Section 10.6 shall not be interpreted as placing on either Party
a duty of inquiry regarding Third Party intellectual property rights.

10.7 Patent Marking. Astellas shall, and shall require its Affiliates and
Sublicensees, to mark Products sold by it hereunder (in a reasonable manner
consistent with industry custom and practice) with appropriate patent numbers or
indicia to the extent permitted by Applicable Law, in those countries in which
such markings or such notices impact recoveries of damages or equitable remedies
available with respect to infringements of patents.

 

72

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.8 Personnel Obligations. Prior to beginning work under this Agreement
relating to any research, Development or Commercialization of a Collaboration
Molecule or a Product, each employee, agent or independent contractor of
Astellas or Medivation or of either Party’s respective Affiliates shall be bound
by non-disclosure and invention assignment obligations which are consistent with
the obligations of Astellas or Medivation, as appropriate, in this Article 10,
to the extent permitted by Applicable Law, including without limitation:
(a) promptly reporting any invention, discovery, process or other intellectual
property right; (b) assigning to Astellas or Medivation, as appropriate, all of
his or her right, title and interest in and to any invention, discovery, process
or other intellectual property right; (c) in the case of employees, agents, or
independent contractors working in the United States, taking actions reasonably
necessary to secure patent protection; (d) performing all acts and signing,
executing, acknowledging and delivering any and all documents required for
effecting the obligations and purposes of this Agreement; and (e) abiding by the
obligations of confidentiality and non-use set forth in Article 13. It is
understood and agreed that such non-disclosure and invention assignment
agreement need not reference or be specific to this Agreement.

10.9 Trademarks. Astellas shall be responsible for the selection, registration,
maintenance and defense of all trademarks for use in connection with the sale or
marketing of Products in the Field in the Territory (the “Marks”). The fees and
expenses incurred in connection therewith for Marks applicable to Product in the
Licensed Territory shall be the responsibility of Astellas, and the Trademark
Costs shall be deemed Joint Commercialization Costs. All uses of the Marks shall
be reviewed by the JCC and shall comply with Applicable Law (including, without
limitation, those laws and regulations particularly applying to the proper use
and designation of trademarks in the applicable countries). Neither Party shall,
without the other Party’s prior written consent, use any trademarks or house
marks of the other Party (including the other Party’s corporate name), or marks
confusingly similar thereto, in connection with such Party’s marketing or
promotion of Products under this Agreement, except as may be expressly
authorized in connection with activities under Section 6.9 or the Co-Promotion
Agreement and except to the extent required to comply with Applicable Law.
Astellas shall own all Marks with respect to the Products.

10.10 Confirmatory Patent Licenses. Medivation shall, if so requested by
Astellas, promptly enter into confirmatory license agreements, in a form
consistent with the terms of this Agreement and reasonably acceptable to the
Parties, for purposes of recording the licenses granted under this Agreement
with such patent offices in the Territory as Astellas considers appropriate.
Astellas shall bear any filing costs and any costs of outside counsel or experts
required with respect to such recordations.

10.11 Designation of Astellas Patents. If Astellas decides that it would like to
incorporate into a Product any invention claimed or covered by one or more
Patents Controlled by Astellas or that it would otherwise like to use such an
invention in the Development, Manufacture, or Commercialization of Products,
Astellas shall provide Medivation with written notice thereof, including a
description of such invention and an identification of the applicable Patent(s).
In addition, Medivation shall have the right to propose to Astellas that an
invention claimed or covered by one or more Patents Controlled by Astellas be
incorporated or used in such manner. In any event, if and only if the Parties
mutually agree to incorporate an invention

 

73

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

claimed or covered by one or more Patents Controlled by Astellas into a Product
or to use such invention in the Development, Manufacture, or Commercialization
of Products, each such Patent shall thereafter be deemed to be an Astellas
Patent. Astellas shall use commercially reasonable efforts to refrain, and to
cause its Affiliates to refrain, from the use of any invention in the
Development, Manufacture, or Commercialization of Product or the incorporation
of any such invention into a Product, to the extent that Astellas knows that
such invention would, at the time of such use or incorporation, be covered by a
Patent Controlled by Astellas (other than an Astellas Patent), and Astellas
shall not knowingly and intentionally advocate for such use or incorporation,
unless Astellas first advises Medivation of such Patent and offers to include it
as an Astellas Patent pursuant to this Section 10.11. If Astellas breaches its
obligations pursuant to the immediately preceding sentence with respect to any
invention or Patent Controlled by Astellas, then Astellas may cure such breach
by thereafter advising Medivation of the Patent and offering to include it as an
Astellas Patent pursuant to this Section 10.11, and such obligation shall be
Medivation’s sole remedy with respect to such breach.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

11.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as of the Effective
Date as follows:

(a) Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted by it hereunder.

(b) Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

(c) No Conflict. Except as disclosed by Medivation to Astellas in writing prior
to the Effective Date, it is not a party to and will not enter into any
agreement that would prevent it from granting the rights or exclusivity granted
or intended to be granted to the other Party under this Agreement or performing
its obligations under this Agreement.

(d) No Debarment. Such Party is not debarred, has not been convicted, and is not
subject to debarment or conviction pursuant to Section 306 of the FD&C Act. In
the course of the Development of Products, such Party has not used prior to the
Effective Date and shall not use, during the Term, any employee, agent or
independent contractor who has been

 

74

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

debarred by any Regulatory Authority, or, to the best of such Party’s knowledge,
is the subject of debarment proceedings by a Regulatory Authority or has been
convicted pursuant to Section 306 of the FD&C Act.

11.2 Representations and Warranties by Medivation. Medivation hereby represents
and warrants to Astellas, as of the Effective Date, as follows:

(a) Title; Encumbrances. Medivation, Inc. or its wholly owned subsidiary
Medivation Prostate Therapeutics, Inc. (i) has sole legal and beneficial title
to the Medivation Technology existing as of the Effective Date, including the
Patents listed on Exhibit 1.115, and (ii) is the exclusive licensee of the UCLA
Technology, including the UCLA Patents listed on Exhibit 1.183 (as qualified by
the exceptions noted on Exhibit 1.183), and in each case ((i) and (ii)) such
ownership or license is free and clear from any mortgages, pledges, liens,
security interests, conditional and installment sale agreements, encumbrances,
charges or claims of any kind, and Medivation, Inc. or Medivation Prostate
Therapeutics, Inc. has the right to grant the licenses to Astellas as purported
to be granted pursuant to this Agreement. Neither Medivation nor any of its
Affiliates has entered into any agreement (other than agreements with
subcontractors) granting (x) any right, interest or claim in or to, any
Medivation Patents or Medivation Technology or (y) a sublicense under any UCLA
Technology, in each case ((x) and (y)) to any Third Party. Exhibit 1.115 and
Exhibit 1.183 lists all of the Patents within Medivation’s Control that would be
reasonably necessary or useful for the Exploitation of Collaboration Molecules
and Products that exist as of the Effective Date. Upon request by Astellas not
more than once per year, Medivation shall deliver to Astellas an updated version
of Exhibit 1.115 and Exhibit 1.183.

(b) Recordation. Medivation has properly recorded in the relevant U.S. and
foreign patent offices the assignments, or other necessary documents, supporting
its legal title to the Medivation Patents.

(c) Notice of Infringement or Misappropriation. Medivation has not received any
written notice from any Third Party asserting or alleging that any Exploitation
of Collaboration Molecules or Products by Medivation has infringed or
misappropriated, or would infringe or misappropriate, the intellectual property
rights of any Third Party.

(d) Non-infringement of Third Party Rights. To Medivation’s knowledge, the
Exploitation after the Effective Date of MDV3100 or the Initial MDV3100 Product
throughout the Territory as contemplated in this Agreement as of the Effective
Date will not infringe any patent applications or patents owned or controlled by
a Third Party (in the case of pending claims, evaluating them as if issued).

(e) No Proceedings. There are no pending, and to Medivation’s knowledge there
are no threatened, actions, claims, demands, suits, proceedings, arbitrations,
grievances, citations, summonses, subpoenas, inquiries or investigations of any
nature, civil, criminal, regulatory or otherwise, in law or in equity, against
Medivation or any of its Affiliates or, to the knowledge of Medivation, pending
or threatened against any Third Party, in each case involving

 

75

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the Medivation Technology, UCLA Technology, Collaboration Molecules or Products,
or relating to the transactions contemplated by this Agreement.

(f) Third-Party Activities. To Medivation’s knowledge, there are no activities
by Third Parties that would constitute infringement or misappropriation of the
Medivation Technology or UCLA Technology (in the case of pending claims,
evaluating them as if issued).

(g) No Knowledge of Invalidity. Medivation has no knowledge from which it would
have reason to conclude that the species claim in the pending UCLA Patents
reading on MDV3100 would, if issued, be invalid or unenforceable, and no Third
Party has challenged the extent, validity or enforceability of any Patents
encompassed within the Medivation Patents or UCLA Patents (i) through the
institution of legal proceedings, in a court or of interference, nullity or
similar invalidity proceedings before the U.S. Patent and Trademark Office or
any analogous foreign entity or (ii) to the knowledge of Medivation following
reasonably diligent inquiry, by written threat of institution of such
proceedings.

(h) No Misappropriation. To the knowledge of Medivation, the conception and
reduction to practice of any inventions and the use or development of any other
Information within the Medivation Technology, and any and all Regulatory
Materials and Regulatory Approvals submitted to or filed with a Regulatory
Authority by Medivation or any of its Affiliates, have not constituted or
involved the misappropriation of trade secrets or other rights or property of
any Third Party.

(i) Disclosure. Medivation has heretofore disclosed or made available to
Astellas (i) all material scientific and technical information known to it or
its Affiliates relating to (A) the safety and efficacy of MDV3100 and the
Initial MDV3100 Product, including the results of any Nonclinical Studies and/or
Clinical Trials with respect to the foregoing, and (B) the drug quality,
including stability, variability, impurities and delivery performance, of
MDV3100 and the Initial MDV3100 Product and (ii) all material Regulatory
Materials and Regulatory Approvals submitted to or filed with a Regulatory
Authority by Medivation or any of its Affiliates and the status of all material
discussions with Regulatory Authorities, in each case, in respect of MDV3100 and
the Initial MDV3100 Product.

(j) Accuracy of Regulatory Materials. All Regulatory Materials, including all
INDs, submitted or filed by Medivation or any of its Affiliates were, at the
time of submission or filing, true, complete and accurate in all material
respects, (ii) no serious adverse event information has come to the attention of
Medivation or any of its Affiliates that is materially different with respect to
the incidence, severity or nature of such serious adverse events than the
information that was filed as safety updates to any such Regulatory Materials or
Regulatory Approvals, and (iii) all written data summaries that were included in
any such Regulatory Materials or Regulatory Approvals based on Clinical Trials
conducted or sponsored by Medivation or any of its Affiliates accurately
summarize in all material respects the raw data underlying such summaries.

 

76

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(k) INDs in Good Standing. Medivation has not received any written notice that
indicates that any of the INDs for MDV3100 or the Initial MDV3100 Product are
not currently in good standing with the FDA or any other applicable Regulatory
Authority; Medivation has made available to Astellas complete and accurate
copies of all INDs and all other material documentation submitted to any
Regulatory Authority by Medivation or any of its Affiliates with respect to
MDV3100 and the Initial MDV3100 Product; and Medivation has filed with the FDA
all required notices, supplemental applications and annual or other reports or
documents, including adverse experience reports, with respect to each IND that
are material to the continued Development of MDV3100 and the Initial MDV3100
Product.

(l) Disclosure to Regulatory Authorities. Neither Medivation nor any of its
Affiliates, nor any of its or their respective officers, employees, or agents
has made an untrue statement of material fact or fraudulent statement to the FDA
or any other Regulatory Authority with respect to the Development of MDV3100 or
the Initial MDV3100 Product, failed to disclose a material fact required to be
disclosed to the FDA or any other Regulatory Authority with respect to the
Development of MDV3100 or the Initial MDV3100 Product, or committed an act, made
a statement, or failed to make a statement with respect to the Development of
MDV3100 or the Initial MDV3100 Product that could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto.

(m) Conduct of Development. All Development activities related to MDV3100 and
the Initial MDV3100 Product have been conducted in accordance with Applicable
Law in all material respects.

(n) Manufacturing. All Manufacturing, stability testing, labeling, packaging,
storing, and shipping operations conducted by Medivation and its Affiliates, and
to its knowledge, by its suppliers, relating to MDV3100 and the Initial MDV3100
Product are currently conducted, and have been conducted with respect to
clinical Development of MDV3100 and the Initial MDV3100 Product, in compliance
in all material respects with cGMP, if required, and other Applicable Law.

(o) UCLA Agreement. A true, complete, and correct copy of the UCLA Agreement and
the Bailment Agreement, as amended on or prior to the Effective Date, has been
provided to Astellas on or prior to the Effective Date.

(p) UCLA Bailment Agreement. Medivation and its Affiliates are not currently
using or practicing, and, except with the prior written consent of Astellas,
will not use or practice, in connection with the Exploitation of any
Collaboration Molecule or Product under the Collaboration, any materials or
technology (including Patents) (i) licensed (exclusively or nonexclusively) or
otherwise transferred or made available to Medivation or its Affiliates or any
of its or their employees, officers, directors or agents, or (ii) to which
Medivation or its Affiliates any of its or their employees, officers, directors
or agents had access, in each case ((i) and (ii)) pursuant to that certain
Nonexclusive Bailment and License Agreement between the Regents and Medivation
Prostate Therapeutics, Inc. dated October 27, 2005 (the “Bailment Agreement”).

 

77

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(q) US/Japan Tax Treaty. Medivation satisfies the limitation on benefits
provision of the Convention between The Government of the United States of
America and The Government of Japan for the Avoidance of Double Taxation and the
Prevention of Fiscal Evasion with respect to Taxes on Income (“US/Japan Tax
Treaty”).

11.3 Other Covenants by Medivation.

(a) No Transfer of Title. Medivation covenants and agrees that from the
Effective Date until the expiration of the Term, neither it nor its Affiliates
shall enter into any agreement with any Third Party, whether written or oral,
with respect to, or otherwise assign, transfer, license, or convey its right,
title or interest in or to, the Medivation Technology, any Collaboration
Molecule or Product, in each case, that is in conflict with the rights granted
by Medivation to Astellas under this Agreement or that would prevent Medivation
from performing its obligations under this Agreement.

(b) No Grant of Encumbrance. Medivation covenants and agrees that from the
Effective Date until the expiration of the Term, it shall not grant any
mortgage, lien, deed of trust, charge, pledge, security interest or other
encumbrance or imposition with respect to any of the Medivation Patents that
would prevent it from performing its obligations under this Agreement.

(c) UCLA Agreement. Medivation covenants and agrees that from the Effective Date
until the expiration of the Term, it (i) shall not execute or otherwise permit,
and shall cause its Affiliates to refrain from executing or otherwise
permitting, any amendment, modification or waiver to or assignment of the UCLA
Agreement without the prior written consent of Astellas, (ii) shall not make any
election or exercise any right or option (or omit to take any action) which
would, and shall cause its Affiliates to refrain from making any election or
exercising any right or option (or omitting to take any action) which would,
terminate or relinquish in whole or in part any right under the UCLA Agreement,
(iii) shall comply, and shall cause its Affiliates to comply in all respects,
with all of its, and its Affiliates’, obligations under the UCLA Agreement,
(iv) shall take, and shall cause its Affiliates to take, such actions as shall
be necessary to keep in full force and effect the UCLA Agreement, and (v) shall
give prompt notice to Astellas, together with a detailed summary of outstanding
issues if Astellas so requests, of any notice received from the Regents of any
actual or alleged defaults, breaches, violations, proposed amendments or
proposed modifications of, or any proposed waivers under, the UCLA Agreement.

(d) Designated Sublicensee. Medivation covenants and agrees that promptly
following the Effective Date, it shall cause the Regents to agree in writing
that for the purposes of the UCLA Agreement, as amended, Astellas is a
Designated Sublicensee (as defined therein).

(e) Product Warranty. Medivation covenants and warrants that all Product
provided by or on behalf of Medivation in accordance with Section 7.3, including
Product for use in Development activities hereunder (i) will be in conformity
with the applicable specifications therefor at the time of delivery; (ii) will
have been manufactured in compliance with cGMP, if required, and Applicable Law;
(iii) to the knowledge of Medivation, will have

 

78

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

been manufactured in facilities that are in compliance with Applicable Law at
the time of such manufacture (including applicable inspection requirements of
the FDA and other Regulatory Authorities); (iv) will not be adulterated or
misbranded under the FD&C Act; (v) may be introduced into interstate commerce
pursuant to the FD&C Act; and (vi) will have an expiration date no earlier than
twelve (12) months after the date of delivery thereof.

11.4 Disclaimer. Medivation makes no warranties except as set forth in this
Article 11 concerning the Medivation Technology or UCLA Technology, and Astellas
makes no warranties except as set forth in this Article 11 concerning the
Astellas Technology.

11.5 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
ARTICLE 11, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification by Medivation. Medivation shall defend, indemnify, and hold
Astellas, its Affiliates, subcontractors, Sublicensees and Distributors, and its
and their respective officers, directors, employees, and agents (the “Astellas
Indemnitees”) harmless from and against any and all damages or other amounts
payable to a Third Party claimant, as well as any reasonable attorneys’ fees and
costs of litigation incurred by such Astellas Indemnitees (collectively,
“Astellas Damages”), all to the extent resulting from claims, suits, proceedings
or causes of action brought by or on behalf of such Third Party (“Astellas
Claims”) against such Astellas Indemnitee that arise from or are based on:

(a)(i) a breach of any of Medivation’s representations, warranties, and
obligations under this Agreement; (ii) the willful misconduct or grossly
negligent acts of Medivation, its Affiliates, subcontractors or sublicensees
(excluding Astellas, its Affiliates, and Sublicensees as licensees or
sublicensees of Medivation hereunder), or the officers, directors, employees, or
agents of Medivation or its Affiliates, subcontractors, or such sublicensees;
(iii) the Exploitation of Collaboration Molecules or Products by or on behalf of
Medivation or its Affiliates, subcontractors or sublicensees (excluding
Astellas, its Affiliates, and Sublicensees as licensees or sublicensees of
Medivation hereunder) before the Effective Date; or (iv) any violation of
Applicable Law by Medivation, its Affiliates, subcontractors or sublicensees
(excluding Astellas, its Affiliates, and Sublicensees as licensees or
sublicensees of Medivation hereunder), or the officers, directors, employees, or
agents of Medivation or its Affiliates,

 

79

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

contractors or such sublicensees; excluding, in each case ((i), (ii), (iii) and
(iv)), any damages or other amounts for which Astellas has an obligation to
indemnify any Medivation Indemnitee pursuant to Section 12.2(b)-(d), as to which
damages or amounts each Party shall indemnify the other to the extent of their
respective liability for such damages or amounts; and

(b)(i) the Exploitation by or on behalf of Medivation or its Affiliates,
(sub)contractors, distributors or sublicensees (excluding such conduct by or on
behalf of Astellas, its Affiliates and Sublicensees as licensees or sublicensees
of Medivation hereunder) of any Product (or the Collaboration Molecule contained
therein) for the benefit of any Terminated Region following the applicable
effective date of termination; (ii) the exercise or use by or on behalf of
Medivation, its Affiliates, (sub)contractors, distributors, licensees, or
sublicensees (excluding such exercise by Astellas, its Affiliates, and
Sublicensees as licensees and sublicensees of Medivation hereunder) of rights
under any license or right of reference, or in or to any Regulatory Materials,
Regulatory Approvals, Marks or other Information, in each case granted,
transferred or made available by or on behalf of Astellas or any of its
Affiliates to Medivation following or in connection with termination of this
Agreement with respect to any Terminated Region(s), including pursuant to any
post-termination transition agreement.

12.2 Indemnification by Astellas. Astellas shall defend, indemnify, and hold
Medivation, its Affiliates, subcontractors, distributors, licensees and
sublicensees, and each of their respective officers, directors, employees, and
agents, (the “Medivation Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Medivation
Indemnitees (collectively, “Medivation Damages”), all to the extent resulting
from any claims, suits, proceedings or causes of action brought by such Third
Party (collectively, “Medivation Claims”) against such Medivation Indemnitee
that arise from or are based on: (a) the Exploitation of Collaboration Molecules
or Products by Astellas or its Affiliates, subcontractors, Distributors or
Sublicensees for the benefit of the Licensed Territory, but excluding any Shared
Territory Activities; (b) a breach of any of Astellas’s representations,
warranties, and obligations under the Agreement; (c) the willful misconduct or
grossly negligent acts of Astellas or its Affiliates, subcontractors,
Distributors, or Sublicensees, or the officers, directors, employees, or agents
of Astellas or its Affiliates, subcontractors, Distributors, or Sublicensees;
and/or (d) any violation of Applicable Law by Astellas, its Affiliates,
subcontractors, Distributors, or Sublicensees, or the officers, directors,
employees, or agents of Astellas or its Affiliates, subcontractors,
Distributors, or Sublicensees; excluding, in each case ((a), (b), (c) and (d)),
any damages or other amounts for which Medivation has an obligation to indemnify
any Astellas Indemnitee pursuant to Section 12.1(a), as to which damages or
amounts with respect to each of clauses (b), (c) and (d) each Party shall
indemnify the other to the extent of their respective liability for such damages
or amounts.

12.3 Indemnification Procedures. The Party claiming indemnity under this Article
12 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
the claim, suit, proceeding or cause of action for which indemnity is being
sought (“Claim”). The Indemnifying Party’s obligation to defend, indemnify, and
hold harmless pursuant to Section 12.1 or 12.2, as applicable, shall be reduced
to the extent the Indemnified Party’s delay in providing notification

 

80

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

pursuant to the previous sentence results in prejudice to the Indemnifying
Party. At its option, the Indemnifying Party may assume the defense of any Claim
for which indemnity is being sought by giving written notice to the Indemnified
Party within [*] days after receipt of the notice of the Claim. The assumption
of defense of the Claim shall not be construed as an acknowledgment that the
Indemnifying Party is liable to indemnify any Indemnified Party in respect of
the Claim, nor shall it constitute waiver by the Indemnifying Party of any
defenses it may assert against the Indemnified Party’s claim for
indemnification. The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense. The Indemnified Party may participate in and monitor such defense
with counsel of its own choosing at its sole expense; provided, however, the
Indemnifying Party shall have the right to assume and conduct the defense of the
Claim with counsel of its choice. The Indemnifying Party shall not settle any
Claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of money.
The Indemnified Party shall not settle any such Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld. If the Indemnifying Party does not assume and conduct the defense of
the Claim as provided above, (a) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to the Claim in any manner the Indemnified Party may deem reasonably appropriate
(and the Indemnified Party need not consult with, or obtain any consent from,
the Indemnifying Party in connection therewith), and (b) the Indemnified Party
reserves any right it may have under this Article 12 to obtain indemnification
from the Indemnified Party.

12.4 Certain Third Party Claims Related To Products In The Shared Territory. The
Parties shall share equally any Shared Program Damages. With respect to any
Shared Program Damages incurred by a Party (or any of its Indemnified Persons)
during the Term, such Shared Program Damages shall be deemed to constitute (and
shall be included in) Joint Development Costs, Joint Commercialization Costs
and/or Joint Medical Affairs Costs, as applicable (and the Parties shall
cooperate in good faith to allocate such amount(s) to the appropriate cost
category). After the Term, each Party shall reimburse the other Party for fifty
percent (50%) of any Shared Program Costs incurred by such Party (or any of its
Indemnified Persons) no later than [*] days after receipt of reasonable
documentation evidencing such amounts. If either Party receives notice of a
Third party claim that arises from or is based on any Shared Program Activities,
such party shall inform the other Party in writing as soon as reasonably
practicable, and the Parties shall discuss a strategy on how to defend against
such Third Party claim.

12.5 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder and which
are consistent with normal business practices of prudent companies similarly
situated at all times during which any Product is being clinically tested in
human subjects or commercially distributed or sold. It is understood that such
insurance shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Article 12. Each
Party shall provide the other with written evidence of such insurance upon
request. Each Party shall provide the other with written notice at least [*]
days prior to the cancellation, non-renewal or material change in such

 

81

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

insurance or self-insurance which materially adversely affects the rights of the
other Party hereunder.

ARTICLE 13

CONFIDENTIALITY

13.1 Product Information. The Parties recognize the importance of establishing
mutually agreeable rules and procedures concerning the disclosure and
dissemination of Information owned or Controlled by either Party or any of its
Affiliates relating specifically to [*] (the “Product Information”). For
clarity, Product Information includes any such Information generated by or on
behalf of either Party or any of its Affiliates or disclosed by or on behalf of
one Party or any of its Affiliates to the other Party or any of its Affiliates
(including any such Information disclosed under an Existing Confidentiality
Agreement), in each case whether prior to or during the Term of this Agreement.
Except as [*] by this Article 13 or any other provision of this Agreement, each
Party and its Affiliates shall have the right (a) to [*] to one or more Third
Parties in [*] and [*], subject to that Party’s obligations with respect to
Third Party subcontractors pursuant to Sections 3.6, 6.8 and 7.9, and (b) to use
[*] in any manner consistent with the terms and conditions (including any grant
of a license or similar right provided in Articles 8 and 14) of this Agreement
or any Ancillary Agreement. Without limitation to the foregoing, the disclosure
of Product Information shall be subject to (i) the procedures for issuing press
releases and other publicity that are set forth in Section 13.4 and (ii) in the
case of the data and results of Clinical Trials and Nonclinical Studies with
respect to any Collaboration Molecule or Product (whether conducted prior to or
during the Term of this Agreement), the procedures and restrictions set forth in
Section 13.5. In addition, the JSC may from time to time establish additional
procedures or restrictions that govern disclosure of certain Product Information
or use of certain disclosure channels, provided all such procedures and
restrictions shall be effective only to the extent they comply with Applicable
Law. If this Agreement is terminated with respect to a particular Region or in
its entirety, then any Product Information consisting of Regulatory Materials or
Regulatory Approvals that are assigned to Medivation pursuant to Article 14 as
result of such termination shall be deemed to be the Confidential Information of
Medivation, and shall remain subject to Sections 13.2 and 13.3. The Parties
acknowledge and agree that although this Section 13.1 is intended as a general
matter to provide each Party and its Affiliates with [*] to determine [*] of
Product Information (in each case in a manner consistent with this
Section 13.1), it is the expectation of each Party that the other Party will at
all times take into consideration the [*], in making any such disclosures.
Notwithstanding anything contained in this Section 13.1 to the contrary, neither
Party nor any of its Affiliates shall make disclosures of Product Information
that [*] the other Party’s intellectual property (including trade secrets,
unpublished Patent filings or invention disclosures) [*]. Nothing in this
Section 13.1 shall be deemed to prohibit either Party or any of its Affiliates
from making such disclosures as, in such Party’s or its Affiliate’s reasonable
judgment, are required by Applicable Law.

 

82

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

13.2 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
during the Term and for [*] years thereafter, it shall, and shall cause its
Affiliates, to keep confidential and not publish or otherwise disclose to any
Third Party, and not use for any purpose other than as provided for in this
Agreement or any Ancillary Agreement, any Confidential Information of the other
Party or any of its Affiliates, provided that each Party and its Affiliates may
disclose the Confidential Information of the other Party or its Affiliates to
the receiving Party’s and its Affiliates’ officers, directors, employees and
agents who in each case are bound by commercially reasonable obligations of
confidentiality with respect to the use and disclosure of such Confidential
Information. Notwithstanding the foregoing, Confidential Information of a Party
or its Affiliate shall exclude that portion of such information or materials
that the receiving Party (or the receiving Party’s Affiliate) can demonstrate by
competent written proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any wrongful act, fault, or
negligence of the receiving Party;

(d) is subsequently disclosed to the receiving Party or its Affiliate by a Third
Party without obligations of confidentiality with respect thereto; or

(e) is independently discovered or developed by the receiving Party or its
Affiliate without the aid, application, or use of Confidential Information.

13.3 Authorized Disclosure of Confidential Information. Notwithstanding
Section 13.2, each Party may disclose Confidential Information to the extent
such disclosure is reasonably necessary in the following situations:

(a) filing or prosecuting Collaboration Patents in accordance with Article 10;

(b) regulatory filings and other filings with Governmental Authorities
(including Regulatory Authorities), including filings with the SEC or FDA, with
respect to a Product as permitted hereunder;

(c) responding to a valid order of a court of competent jurisdiction or other
competent authority; provided that the receiving Party shall first have given to
the disclosing Party notice and a reasonable opportunity to quash the order or
obtain a protective order requiring that the Confidential Information be held in
confidence or used only for the purpose for which the order was issued; and
provided further that if such order is not quashed or a protective order is not
obtained, the Confidential Information disclosed shall be limited to the
information that is legally required to be disclosed;

 

83

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) complying with Applicable Law, including regulations promulgated by
securities exchanges;

(e) disclosure to its Affiliates and Third Parties only on a need-to-know basis
and solely in connection with the performance by the disclosing Party of its
obligations or the exercise of its rights under this Agreement (including with
respect to development, manufacturing and commercialization of Collaboration
Molecules and Products), provided that each disclosee, prior to any such
disclosure, must be bound by obligations of confidentiality and non-use at least
as equivalent in scope as those set forth in Section 13.1 and 13.2, except [*]
may be [*] as can reasonably be [*], but in any case [*] shall have a [*] that
is [*];

(f) disclosure of the material terms of this Agreement to any bona fide
potential or actual investor, investment banker, acquirer, merger partner,
Sublicensee, collaborator or other potential or actual financial partner;
provided that each disclosee must be bound by obligations of confidentiality and
non-use at least as equivalent in scope as those set forth in Section 13.1 and
13.2 prior to any such disclosure, except [*] may be [*] as can reasonably be
[*], but in any case [*] shall have [*] that is [*];

(g) disclosure of any Collaboration results or status reports (including data
from any Clinical Trials) to any bona fide potential or actual investor,
investment banker, acquirer, merger partner, Sublicensee, collaborator or other
potential or actual financial partner; provided that (i) each disclosee must be
bound by obligations of confidentiality and non-use at least as equivalent in
scope as those set forth in Section 13.1 and 13.2 prior to any such disclosure,
except [*] may be [*] as can reasonably be [*], but in any case [*] shall have a
[*] that is [*], and (ii) in the case of Medivation’s disclosure, Medivation
submits the contents of such proposed disclosure to Astellas at least [*] days
prior to such disclosure, but Medivation shall not be required to disclose the
identity of the disclosee; and

(h) in the case of Medivation, complying with the terms of the UCLA Agreement.

Notwithstanding the foregoing, in the event that a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
13.3(a), 13.3(b) or 13.3(d), it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use
reasonable efforts to secure confidential treatment of such information. In any
event, the Parties agree to take all reasonable action to avoid disclosure of
Confidential Information hereunder.

13.4 Terms of Agreement.

(a) The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties (and shall not constitute Product
Information), subject to the special authorized disclosure provisions set forth
in Section 13.3 and this Section 13.4. The Parties have agreed to make a joint
public announcement of the execution of this Agreement substantially in the form
of the press release attached as Exhibit 13.4 on or within two (2) trading days
after the Effective Date.

 

84

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) After release of such press release, if either Party or any of its
Affiliates desires to make a press release or other similar public announcement
concerning the material terms of this Agreement or any activities under this
Agreement, such Party shall give reasonable prior advance notice of the proposed
text of such press release or announcement to the other Party for its prior
review and approval (except as otherwise provided herein), such approval not to
be unreasonably withheld, except that, subject to Section 13.4(c), in the case
of a press release or governmental filing required by law, the disclosing Party
shall provide the other Party with such advance notice as it reasonably can and
shall not be required to obtain approval therefor. A Party commenting on such a
proposed press release or announcement shall provide its comments, if any,
within [*] Business Days after receiving the press release for review. Each
Party shall have the right to make a press release announcing the achievement of
each milestone under this Agreement as it is achieved, and the achievements of
Regulatory Approvals as they occur, subject only to the review procedure set
forth in the preceding sentence. In relation to a Party’s review of such a
proposed press release or announcement, the Party may make specific, reasonable
comments on such proposed press release or announcement within the prescribed
time for commentary, but shall not withhold its approval to disclosure of any
information that is required by Applicable Law to be disclosed. Neither Party
shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this Agreement that have already been
publicly disclosed by such Party or such Party’s Affiliate, or by the other
Party or any of its Affiliates, in accordance with this Section 13.4.

(c) The Parties acknowledge that either or both Parties may be obligated to make
a filing (including to file a copy of this Agreement) with the SEC or other
Governmental Authorities. Each Party shall be entitled to make such a required
filing, provided that it requests confidential treatment of at least the
commercial terms and sensitive technical terms hereof and thereof to the extent
such confidential treatment is reasonably available to such Party. In the event
of any such filing, each Party will provide the other Party with a copy of the
Agreement marked to show provisions for which such Party intends to seek
confidential treatment and shall reasonably consider and incorporate the other
Party’s comments thereon to the extent consistent with the legal requirements
governing redaction of information from material agreements that must be
publicly filed.

13.5 Public Disclosures of Data. Neither Party nor any of its Affiliates shall,
except as may be required by Applicable Law in the reasonable judgment of such
Party or its Affiliates and its or their counsel, publicly disclose data or
results of Clinical Trials or Nonclinical Studies that have not already been
publicly disclosed with respect to any Collaboration Molecule or Product
(whether conducted prior to or during the Term of this Agreement), except as
provided in this Section 13.5.

(a) Press Releases. The Parties shall coordinate to issue a joint press release
covering the top line results of all material Clinical Trials or Nonclinical
Studies as quickly as possible following finalization and receipt of such
results. The content of such press releases shall be determined by mutual
agreement of the Parties. If either Party believes disclosure of such results
should be deferred to an upcoming scientific or medical conference, the Parties
shall confer diligently and in good faith to attempt to reach agreement on that
point.

 

85

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Scientific and Medical Conferences. All presentations of such data and
results at scientific and medical conferences that are international in
character or that relate to the United States shall be by mutual agreement of
the Parties.

(c) Publications. Publications of such data and results in peer-reviewed
journals (“Publications”) shall be made only pursuant to this Section 13.5(c).
The Party proposing a Publication shall provide the other Party the opportunity
to review the proposed Publication at least [*] days prior to the earlier of its
intended submission for publication. If the other Party offers no comments on
the Publication, the submitting Party may submit the Publication [*] days after
it provided the Publication to the reviewing Party (or earlier, with the written
consent of the reviewing Party). The submitting Party shall consider the
comments of the reviewing Party in good faith. If the Parties are unable to
agree upon any aspect of the Publication, including its form, content, timing
(including with respect to additional time required for seeking patent
protection for inventions disclosed in the Publication), or proposed medium of
publication, either Party may refer the dispute to the JMAC, which shall resolve
the dispute in accordance with Section 2.5(d) in the best interests of the
Development and Commercialization of the Collaboration Molecules and the
Products and in a manner designed to the extent possible to enable each Party to
comply with its publication policies. The submitting Party shall provide the
other Party a copy of the Publication at the time of the submission.
Notwithstanding the foregoing, the JMAC shall not have the right to authorize
the publication of either Party’s Confidential Information without such Party’s
consent, except that this restriction shall not restrict the JMAC from
authorizing any publication of any Clinical Trial results. Each Party agrees to
acknowledge the contributions of the other Party, and the employees of the other
Party, in all publications as scientifically appropriate.

ARTICLE 14

TERM AND TERMINATION

14.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 14, shall expire (a) in the
Shared Territory, at such time Astellas notifies Medivation of Astellas’s
ceasing permanently to sell Products in the Shared Territory and (b) in the
Licensed Territory, on a country-by-country basis at the end of the applicable
Royalty Term (the “Term”).

14.2 Termination by Astellas.

(a) At Will. Astellas shall have the right to terminate this Agreement [*] upon
[*] days prior written notice, which notice may be given to Medivation (i) at
any time after the first anniversary of the first commercial sale of a Product
in [*] or (ii) at any earlier time with Medivation’s written consent (such
termination, a “Termination at Will”).

(b) For Regulatory-Related Reasons. Astellas shall have the right to terminate
this Agreement on a Region-by-Region basis upon [*] days prior written notice to
Medivation if Astellas concludes, reasonably and in good faith, that [*] to [*]
after the [*] (i)

 

86

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

make it [*] that a [*] will [*] in a [*], or (ii) make it [*] that a [*] will
[*] in a [*] or with a [*] which may [*] the [*] of the [*] in the [*]; provided
that if at such time there is more than one Active Product in such Region,
Astellas may terminate the Region pursuant to this Section 14.2(b) only if
clause (i) or (ii) is satisfied with respect to all such Active Products in such
Region. For the avoidance of doubt, Astellas’s conclusion pursuant to the
previous sentence may be based upon such [*] to [*] after the [*] either alone
or in the aggregate with other [*] prior to, on or after the [*].

(c) For [*]. Astellas shall have the right to terminate this Agreement on a
Region-by-Region basis upon [*] days prior written notice to Medivation if
(i) as a result of an action, event, circumstance or development with respect to
the filing, prosecution or maintenance of one of the patent applications
included in the Collaboration Patents that arises or becomes known after the
Effective Date or (ii) on the basis of any information known to Medivation but
not disclosed to Astellas prior to the Effective Date, with respect to a country
in the Region, in either case ((i) or (ii)) it is [*] that [*] in the
Collaboration Patents will issue in such country that will contain a claim [*]
to [*] of [*] with respect to a [*] in such country; provided that if at such
time there is more than one Active Product in such Region, Astellas may
terminate the Region pursuant to this Section 14.2(c) only if such condition is
satisfied with respect to all such Active Products in such Region. Any dispute
between the Parties as whether [*] shall be resolved by a Patent Expert pursuant
to Section 15.10.

(d) For [*]. Subject to the terms of this Section 14.2(d), Astellas may
terminate this Agreement on a Region-by-Region basis upon [*] days prior written
notice to Medivation if (i) as a result of an action, event, circumstance or
development that occurs or becomes known after the Effective Date or (ii) on the
basis of any information known to Medivation but not disclosed to Astellas prior
to the Effective Date, in each case ((i) or (ii)) (A) it is [*] that it and its
Affiliates, Distributors, and Sublicensees cannot [*] in a country in such
Region without [*] the [*] or (B) a Third Party [*] alleging that the [*] with
respect to a country in such Region by or on behalf of Astellas, its Affiliates,
Distributors or Sublicensees under this Agreement [*] its [*] and it is [*] that
[*] in [*]. Prior to exercising this termination right, Astellas must consult
with Medivation regarding the applicable circumstances described in clause
(A) or (B) (as applicable), and must use Diligent Efforts to resolve such
circumstances in a manner that would permit the [*] in the applicable country
[*], unless there is [*] that [*] will be [*]. Any dispute between the Parties
as whether the requirements of clause (A) or clause (B) have been satisfied
shall be resolved by a Patent Expert pursuant to Section 15.10.

(e) Conferral Period Prior to Notice of Termination. Prior to providing any
notice of termination (with respect to any Region(s) or this Agreement in its
entirety) pursuant to any clause of this Section 14.2, Astellas shall notify
Medivation of its intent to do so. Promptly following Astellas’s notice of
intent to terminate, and in any event within [*] Business Days thereof or such
other period as the Parties may agree, at Medivation’s written request, the
Parties shall discuss Astellas’s intention to terminate. Following such
discussion (or following the expiration of the applicable conferral period),
Astellas shall have the right to provide to Medivation a notice of termination
pursuant to any clause of Section 14.2 (to the extent permitted by the
applicable notice timeline and by the applicable criteria for termination). For
the avoidance of doubt, Astellas’s notice that it intends to terminate pursuant
to Section 14.2,

 

87

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

which notice is provided pursuant to the first sentence of this Section 14.2(e),
shall not be deemed to be a termination notice and shall not obligate Astellas
to terminate this Agreement.

14.3 Termination by Either Party for Breach or Insolvency.

(a) Breach. Subject to Section 14.3(b), Medivation shall have the right to
terminate this Agreement in its entirety or with respect to a Region upon
written notice to Astellas if Astellas materially breaches its obligations under
this Agreement with respect to such Region and, after receiving written notice
from Medivation identifying such material breach by Astellas in reasonable
detail, fails to cure such material breach within [*] days from the date of such
notice (or within [*] days from the date of such notice in the event such
material breach is solely based upon Astellas’s failure to pay any amounts due
Medivation hereunder). Subject to Section 14.3(b), Astellas shall have the right
to terminate this Agreement in its entirety or with respect to a Region upon
written notice to Medivation if Medivation materially breaches its obligations
under this Agreement with respect to such Region and, after receiving written
notice from Astellas identifying such material breach by Medivation in
reasonable detail of its obligations under this Agreement, fails to cure such
material breach within [*] days from the date of such notice (or within [*] days
from the date of such notice in the event such material breach is solely based
upon Medivation’s failure to pay any amounts due Astellas hereunder).

(b) Disputed Breach. If the alleged breaching Party disputes in good faith the
existence or materiality of a breach specified in a notice provided by the other
Party in accordance with Section 14.3(a), and such alleged breaching Party
provides the other Party notice of such dispute within such [*] day period, then
the non-breaching Party shall not have the right to terminate this Agreement
under Section 14.3(a) unless and until an arbitrator, in accordance with Article
15, has determined that the alleged breaching Party has materially breached the
Agreement and that such Party fails to cure such breach within [*] days
following such arbitrator’s decision (except to the extent such breach involves
the failure to make a payment when due, which breach must be cured within [*]
days following such arbitrator’s decision). It is understood and agreed that
during the pendency of such dispute, all of the terms and conditions of this
Agreement shall remain in effect.

(c) Disfavored Remedy. The Parties agree that termination pursuant to this
Section 14.3 is a remedy to be invoked only if the breach cannot be adequately
remedied through a combination of specific performance and the payment of money
damages. In that regard, if the money damages payable under this Agreement by
reason of a breach were materially limited by reason of Section 16.11 (for
reasons other than the exclusion for punitive damages), it shall be assumed that
the payment of money damages was not an adequate remedy for the breach unless
the breaching Party elects to waive the protections of Section 16.11 (other than
with respect to punitive damages) and pay the resulting amounts.

(d) Insolvency. If, at any time during the Term (i) a case is commenced by or
against either Party under Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States (the
“Bankruptcy Code”) and, in the event of an involuntary case under the Bankruptcy
Code, such case is not dismissed within [*] days after the commencement thereof,
(ii) either Party files for or is subject to the institution of bankruptcy,

 

88

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

liquidation or receivership proceedings (other than a case under the Bankruptcy
Code), (iii) either Party assigns all or a substantial portion of its assets for
the benefit of creditors, (iv) a receiver or custodian is appointed for either
Party’s business, or (v) a substantial portion of either Party’s business is
subject to attachment or similar process; then, in any such case ((i), (ii),
(iii), (iv) or (v)), the other Party may terminate this Agreement upon written
notice to the extent permitted under Applicable Law.

14.4 Relationship Between Regions.

(a) Relationship Between U.S./EU/Japan and Rest of Territory. Notwithstanding
anything to the contrary in Section 14.2 or 14.3, if Astellas terminates this
Agreement pursuant to Section 14.2 or 14.3 with respect to each of (a) the U.S.,
(b) the EU and (c) Japan, then Astellas, at its election, may terminate this
Agreement in its entirety at any time following the termination of the third
such Region, effective upon [*] days’ prior written notice to Medivation. If
this Agreement is terminated in its entirety pursuant to this Section 14.4(a)
and if Astellas terminated this Agreement with respect to the U.S. pursuant to
Section 14.3, then the termination of this Agreement in its entirety pursuant to
this Section 14.4(a) shall be deemed to be a termination pursuant to
Section 14.3 by Astellas.

(b) Relationship Between [*] and [*].

(i) Medivation Termination Right. In the event Astellas terminates this
Agreement with respect to [*] pursuant to a Termination at Will, then
Medivation, at its election, may terminate this Agreement with respect to [*],
at any time within [*] days after Medivation’s receipt of Astellas’s notice of
termination, effective at the same time that the Agreement terminates with
respect to [*]. In the event Astellas terminates this Agreement with respect to
[*] pursuant to a Termination at Will, then Medivation, at its election, may
terminate this Agreement with respect to [*], at any time within [*] days after
Medivation’s receipt of Astellas’s notice of termination, effective at the same
time that the Agreement terminates with respect to [*].

(ii) Astellas Right to Seek Medivation Precommitment. Astellas shall have the
right to obtain from Medivation binding guidance pursuant to the procedures set
forth in this Section 14.4(b)(ii) with respect to whether, if Astellas were to
terminate this Agreement with respect to [*] or [*], Medivation would terminate
this Agreement with respect to [*] pursuant to Medivation’s rights under
Section 14.4(b)(i): If Astellas notifies Medivation that Astellas is considering
terminating this Agreement with respect to [*] or [*] pursuant to a Termination
at Will, then Medivation shall within [*] days thereafter notify Astellas
whether Medivation would, were it to receive such a termination notice from
Astellas, exercise its right under Section 14.4(b)(i) to terminate this
Agreement with respect to [*]. Such statement by Medivation shall be binding on
Medivation, provided that it actually receives such a termination notice from
Astellas within [*] days thereafter. For the avoidance of doubt, Astellas’s
notification that it is considering terminating this Agreement shall not be
deemed to be a termination notice and shall not obligate Astellas to terminate
this Agreement.

 

89

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.5 Effects of Termination of the Agreement. Upon termination of this Agreement
with respect to one or more Regions or in its entirety (the “Terminated
Regions”; with the entire Territory being the Terminated Regions in the event of
termination of this Agreement in its entirety), the following shall apply with
respect to the Terminated Regions (in addition to any other rights and
obligations under this Article 14 or otherwise under this Agreement with respect
to such termination):

(a) Licenses. The licenses granted in Article 8 shall terminate with respect to
the Terminated Regions, except that limited license rights shall remain in
effect in the Terminated Region(s) solely for the limited purpose of allowing
Astellas to Develop or Manufacture Product(s) (including any intermediate
thereof or any API or other material contained therein) in the Terminated
Region(s) for sale or distribution thereof in any Region which has not been
terminated. Notwithstanding the foregoing, effective upon the effective date of
termination of this Agreement with respect to any Terminated Region, Astellas
hereby grants to Medivation, effective only upon such termination, an exclusive,
fully-paid, perpetual, irrevocable, royalty-free license, with the right to
grant multiple tiers of sublicenses, under the Astellas Technology (along with
any other Patents Controlled by Astellas that, absent a license, would be
infringed by the manufacture, use, or sale of a Reversion Product in a
Terminated Region) as such Patents, Know-How and interests in Patents and
Know-How exist as of the effective date of termination, to research, develop,
make, have made, use, import, export, offer for sale, and sell Reversion
Products for the Field with respect to the applicable Terminated Regions.
Medivation covenants that it will not knowingly use or practice any of
Astellas’s intellectual property rights licensed to it under this
Section 14.5(a) in a manner that would constitute infringement or
misappropriation of such intellectual property rights except for the purposes
expressly permitted in the license grant.

(b) Marks. Astellas shall assign to Medivation all right, title and interest in
and to those Marks used exclusively with Reversion Products and used exclusively
in the Terminated Regions (excluding any such Marks that include, in whole or
part, any corporate name or logo of Astellas or its Affiliate or Sublicensee).

(c) Regulatory Materials. Astellas shall grant to Medivation a right of
reference under all Regulatory Materials and Regulatory Approvals for Reversion
Products in the Terminated Regions that are Controlled by Astellas or its
Affiliates or Sublicensees, unless and until assigned to Medivation pursuant to
any Transition Agreement.

(d) Conduct During Termination Notice Period.

(i) Following any notice of termination permitted under this Article 14 other
than any termination pursuant to Section 14.3, during any applicable termination
notice period (the applicable “Termination Notice Period”), each Party shall
continue to perform all of its obligations under this Agreement, including
performing all activities allocated to it pursuant to the Joint Development
Plan, Joint Manufacturing Plan, Joint Medical Affairs Plan and Joint
Commercialization Plan, respectively, then in effect in accordance with the
terms and conditions of this Agreement. In such circumstances each Party shall
also continue to bear its share of all Joint Development Costs, Joint Medical
Affairs Costs and Joint Commercialization

 

90

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Costs incurred during the Termination Notice Period, except that in the case of
termination pursuant to Section 14.2(d), each Party shall bear its share of all
such costs incurred during the [*] day period following the notice of
termination.

(ii) Notwithstanding clause (i) above, to the extent that Astellas reasonably
and in good faith concludes that (A) the continued performance during any
Termination Notice Period of any or all such activities described in clause
(i) above (except for activities relating to the Manufacture and supply of
Products), including the conduct of a Clinical Trial (the “Suspended
Activities”), may [*] to [*] beyond those that would be [*] by [*], and (B) any
offer made by Medivation to [*] and other [*] (which would be in addition to
[*]) would not be sufficient under the circumstances to [*], (w) Astellas shall
identify the Suspended Activities to Medivation in writing, (x) Astellas shall
not be obligated to perform the Suspended Activities (but if a Suspended
Activity is the conduct of any Clinical Trial, Astellas shall reasonably
cooperate with Medivation to transfer sponsorship of such Clinical Trial to
Medivation or shall conduct an orderly wind-down of the Clinical Trial, as
appropriate), (y) Astellas may elect, in its sole discretion, the manner of
discharging its responsibility to bear its share of Joint Development Costs,
Joint Medical Affairs Costs and Joint Commercialization Costs incurred during
the applicable Termination Notice Period (or the [*] day period following notice
of termination, in the case of termination pursuant to Section 14.2(d)) with
respect to Suspended Activities, either (1) by making payment with respect
thereto as would otherwise be required pursuant to the procedures set forth in
Sections 9.2 and 9.3 or (2) by [*] a [*] equal to [*] as [*] are projected in
the [*] applicable at the time the applicable notice of termination was provided
and (z) this Agreement shall be deemed to have been terminated effective as of
the date of the termination notice solely for the purposes of the Parties’
indemnity and cost sharing obligations pursuant to Article 12.

(iii) During the applicable Termination Notice Period, neither Party shall make
any statement to any Person, whether written, verbal, electronic or otherwise,
that disparages any Product, the work performed by either Party under this
Agreement, or the other Party.

(e) Transition Agreement. In connection with the termination of this Agreement
in its entirety or with respect to one or more Regions other than by Astellas
pursuant to Section 14.3, the Parties shall enter into a written agreement (the
“Transition Agreement”) that would effectuate the terms and conditions of this
Section 14.5(e) and would include other reasonable terms and conditions,
including terms allocating costs and expenses, describing the Parties’
indemnification obligations, setting forth the Parties’ obligations with respect
to unauthorized sales, and setting forth other coordination obligations. If,
despite such efforts, the Parties are unable to agree upon such terms and
conditions within [*] days from the effective date of the termination, either
Party may refer the dispute for resolution by arbitration in accordance with
Section 15.2, and the arbitrator shall have the authority to require the Parties
to execute a Transition Agreement in the form approved by the arbitrator.

(i) Transition Assistance. The Transition Agreement shall require Astellas to,
at no cost to Medivation, provide reasonable consultation and assistance for a
period of no more than [*] days for the purpose of disclosing and providing to
Medivation, all Astellas

 

91

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Know-How not already in Medivation’s possession that is relevant to the
Reversion Products and the applicable Terminated Regions, and, at Medivation’s
request, all then-existing commercial arrangements to the extent relating solely
and specifically to the Reversion Products and the applicable Terminated Regions
that Astellas is able, using reasonable commercial efforts, to disclose and
provide to Medivation, in each case, to the extent reasonably necessary or
useful for Medivation to commence or continue researching, Developing,
Manufacturing, or Commercializing the Reversion Products with respect to the
applicable Terminated Regions. The foregoing shall include, without limitation,
assigning, upon request of Medivation, any agreements with Third Party suppliers
or vendors to the extent they solely and specifically cover the supply or sale
of Reversion Products in applicable Terminated Regions. If any such contract
between Astellas and a Third Party is not assignable to Medivation (whether by
such contract’s terms or because such contract does not relate specifically to
Reversion Products or the Terminated Regions) but is otherwise reasonably
necessary or useful for Medivation to commence or continue researching,
Developing, Manufacturing, or Commercializing Reversion Products with respect to
the Terminated Regions, then Astellas shall reasonably cooperate with Medivation
in Medivation’s efforts to [*]. Unless and until the necessary Third Party
Manufacturing agreements are assigned to Medivation pursuant to the preceding
sentence, or if Astellas Manufactures the Reversion Products itself (and thus
there is no contract to assign), the Transition Agreement shall require Astellas
to supply such bulk Collaboration Molecule or finished Reversion Product, as
applicable, to Medivation for a reasonable period (not to exceed [*]) to enable
Medivation to establish an alternate, validated source of supply for the
applicable Reversion Products. The cost to Medivation for such supply shall be
[*]. Notwithstanding any other term or condition of this Section 14.5(e), to the
extent that Astellas, after consultation with Medivation, reasonably and in good
faith concludes that (A) performance of any of the obligations (except for
obligations described in this Section 14.5(e)(i) relating to the Manufacture and
supply of Reversion Products) imposed on Astellas under this Section 14.5(e) or
that would be imposed on Astellas under the Transition Agreement pursuant to
this Section 14.5(e) may [*] to [*] beyond those that would be [*] by [*], and
(B) any offer made by Medivation to provide [*] (which would be in addition to
[*]) would not be sufficient under the circumstances to [*], Astellas may elect
not to perform such obligations and/or decline to include such obligations in
the Transition Agreement.

(ii) Regulatory Materials. The Transition Agreement shall require Astellas to
transfer and assign to Medivation all Regulatory Materials and Regulatory
Approvals in and for the benefit of the Terminated Regions solely relating to
Reversion Products that are owned by Astellas or its Affiliates. The Transition
Agreement shall contain terms governing the coordination of their ongoing
regulatory responsibilities with respect to Collaboration Molecules and
Products.

(f) [*]. If this Agreement is terminated other than by Astellas pursuant to
Section 14.3, then Astellas shall [*]. Astellas may elect at any time, in its
sole discretion, the manner of [*] either (x) by [*]

 

92

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

or (y) by [*]. After the expiration of the applicable Termination Notice Period,
except as otherwise provided in this Section 14.5 and in Section 14.8 below,
Astellas shall no longer have any obligations or rights to perform any
Development activities, Medical Affairs Activities or Commercialization
activities under this Agreement and shall have no further obligations to bear or
reimburse any Joint Development Costs, Joint Medical Affairs Costs and/or Joint
Commercialization Costs or other costs or expenses incurred, in each case, after
the applicable Termination Notice Period with respect to the Development or
Commercialization (including Manufacturing) of, or Medical Affairs Activities in
support of, Products.

(g) Third-Party Agreements. Medivation shall pay such amounts to Astellas that
Astellas is obligated to pay to any Third Parties (including royalties,
milestones and other amounts) under any Third Party agreements that are
applicable to the grant to Medivation of any (sub)license, right of reference or
other right provided in this Section 14.5 or the Transition Agreement, or that
are applicable to the exercise by Medivation or any of its Affiliates or
sublicensees of any sublicense or other right with respect thereto, and in each
instance Medivation shall make the requisite payments to Astellas and provide
the necessary reporting information to Astellas in sufficient time to enable
Astellas to comply with its obligations under the applicable Third Party
agreements. In addition, Medivation shall comply with any other obligations
included in the Third Party agreements that are applicable to the grant to
Medivation of such (sub)license, right of reference or other right, and any
exercise of such (sub)license, right of reference or other right by Medivation
or any of its Affiliates or sublicensees shall be subject to the terms and
conditions of such Third Party agreements.

(h) Remaining Inventories.

(i) Astellas shall be entitled, during the [*] days following termination of
this Agreement, to finish any work-in-progress and to sell in the Terminated
Regions any inventory of Product that remains on hand as of the effective date
of the termination. Astellas shall pay Medivation the royalties applicable to
such sales in accordance with the terms and conditions of this Agreement.

(ii) At any time within [*] days after the effective date of termination with
respect to any Terminated Region(s), Medivation shall have the right, upon
written notification to Astellas, to purchase from Astellas any or all of the
inventory of Collaboration Molecules and Reversion Products held by Astellas
with respect to such Terminated Region(s) as of the date of such notice solely
for distribution in the Terminated Region(s) and not for distribution in other
countries (that are not committed to be supplied to any Third Party or
Sublicensee as of such date) at a price equal to [*].

14.6 Other Remedies. Termination or expiration of this Agreement for any reason
shall not release either Party from any liability or obligation that already has
accrued prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is

 

93

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

expressly stated to survive such termination. Termination or expiration of this
Agreement for any reason shall not constitute a waiver or release of, or
otherwise be deemed to prejudice or adversely affect, any rights, remedies or
claims, whether for damages or otherwise, that a Party may have hereunder or
that may arise out of or in connection with such termination or expiration.

14.7 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Medivation and Astellas are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that each Party, as licensee of certain
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. The Parties further agree
that, in the event of the commencement a bankruptcy proceeding by or against a
Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code, the
other Party shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any intellectual property licensed to such other Party and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon such other Party’s written request
therefor, unless the Bankrupt Party elects to continue to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a),
following the rejection of this Agreement by the Bankrupt Party upon written
request therefor by the other Party. The Parties acknowledge and agree that of
the milestones and royalties to be paid pursuant to Article 9, only the sales
milestones contained in Section 9.5 and the royalties contained in Section 9.6
shall constitute royalties within the meaning of Bankruptcy Code § 365(n) with
respect to the licenses of intellectual property hereunder.

14.8 Survival. Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration of this Agreement.
Notwithstanding anything to the contrary, the following provisions shall survive
and apply after expiration or termination of this Agreement in its entirety:
Sections 9.6(e), 9.11, 9.12, 10.1, 10.2 (solely with respect to Joint
Inventions), 10.3(d), 10.3(e) (solely with respect to the prosecution of Joint
Patents), 11.5, 14.5, 14.6, 14.7, 14.8, 16.1, 16.3, 16.4, 16.5, 16.7, 16.8,
16.9, 16.11, 16.12, 16.13, and 16.14, and Articles 12 (other than Section 12.5),
13 (other than Section 13.5), and 15 (other than Section 15.1, it being
understood that, after such expiration or termination, all disputes under this
Agreement shall be settled pursuant to Section 15.2 or 15.9, as applicable). In
addition, the other applicable provisions of Article 9 shall survive such
expiration or termination of this Agreement in its entirety to the extent
required to make final reimbursements, reconciliations or other payments
incurred or accrued prior to the date of termination or expiration. For any
surviving provisions requiring action or decision by a Committee or an Executive
Officer, each Party will appoint representatives to act as its Committee members
or Executive Officer, as applicable. All provisions not surviving in accordance
with the foregoing shall terminate upon expiration or termination of this
Agreement and be of no further force and effect. If this Agreement is terminated
with respect to one or more Terminated Regions but not in its entirety, then
following such termination the foregoing provisions of this Agreement shall
remain in effect with respect to the Terminated Regions (to the extent they
would survive and apply in the event the

 

94

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Agreement expires or is terminated in its entirety), and all provisions not
surviving in accordance with the foregoing shall terminate upon termination of
this Agreement with respect to the applicable Region(s) and be of no further
force and effect (and for the avoidance of doubt all provisions of this
Agreement shall remain in effect with respect to any Region(s) that are not
terminated).

ARTICLE 15

DISPUTE RESOLUTION

15.1 Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (other
than disputes arising from a Committee), including, without limitation, any
alleged failure to perform, or breach, of this Agreement, or any issue relating
to the interpretation or application of this Agreement, then upon the request of
either Party by written notice, the Parties agree to meet and discuss in good
faith a possible resolution thereof, which good faith efforts shall include at
least one in-person meeting between the Executive Officers of each Party. If the
matter is not resolved within [*] days following the written request for
discussions, either Party may then invoke the provisions of Section 15.2 (or
Section 15.9 or 15.10, as appropriate). For the avoidance of doubt, any
disputes, controversies or differences arising from a Committee pursuant to
Article 2 shall be resolved solely in accordance with Section 2.6.

15.2 Arbitration. Any dispute, controversy, difference or claim which may arise
between the Parties and not from a Committee, out of or in relation to or in
connection with this Agreement (including, without limitation, arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement) that is not resolved
pursuant to Section 15.1, except for a dispute, claim or controversy under
Section 15.9 or 15.10, shall be settled by binding arbitration as follows.
Either Party, following the end of the [*] day period referenced in
Section 15.1, may refer such issue to arbitration by submitting a written notice
of such request to the other Party. Promptly following receipt of such notice,
the Parties shall meet and discuss in good faith and agree on an arbitrator to
resolve the issue, which arbitrator shall be neutral and independent of both
Parties and all of their respective Affiliates, shall have significant
experience and expertise in licensing and partnering agreements in the
pharmaceutical and biotechnology industries. If the Parties cannot agree on such
arbitrator within [*] days of request by a party for arbitration, then such
arbitrator shall be appointed by JAMS, which arbitrator must meet the foregoing
criteria. The place of arbitration shall be San Francisco, California. The
proceedings shall be conducted pursuant to the rules set forth by JAMS for such
proceedings. All proceedings and communications shall be in English. The Parties
agree that discovery appropriate to the issues in the dispute shall be permitted
in the arbitration, including reasonable document requests, pre-hearing
exchanges of information, expert witness disclosures, limited depositions of
important witnesses and other appropriate discovery, provided that such
discovery shall be limited to the narrower of (a) the scope of discovery agreed
to by the Parties, or if none can be agreed, established by the arbitrator, and
(b) such discovery as would be permitted by the Federal Rules of Civil Procedure
and is approved

 

95

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

by the arbitrator, keeping in mind the goal of an expedited and efficient
proceeding. The arbitration shall be governed by the procedural and substantive
law set forth in Section 15.3 and the United States Arbitration Act, 9 U.S.C.
§§1-16 to the exclusion of any inconsistent state laws. Either Party may apply
to the arbitrator for interim injunctive relief or may seek from any court
having jurisdiction any injunctive or provisional relief necessary to protect
the rights or property of that Party pending resolution of the matter pursuant
to this Article 15. The Parties shall have the right to be represented by
counsel. Any judgment or award rendered by the arbitrator shall be final and
binding on the Parties, and shall be governed by the terms and conditions
hereof, including the limitation on damages set forth in Section 16.11. The
Parties agree that such a judgment or award may be enforced in any court of
competent jurisdiction. The statute of limitations of the State of Delaware
applicable to the commencement of a lawsuit shall apply to the commencement of
arbitration under this Article 15. Each Party shall bear its own costs and
expenses and attorneys’ fees in the arbitration, except that the arbitrator may
order the non-prevailing Party to bear all or an appropriate part (reflective of
the relative success on the issues) of the costs and expenses and reasonable
attorneys’ fees incurred by the prevailing Party based on the relative merits of
each Party’s positions on the issues in the Dispute. The Party that does not
prevail in the arbitration proceeding shall pay the arbitrator’s fees and
expenses and any administrative fees of arbitration. All proceedings and
decisions of the arbitrator(s) shall be deemed Confidential Information of each
of the Parties, and shall be subject to Article 13.

15.3 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

15.4 Award. Any award to be paid by one Party to the other Party as determined
by the arbitrator as set forth above under Section 15.2 shall be promptly paid
in U.S. dollars free of any tax, deduction or offset; and any costs, fees or
taxes incident to enforcing the award shall, to the maximum extent permitted by
law, be charged against the Party resisting enforcement. Each Party agrees to
abide by the award rendered in any arbitration conducted pursuant to this
Article 15, and agrees that, subject to the U.S. Federal Arbitration Act, 9
U.S.C. §§ 1-16, judgment may be entered upon the final award in the Federal
District Court in Northern California and that other courts may award full faith
and credit to such judgment in order to enforce such award. The award shall
include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator.

15.5 Injunctive Relief; Remedy for Breach of Exclusivity. Nothing in this
Article 15 will preclude either Party from seeking equitable relief or interim
or provisional relief from a court of competent jurisdiction, including a
temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding. Specifically, the Parties agree that a
material breach by either Party of its obligations in Section 8.9 of this
Agreement may cause irreparable harm to the other Party, for which damages may
not be an adequate remedy. Therefore, in addition to its rights and remedies
otherwise available at law, including, without limitation, the recovery of
damages for breach of this Agreement, upon an adequate showing of material
breach of such Section 8.9, and without

 

96

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

further proof of irreparable harm other than this acknowledgement, such
non-breaching Party shall be entitled to seek (a) immediate equitable relief,
specifically including, but not limited to, both interim and permanent
restraining orders and injunctions, and (b) such other and further equitable
relief as the court may deem proper under the circumstances. For the avoidance
of doubt, nothing in this Section 15.5 shall otherwise limit a breaching Party’s
opportunity to cure a material breach as permitted in accordance with
Section 14.3.

15.6 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required by law, no Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrator without prior written consent of the
other Party. The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrator, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.

15.7 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

15.8 Jurisdiction. For the purposes of this Article 15, the Parties acknowledge
their diversity (Astellas having its principal places of business in Japan and
the state of Illinois and Medivation having its principal place of business in
the State of California), and except as provided in Section 15.9, agree to
accept the jurisdiction of any United States District Court located in
California for the purposes of enforcing or appealing any awards entered
pursuant to this Article 15 and for enforcing the agreements reflected in this
Article 15 and agree not to commence any action, suit or proceeding related
thereto except in such courts.

15.9 Patent and Trademark Disputes. Notwithstanding Section 15.2 but subject to
Section 15.10, any dispute, controversy or claim relating to the scope,
validity, enforceability or infringement of any Collaboration Patents or Marks
covering the manufacture, use, importation, offer for sale or sale of Products
shall be submitted to a court of competent jurisdiction in the country in which
such patent or trademark rights were granted or arose.

15.10 Patent Expert. Notwithstanding Section 15.2 or Section 15.9, this
Section 15.10 shall apply with respect to any dispute that this Agreement
explicitly states is to be resolved by a Patent Expert. Either Party may
initiate dispute resolution pursuant to this Section 15.10 with respect to any
such dispute by written notice to the other Party. Promptly following such
notice, the Parties shall endeavor diligently and in good faith to agree upon a
patent attorney with relevant experience in the field of pharmaceutical patents
to resolve the dispute. Such attorney (and such attorney’s law firm) shall not
represent either Party at the time of such selection and shall not have
represented either Party during the [*] months prior to such selection. If the
Parties agree upon such an attorney within [*] days of the notice, such attorney
shall be the “Patent Expert.” If the Parties are unable to agree upon such an
attorney within [*] days of the notice, then each Party shall select one
attorney fulfilling the above criteria, and the attorneys selected by the two
Parties shall select a third attorney fulfilling such criteria, which third
attorney shall be the “Patent Expert.” The Patent Expert may specify his or her
own procedures for conducting the dispute resolution, provided that there shall
not be any ex parte

 

97

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

communications except by mutual consent of the Parties. The Patent Expert shall
assess his or her costs, fees and expenses against the Party losing the
determination unless he or she believes that neither Party is the clear loser,
in which case the Patent Expert shall divide his or her fees, costs and expenses
according to his or her sole discretion. The determination of such Patent Expert
with respect to the dispute shall be final and binding upon the Parties.

ARTICLE 16

MISCELLANEOUS

16.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings between the Parties existing
as of the Effective Date with respect to the subject matter hereof, including,
without limitation, the Existing Confidentiality Agreements. The foregoing shall
not be interpreted as a waiver of any remedies available to either Party as a
result of any breach, prior to the Effective Date, by the other Party of its
obligations pursuant to the Existing Confidentiality Agreements. In the event of
any inconsistency between any plan hereunder (including the Joint Development
Plan, Joint Commercialization Plan or Joint Manufacturing Plan) and this
Agreement, the terms of this Agreement shall prevail. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

16.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented or delayed by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition; provided,
however, that if the condition constituting force majeure continues for more
than [*] consecutive days the other Party shall have the option to terminate
this Agreement immediately upon written notice. For purposes of this Agreement,
force majeure shall mean conditions beyond the control of the Parties, including
without limitation, an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances). Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of a force majeure affecting
such Party.

16.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate

 

98

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Party at the address specified below or such other address as may be specified
by such Party in writing in accordance with this Section 16.3, and shall be
deemed to have been given for all purposes (a) when received, if hand-delivered
or sent by a reputable international expedited delivery service, or (b) five
(5) Business Days after mailing, if mailed by first class certified or
registered mail, postage prepaid, return receipt requested. This Section 16.3 is
not intended to govern the day-to-day business communications necessary between
the Parties in performing their obligations under the terms of this Agreement.

 

If to Medivation:    Medivation, Inc.    201 Spear Street    3rd Floor    San
Francisco, CA 94105    United States    Attention: Chief Financial Officer With
a copy to:    Cooley Godward Kronish LLP    Five Palo Alto Square    3000 El
Camino Real    Palo Alto, CA 94306    United States    Attention: Barbara A.
Kosacz, Esq. If to Astellas:    Astellas Pharma Inc.    3-11, Nihonbashi-Honcho
2-chome    Chuo-ku, Tokyo, 103-8411    Japan    Attention: Vice President, Legal
With a copy to:    Astellas US LLC    Three Parkway North    Deerfield, IL 60015
   United States    Attention: General Counsel

16.4 No Strict Construction; Headings. This Agreement has been prepared jointly
and shall not be strictly construed against either Party. Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision. The headings
of each Article and Section in this Agreement have been inserted for convenience
of reference only and are not intended to limit or expand on the meaning of the
language contained in the particular Article or Section.

16.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may

 

99

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

make such an assignment without the other Party’s consent to Affiliates or to a
successor to substantially all of the business to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction. Any
permitted successor or assignee of rights and/or obligations hereunder shall, in
a writing to the other Party, expressly assume performance of such rights and/or
obligations (and in any event, any Party assigning this Agreement to an
Affiliate shall remain bound by the terms and conditions hereof). In the event
that a Party is acquired by a Third Party (such Third Party, hereinafter
referred to as an “Acquiror”), then the intellectual property of such Acquiror
held or developed by such Acquiror (whether prior to or after such acquisition)
shall be excluded from the Medivation Technology (in the case when the acquired
Party is Medivation) and Astellas Technology (in the case when the acquired
Party is Astellas), and such Acquiror (and Affiliates of such Acquiror which are
not controlled by (as defined in Section 1.4) the acquired Party itself) shall
be excluded from “Affiliate” solely for purposes of the applicable components of
the foregoing intellectual property definitions, in all such cases if and only
if: (a) [*]; (b) [*]; (c) [*]; and (d) [*]. For clarity, in the event that a
Party is acquired by an Acquiror and each of the criteria described in clauses
(a) through (d) is not satisfied, then the intellectual property of such
Acquiror shall be included within Medivation Technology (in the case when the
acquired Party is Medivation) and Astellas Technology (in the case when the
acquired Party is Astellas). Any permitted assignment shall be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 16.5 shall be null, void
and of no legal effect.

16.6 Medivation Change of Control.

(a) Notice. Medivation shall provide Astellas with prompt written notice of any
Medivation Change of Control, which notice shall describe in reasonable detail
the nature of the transaction and the identity of the controlling Person(s). If
permitted under Applicable Law and not prohibited by the terms of any written
agreement between Medivation and any Third Party, Medivation shall provide such
notice prior to execution of any agreement(s) that would result in the
Medivation Change of Control.

(b) Astellas Election. Within [*] days of the consummation of the transaction(s)
effectuating the Medivation Change of Control, Astellas shall have the right,
upon written notice to Medivation, to [*] of [*] with respect to [*] with
respect to the [*] such that, notwithstanding Section [*], if the [*] within [*]
Business Days after a Party [*], either Party may elect to [*], and if the [*]
are unable to [*] set forth in Section [*], such [*] may be [*] at the [*];
provided, however, that solely for [*] to the [*] of [*] set forth in a [*]
where Astellas desires that such [*] should be [*] than Medivation (or its
successor) desires it to be, the rights and obligations set forth in Section [*]
shall apply (both with respect to the [*]).

(c) ‘Medivation Change of Control’ Defined. For the purposes of this
Section 16.6, “Medivation Change of Control” means the occurrence of any of the
following:

(i) Medivation, Inc. or Medivation Prostate Therapeutics, Inc. enters into a
merger, consolidation, stock sale or sale or transfer of all or substantially
all of its assets or other similar transaction or series of transactions with
another person, unless, following such transaction or transactions, (A) the
individuals and entities who were the beneficial owners of the

 

100

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

outstanding voting securities of Medivation, Inc. or Medivation Prostate
Therapeutics, Inc., as applicable, immediately prior to such transaction
beneficially own, directly or indirectly, at least fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or similar governing persons of the
corporation or other entity resulting from such transaction (“Successor”) in
substantially the same proportions as their ownership immediately prior to such
transaction of such outstanding voting securities, (B) at least fifty percent
(50%) of the members of the board of directors or similar governing body of the
Successor were members of the board of directors of Medivation, Inc. or
Medivation Prostate Therapeutics, Inc., as applicable, at the time of the
execution of the initial agreement or the action of the board of directors of
Medivation, Inc. or Medivation Prostate Therapeutics, Inc., as applicable,
providing for such transaction and (C) Medivation, Inc. or Medivation Prostate
Therapeutics, Inc., as applicable, retains title ownership after the transaction
or transactions to properties and assets (1) representing more than seventy-five
percent (75%) of the Successor’s consolidated total assets and (2) from which
more than seventy-five percent (75%) of the Successor’s consolidated operating
income for its most recent fiscal year was derived; or

(ii) any transaction or series of related transactions in which any person or
group of persons acquires beneficial ownership of securities of Medivation, Inc.
or Medivation Prostate Therapeutics, Inc. representing more than fifty percent
(50%) of the combined voting power of the then outstanding securities of
Medivation, Inc. or Medivation Prostate Therapeutics, Inc., as applicable;

provided, however, that notwithstanding (i) or (ii) above, a stock sale to
underwriters of a public offering of the capital stock of Medivation, Inc. or
Medivation Prostate Therapeutics, Inc. shall not constitute a Medivation Change
of Control.

For the purpose of this Section 16.6(c), (A) “person” and “group” have the
meanings given such terms under Section 13(d) and 14(d) of the United States
Securities Exchange Act of 1934 and the term “group” includes any group acting
for the purpose of acquiring, holding or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the United States Securities Exchange Act of
1934, (B) a “beneficial owner” shall be determined in accordance with Rule 13d-3
under the United States Securities Exchange Act of 1934 and (C) the term
“beneficially owned” and “beneficially own” shall have meanings correlative to
that of “beneficial owner.”

16.7 Standstill.

(a) Astellas agrees that from the Effective Date until the date that is the
earlier of (i) [*] after [*] of the [*] in the [*] and (ii) [*] after the [*] of
[*] in its entirety] (the “Standstill Period”), neither Astellas nor any of its
Affiliates shall, in any manner, directly or indirectly unless invited to do so
by Medivation: (A) make, effect, initiate, cause or participate in any
acquisition of beneficial ownership of any voting securities of Medivation or
any voting securities of any subsidiary or other Affiliate of Medivation, if the
effect of such acquisition would be to entitle Astellas to cast directly or
indirectly more than [*] of the voting power in any election of directors of
Medivation (for purposes of the [*] calculation under this Section 16.7(a) (A),
all such securities, rights or options beneficially owned by Astellas (including
through

 

101

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Affiliates or others) shall be treated on an as-exercised and as-converted
basis, but such securities, rights or options beneficially owned by others shall
not be so treated); (B) make, effect, initiate, cause or participate in any
acquisition of all or substantially all of the consolidated assets of
Medivation; (C) engage or become a participant in any “solicitation” of
(x) “proxies” (as such terms are defined in Regulation 14A under the Exchange
Act) or (y) consents to vote any Medivation stock; (D) form, join or participate
in a “group” (as defined in the Securities Exchange Act of 1934 and the rules
promulgated thereunder) with respect to the matters set forth in clauses (A),
(B) or (C) of this Section 16.7(a); (E) agree or offer to take, or propose
(publicly or otherwise) the taking of, any action referred to in clauses (A),
(B), (C) or (D) of this Section 16.7(a); (F) knowingly assist, induce or
encourage any other Person to take any action of the type referred to in clauses
(A), (B), (C), (D) or (E) of this Section 16.7(a); (G) enter into any
discussions, negotiations, arrangement or agreement with any other Person
relating to any of the foregoing; or (H) request or propose that Medivation or
any of Medivation’s representatives amend, waive or consider the amendment or
waiver of any provision set forth in this Section 16.7(a).

(b) The obligations and restrictions of Astellas under Section 16.7(a) shall
automatically terminate and be of no further force or effect (i) upon any Person
or group acquiring or acquiring the right to acquire beneficial ownership of [*]
or more of the combined voting power of the then outstanding voting securities
of Medivation (whether by tender offer, exchange offer, open market purchases,
merger, acquisition, consolidation or otherwise); (ii) upon Medivation publicly
announcing a process designed to solicit offers relating to transactions that,
if consummated, would constitute a merger, consolidation, sale, transfer or
other disposition of all or substantially all of the consolidated assets of
Medivation (a “Business Combination”); (iii) upon the public announcement of an
offer from a Third Party to acquire, directly or indirectly, beneficial
ownership of [*] or more of the then outstanding voting securities of Medivation
or all or substantially all of the consolidated assets of Medivation; (iv) from
and after the execution by Medivation of a definitive agreement that, if
consummated, would result in a Business Combination; or (v) upon the board of
directors of Medivation adopting a plan of liquidation or dissolution.

(c) Notwithstanding anything to the contrary in this Section 16.7, nothing in
Section 16.7 limits the ability of Astellas to (i) consult with the officers,
directors, employees, partners, attorneys, advisors, accountants, agents or
representatives of Astellas or of any of its Affiliates on a confidential basis
with respect to any of the types of matters referred to in Section 16.7(a),
(ii) inquire or make a request, orally or in writing, to Medivation on a
confidential basis with respect to any amendment or waiver of any provision of
Section 16.7(a) or (iii) make or submit to Medivation a bona fide non-public
proposal to the chief executive officer or the board of directors of Medivation
at any time so long as in the case of clauses (ii) and (iii) above such action
was not designed and would not reasonably be expected to require Medivation to
make a public announcement relating thereto.

(d) Nothing in this Section 16.7 prohibits Astellas or any of its Affiliates
from acquiring securities of Medivation or any of its subsidiaries or other
Affiliates by or through (i) a diversified mutual or pension fund or employee
benefit plan managed by an independent investment adviser or pension plan
established for the benefit of the employees of Astellas or any

 

102

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

of its Affiliates or (ii) any stock portfolios not controlled by Astellas or any
of its Affiliates that invest in Medivation or any of its subsidiaries or other
Affiliates among other companies on a broadly diversified basis. In addition,
nothing in Section 16.7 shall prevent Astellas or any of its Affiliates from
acquiring securities of another pharmaceutical or biotechnology company or other
person that, at the time Astellas or any of its Affiliates first enters into an
agreement to acquire such company’s securities, beneficially owns any securities
of Medivation or any of its subsidiaries or other Affiliates.

(e) The expiration of the Standstill Period will not terminate or otherwise
affect any of the other provisions of this Agreement.

16.8 Performance by Affiliates. Subject to the limitations of Section 8.3, each
Party may discharge any obligations and exercise any right hereunder through any
of its Affiliates. Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

16.9 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.10 Compliance with Applicable Law. Each Party shall comply with Applicable
Law in the course of performing its obligations or exercising its rights
pursuant to this Agreement.

16.11 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT OR ANY TORT CLAIMS ARISING
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 16.11 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER SECTION 12.1, 12.2 OR 12.4, FOR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
ITS CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 13 OR IN THE CASE OF FRAUD, GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT.

16.12 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by an arbitrator or by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof. The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

103

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

16.13 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

16.14 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

16.15 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

{Signature Page Follows}

 

104

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

MEDIVATION, INC.       ASTELLAS PHARMA INC. By:   

/s/ C. Patrick Machado

      By:   

/s/ Masafumi Nogimori

Name:    C. Patrick Machado       Name:    Masafumi Nogimori Title:    CFO      
Title:    President and CEO MEDIVATION PROSTATE THERAPEUTICS, INC.      
ASTELLAS US LLC By:   

/s/ C. Patrick Machado

      By:   

/s/ Seigo Kashii

Name:    C. Patrick Machado       Name:    Seigo Kashii Title:    CFO      
Title:    President and CEO

 

Signature Page to Collaboration Agreement

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBITS

Exhibit 1.46 – Detail Costs

Exhibit 1.106 – Chemical Structure of MDV3100

Exhibit 1.115 – Certain Medivation Patents

Exhibit 1.183 – UCLA Patents

Exhibit 2.2(b) – Initial Members of the JSC

Exhibit 3.2(b) – Initial Joint Development Plan

Exhibit 7.2(b) – Initial Joint Manufacturing Plan

Exhibit 13.4 – Joint Press Release

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.46

DETAIL COSTS

[*]

 

Detail Costs – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.106

CHEMICAL STRUCTURE OF MDV3100

[*]

 

Chemical Structure of MDV3100 – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.115

CERTAIN MEDIVATION PATENTS

[*]

“Medivation Patents” include any patent application filed from any of the above
or from an application claiming priority from any of these, including any
divisional, continuation, continuation-in-part, provisional, converted
provisional, and continued prosecution application, any patent that issues from
any of the foregoing, and any extension or restoration of any of the foregoing,
including any revalidation, reissue, re-examination and extension (including any
supplementary protection certificate and the like) of any of the foregoing.

 

Certain Medivation Patents – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1.183

UCLA PATENTS

[*]

 

UCLA Patents – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 2.2(B)

INITIAL MEMBERSHIP OF THE JSC

 

Astellas Members

  

Medivation Members

[*]    [*]

 

Initial Membership of the JSC – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 3.2(B)

INITIAL JOINT DEVELOPMENT PLAN

[*]

 

Initial Joint Development Plan – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 7.2(B)

INITIAL JOINT MANUFACTURING PLAN

[*]

 

Initial Joint Manufacturing Plan – Page 2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 13.4

JOINT PRESS RELEASE

 

LOGO [g61660g68u07.jpg]

   LOGO [g61660g04q40.jpg]    Contacts:       Medivation    Astellas Pharma Inc.
   Patrick Machado, Chief Financial Officer    Corporate Communications    Tel:
415-829-4101    Tel: +81-3-3244-3201    http://www.medivation.com    Fax:
+81-3-5201-7473      

http://www.astellas.com

 

  

 

ASTELLAS AND MEDIVATION ENTER INTO WORLDWIDE AGREEMENT TO CO-DEVELOP AND

CO-COMMERCIALIZE MDV3100 FOR THE TREATMENT OF PROSTATE CANCER

— Medivation to Receive $110 Million Upfront Cash Payment and Eligible to
Receive $655 Million in Milestone Payments,

50 Percent of U.S. Profits and Double-Digit Royalties on Ex-U.S. Sales —

— Medivation to Host Conference Call/Webcast Today at 8:30 a.m. Eastern Time —

TOKYO, JAPAN and SAN FRANCISCO, CA, October, 27, 2009—Astellas Pharma Inc.
(“Astellas”) and Medivation, Inc. (Nasdaq: MDVN) announced today that they have
entered into a global agreement to develop and commercialize MDV3100,
Medivation’s investigational drug for the treatment of prostate cancer. MDV3100
is currently being evaluated in the Phase 3 AFFIRM clinical trial in men with
castration-resistant prostate cancer who were previously treated with
docetaxel-based chemotherapy.

Under the terms of the agreement, Medivation will receive an up-front cash
payment of $110 million. Medivation is also eligible to receive payments of up
to $335 million upon the attainment of development and regulatory milestones
plus up to an additional $320 million in commercial milestone payments. The
companies will collaborate on a comprehensive development program that will
include additional studies to develop MDV3100 for both late- and early-stage
prostate cancer. Subject to receipt of regulatory approval, the companies will
jointly commercialize MDV3100 in the U.S. The companies will share equally all
U.S. development costs, commercialization costs, and profits. Astellas will have
responsibility for developing and commercializing MDV3100 outside the U.S. and
will pay Medivation tiered double-digit royalties on ex-U.S. sales.

“We are pleased to initiate a great partnership with Medivation,” stated
Masafumi Nogimori, president and chief executive officer of Astellas. “We
believe that MDV3100 has the unique potential to establish a new treatment
approach for prostate cancer. Astellas already has the global expertise in
urology and the strong commitment to focus on oncology. This partnership is a
significant milestone to further expand our business in urology and to establish
our franchise in oncology.”

“We are excited to be working with Astellas to develop MDV3100 for a broad
spectrum of prostate cancer disease states,” said David Hung, M.D. president and
chief executive officer of Medivation. “Astellas is an ideal partner for MDV3100
given its global reach, leading commercial presence in the urology space, and

 

Joint Press Release – Page 1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

strategic focus on oncology. Astellas is the second major collaboration we have
completed in the past year, and we are confident we have the right partners in
place for each of our late-stage programs—Astellas for MDV3100 and Pfizer, Inc
for dimebon (latrepirdine*).”

According to the American Cancer Society, prostate cancer is the most common
non-skin cancer among men in the United States. More than 2 million American men
have prostate cancer, and it is the second leading cause of cancer death among
men after lung cancer. In 2009, an estimated 192,000 new cases are expected to
be diagnosed, and approximately 27,000 men are expected to die from the disease.

MDV3100, a new generation of oral anti-androgen, which shows different
pharmacological profiles from current anti-androgens, has been shown in
preclinical studies to provide more complete suppression of the androgen
receptor pathway than bicalutamide, the most commonly used anti-androgen.
MDV3100 slows growth and induces cell death in bicalutamide-resistant cancers
via three complementary actions - MDV3100 blocks testosterone binding to the
androgen receptor, impedes movement of the androgen receptor to the nucleus of
prostate cancer cells (nuclear translocation), and inhibits binding to DNA.
Preclinical data published in Science earlier this year demonstrated that
MDV3100 is superior to bicalutamide in each of these three actions.

The agreement is not subject to approval under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and becomes effective immediately. Medivation’s legal
and financial advisers on the transaction were Cooley Godward Kronish LLP and
Aquilo Partners, L.P. Astellas’ legal adviser on the transaction was Covington &
Burling LLP.

 

 

* Latrepirdine is the proposed generic (nonproprietary) name for dimebon.

Conference Call Information

Medivation will hold a conference call today at 8:30 a.m. Eastern Time (5:30
a.m. Pacific Time) to discuss this announcement. To participate in the
conference call, please dial 888-280-4443 for domestic callers and
1-719-457-2638 for international callers. In addition, this call is being
Webcast and can be accessed at Medivation’s website at www.medivation.com.

About MDV3100’s Clinical Program

In September 2009, Medivation began enrolling patients in a randomized,
placebo-controlled, double-blind, multi-national Phase 3 clinical trial known as
AFFIRM. This trial is evaluating MDV3100 at a dose of 160 mg taken orally once
daily versus placebo in men with castration-resistant prostate cancer who were
previously treated with docetaxel-based chemotherapy. The primary endpoint of
the trial is overall survival; secondary endpoints include progression-free
survival, safety and tolerability. This trial is expected to enroll
approximately 1,200 patients at sites in the United States, Canada, Europe,
South America, Australia and South Africa.

Medivation previously announced interim safety and efficacy results from an
ongoing Phase 1-2 clinical trial of MDV3100. The interim results showed that
MDV3100 was associated with anti-tumor activity in patients who had become
resistant to bicalutamide or other standard anti-androgen treatments, including
both patients who had failed prior chemotherapy and patients who were
chemotherapy naive. Anti-tumor activity was demonstrated by reductions in
prostate-specific antigen levels, improvement or stabilization in tumors that
had spread to soft tissue or bone, and a decrease in circulating tumor cells,
which has been associated in published literature with improved survival in
patients with castration-resistant prostate cancer. MDV3100 was generally well
tolerated in this trial at doses up to and including 240 mg/day, with fatigue
being the most frequently reported adverse event.

 

Joint Press Release – Page 2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

About Astellas

Astellas Pharma Inc., located in Tokyo, Japan, is a pharmaceutical company
dedicated to improving the health of people around the world through the
provision of innovative and reliable pharmaceuticals. Astellas has approximately
14,000 employees worldwide. The organization is committed to becoming a global
category leader in Urology, Immunology and Inflammatory, Diabetes, CNS/Pain,
Infectious diseases (virus) and Cancer. For more information on Astellas Pharma
Inc., please visit our website at http://www.astellas.com.

About Medivation

Medivation, Inc. is a biopharmaceutical company focused on the rapid development
of novel small molecule drugs to treat serious diseases for which there are
limited treatment options. Medivation aims to transform the treatment of these
diseases and offer hope to critically ill patients and their caregivers. In
September 2008, Medivation announced a global agreement with Pfizer, Inc to
develop and commercialize dimebon (latrepirdine) for the treatment of
Alzheimer’s and Huntington diseases. With Pfizer, Medivation is conducting a
broad dimebon clinical development program that includes several Phase 3 trials
assessing the efficacy and safety of dimebon taken alone or in combination with
other Alzheimer’s medications in patients with mild, moderate and severe
Alzheimer’s disease. The companies are also conducting a Phase 3 trial of
dimebon in Huntington disease. In October 2009, Medivation entered a global
agreement with Astellas Pharma Inc. to develop and commercialize MDV3100 for
prostate cancer. The first Phase 3 clinical trial in the MDV3100 development
program, known as the AFFIRM trial, is under way in patients with
castration-resistant prostate cancer who have previously been treated with
docetaxel-based chemotherapy. For more information, please visit us at
http://www.medivation.com.

Medivation Forward Looking Statement

This press release contains forward-looking statements, including statements
related to future clinical development of and ongoing clinical trials evaluating
MDV3100, the therapeutic and commercial potential of MDV3100, and potential
future development and regulatory milestone payments, commercial milestone
payments and royalty payments under the agreement with Astellas, which are made
pursuant to the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995. Any statements contained in this press release that are not
statements of historical fact may be deemed to be forward-looking statements.
Forward-looking statements involve risks and uncertainties that could cause
Medivation’s actual results to differ significantly from those projected,
including, without limitation, risks related to the progress, timing and results
of Medivation’s clinical trials, including the risk that positive results in
earlier clinical trials may not be repeated in subsequent clinical trials and
the risk that interim results from ongoing clinical trials may not be predictive
of the final results of any such trial, enrollment of patients in Medivation’s
clinical trials, difficulties or delays in obtaining regulatory approvals,
Medivation’s dependence on Astellas for aspects of the development, regulatory
approval, manufacturing and commercialization of MDV3100, manufacturing of
MDV3100, competition with MDV3100 should it receive marketing approvals, the
adequacy of Medivation’s financial resources, unanticipated expenditures or
liabilities, intellectual property matters, and other risks detailed in
Medivation’s filings with the Securities and Exchange Commission (SEC),
including its quarterly report on Form 10-Q for the quarterly period ended
June 30, 2009, filed with the SEC on August 5, 2009. You are cautioned not to
place undue reliance on the forward-looking statements, which speak only as of
the date of this press release. Medivation disclaims any obligation or
undertaking to update or revise any forward-looking statements contained in this
press release.

 

Joint Press Release – Page 3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

###

 

Joint Press Release – Page 4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.